Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 1 of 106 Page ID
                                  #:1447




    EXHIBIT C – Part 2
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 2 of 106 Page ID
                                  #:1448




                   EXHIBIT 4
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 3 of 106 Page ID
                                  #:1449
 Case 2:18-cv-05422-DMG-JC              Document 1-1 Filed 06/18/18           Page 2 of 43 · Page ID #:48



       I~    ThANSAMERI -CA ·
             OCCIDEJ\ffAlLIFE®·~              Transamerica Occidental
                                              Life Insurance Company
                                                                                    POUCY FORM TSSL-EA
                                                                                    lndividuar Life lnsurance
                                              1150 South Olive Street
                                              Los Angeles, · CA 90015


               JOINT
            INSUREDS       ENORYL THOMPSON.                                                   POLICY NUMBER
                           LOIS V THOMPSON

                FACE
             AMOUNT        $500,000                                     JUL   01' 2000         DATE OF ISSUE



      . While this policy is Tn f~rce,. Transarr,erica Ocddental Life Insurance Company · wm pay the death
        benefit to the .Beneficiary if both Joint Insureds die before the po!lcy .anniversary nearest Exact .Age
        115, or w}II pay the n~t cash _value, if any, t.o. the Owner on the policy anniversary ne~rest Exa .ct
        Age 115 1f qoth or either .)omt 1nsured 1s livmg on that date, All payments are subiect to the
        provisions . of this policy.                                                 ·               ·

       Signed for the Company at Los Angeles; California, on the tjate of i.i:;s1,1e
                                                                                  .




               · E.xecutive Vice President, General Counsel                     President and CEO
                       · And . Corporate Secretary



       Right to Examine · and · Return Policy Within 10 Days --       At any time wlthin 10 days after you
       receive this policy, Jou may . return it to us or the agent through whom you bought it. We will
       cancel the policy an void it from ihe . beginning. We wilt refund to you any premium~ paid;



              Joint and Last Survivor Life Insurance ·
                 Minimum Premium R~quirement
                for the First Five Policy Years
        Flexlble Premiums Payable Th~reafter Durlng
        Life of the · Survivor · o.f the Joint lhsureds
            Subject to the Limitations Described
                   in the Premiums Provision                  THIS    POLICY    CONTAINS   A    PREMIUM
                                                              QUALIFICATION     CREDIT   PROVISION. .                ro
               Death aenefit Payable.   at Deathof            RECEIVE THIS CREDIT~ YOU MUST         PAY
                Survivor Before Exact Age 115 .               SPECIFJC PREJVIII)MS ON OR BEFORE THEIR
               Net Cash Value, If Any,. Payable at            DUE DATE. SEE DETAILS ON PAGE 10.
                   Policy Anniversary Nearest
                          Exact Age 115
                                                                                           A JCEXHIBIT I(p
             Nonparticipating   - No Annual Dividends                                      Deponent ___             _

                                                                                           Date ___      Rptr.__
                                                                                              WWW .DEPOBOOK .COM



        -1     1,8                                                                                                 E 1




                                                                                                        A-001
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 4 of 106 Page ID
                                  #:1450
Case 2:18-cv-05422-DMG-JC                                     Document 1-1                 Filed 06/18/18                        Page 3 of 43                      Page ID #:49

                              This policy- is: a legal contraqt between you, the Owner of this policy,
                                        and Trat'.is-america Oc .cidental Life lnsuranc~ Company.

                                                              READ YOUR POLICYCAREFULLY

                                                                           POLICY SUMMARY


                            We · will pay the death bene _fift to the beneficiary if both ,Jofnt Insureds
                            •!=lie while the policy .i.s in force, before the policy anniversary nearest
                            Exc1ct Age 1 15.

                            You· must pay at least the minimum premium per yea~duri~g the first 5
                            policy years, or y.our policy · Will lapse or be chal'l_ged to Paid- ·up Life
                            lnsur.~nce or Exte.nded Term lrisurance,      After that; you may vary the
                            amount of. prem'iums . and how often y.ou pay them, . within certain fi.mit!;~
                            as. de.scribed In the. Premi1Jms provision.        Generally~ you may paY'
                            i:>remiums a.s long as one -of the Joint Insureds is, liVing, up to the
                            policy anniversary nearest 'Exact Age 100.          Jf , both or either Joint
                            Jn:-ured is. living at the :Pdli<;:r
                                                               anniversary nearest Exact Age 115, we
                            wtH pay the net cash value, 1 any, to you.

                            If ths Joint Insureds die simultaneously, any 'd.eath.b~nefit payable unde.r
                            the base. policy will be paid .!:JS though 1he <:>Ider .Joint lhsured died
                            first.

                             Additional benefit$,               if any, are prov ·ided by rider.
                            This ls 9nly a brief d~spription.                         The insurance· ls fully described                                in the
                            various p,rovisi.ons of the · policy.                                .     ·

                                                             GLJIDETO POLICY PROViS.iONS
                                                                          Page                                                                                                          · Page

Accumulation Value$...............
                             ,..............
                                     ,.
                                             ,..-..........12, 13-
                                       ,......                                         Payment of Cash                     Value,and Loans ,.......,,...................................
                                                                                                                                                                                     23

Application Copy......
                    _.......
                         ...............................
                                               ........after 26                        Payment ·of Death Benefit ..................
                                                                                                                                ..............
                                                                                                                                          .......
                                                                                                                                               .......................
                                                                                                                                                                    ,..7,8 '

Benefic lary•s Rights ................
                                   .............:...,............................
                                                                             6, 7      Policy Data..............
                                                                                                            ..................
                                                                                                                            .......:......,.............:·····......
                                                                                                                                                                  ............       ....2-4
                                                                                                                                                                           ..............

Cash• Val.ue ..............
                       .........
                             _.
                              ...............
                                         ..........
                                                 -...............       ...... 14
                                                              ............             Policy Loans,......_.
                                                                                                          ...........
                                                                                                                  _.
                                                                                                                  ......
                                                                                                                      _.
                                                                                                                       ................
                                                                                                                                    .........
                                                                                                                                           ...........................  .14-1 .a
                                                                                                                                                               ............

Change of Beneficiary.........................
                                         ........
                                               .................
                                                           .....
                                                              ...7                     Policy .statements                   Find 11h.;1strations
                                                                                                                                              ..................
                                                                                                                                                           ............................
                                                                                                                                                                                     23

Death Benef it ............
                        ...;........
                                  .._.,
                                     ..........      ..,......_.............7.,-8
                                            ...........                                Premium Qualification Credit... ..........................            .......... 10
                                                                                                                                            ......................

·Definitions .......................
                              ,....................
                                             .............                    5,.6·
                                                       ...........,..............                        !...........
                                                                                       Premiums ............    ............
                                                                                                                         ........
                                                                                                                              .............               ~ ..···•···'·'..,..·9-10
                                                                                                                                     .-.......................
Guaranteed V-alues. ........................
                                        ....................
                                                       .........12:-l-4                Reins.taterr.relit.\ ..................
                                                                                                                          ....................
                                                                                                                                           _.
                                                                                                                                            .................
                                                                                                                                                        ............
                                                                                                                                                                ...............
                                                                                                                                                                          .-.10-1:2
,Grace. Perlod.....,...........
                           ............
                                   ..............
                                             ......................
                                                            ..............10                                                              .................~.................................after 26
                                                                                       Riders ......._.,:.........:... ..........................

Misstatement of Age or Sex .................
                                       _.          ....24
                                        ..,............                                Simultaneous aieaths of Joint fnsur.ads."···..·······........................
                                                                                                                                                                8

Nonforfeiture             Options ............                      J7-19
                                            ................................           Table of Gu<irantee.d Maxirnum
                                                                                       Mc:>nfhlyDeducfion Rates .............
                                                                                                                         "........
                                                                                                                                ,.......................             .....3
                                                                                                                                                  ......................
Option to Change the . Face Amount ..........
                                          ..........17
                                                                                       Table of- Policy Values. ,..... ..,............_...,...:.....,..................                  ...4·
                                                                                                                                                                    ..:.....................
Option .to Split the Policy .....
                               ,.......
                                     .......~···..........
                                                       19-23

Ownership           arid Beneficiary Provisions .............6, 7




 1-17606196                                                                                                                                                                 PAGE1A




                                                                                                                                                                                 A-002
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 5 of 106 Page ID
                                  #:1451
 Case 2:18-cv-05422-DMG-JC         Document 1-1          Filed 06/18/18                        Page 4 of 43                Page ID #:50

                                                P O   l I C Y D AT A
        -CLASS A LOAN ;      •·
      l_NTERES"'T RATE      5 . 66:% IN ADVANCE                                          J UN·         04,;       2 00 0   POLI-CY DATE

      CLASS B LOAN                                                                                            AGE OF FIRST INSURED
      INTEREST RATE 7.40%           IN APVANCE                                                                AGE OF SEtOND INSURED
      RE.INSTATE.MENi                                                                                                      POLICY NUMBER
      INTEREST RATE 6.00%                                                                                     ;

                                                                                         JUL Qt, 2000                      DATE
                                                                                                                              . OF llSUE
      f!RST  INSURED' EMO'RY L THOMPSON
     $ECONt, INSURED : LOIS V THOMPSON

         FACE AMOUNT:       $~00,.000                                               CLASS OF RISK:
                                                                 PREFERREDNdNSNOKERFIRST INSURE#
      DEATH    BENEFIT                                            STANDARDNONSMOKER $ECOW> INSURED
                                                                  '    •   • •       •   ' •       I


                OP'TlONi OPTION 1
                   OWNER    GAIL THOMPSONFINLEY & ~ARSHA THOMPSONMORGAij

    ·------------ - - ~-----             . --~    --- ------- ------- ------------------------
    MINIMUM INITIAL        PREMIUM:      $2, ,186 .
    PLANNEl PE~lODlC        PREMIUMS
                                   ~ $13,118                     ANNUAL
    REQUIRED PRfMIUM PER YEAR F-OR THE BASE POLICY                                       AND           A.LL
    ADD.lTlON _AL RIDERS IN POLICY YEARS 1- 5: $13,118                                     .

    REQUIRED. PREMIUMPER YEAR f-OR THE BASE ~OlICY
    IN POLICY YEARS 1-S s 513,118
    PREMIUM QUALiiICATION tREbIT                 PER10D: 5 ~EARS .
    PRE~IUMGUAL1FieATlb~ CREDIT fERCENTAS£i 2%
    GUARANTEEnMAXIMU~MONTH~YP6LICY fEE~ POL!(Y YEAR 11 $6.00
                                        POLICY YEARS 2 AND LATER: $10.00
     GUARANTEE!)
               MAXIMUM , MONTHLY EXPENSE :CH,ARGE
     PER THOUSAND: YEARS 1-5:  51.035&

     N6NFORFE1TU~ElNTE~EST              RATE:     4.0%

     GUARANTEED     MINI~UM INTE~EST RATE: ~ . 00%
     SELECT MONTHLYP~EMfUM:                      $1,093.09
     SELECT PERIOI>: 28 YEARS
       .
     --------------- , -------- ------------------------------------------------
                                                             .




     NOTE: THI~ POLttl       MAY TERMINATEPRIOR TD                    EXACTAGE 115 IF:    .
            (1)     THE CASH VALUEMINUS ARYLOAN(S)                       IS LESS THAN TKE MONTHLY
                    DEDUCTION     DUE,     OR                                    .             .        .
             (2)    THE RSQUIRED PREMIUMS-IN ~HE FIRST 5 YEARS ARE NOT PAID FOR
                    1HE ~ASE FOLICY AND ALL ADDITIONALRIOERS.



     1-17806196                                                                                                               PAGE 2



                                                                                                                                  A-003
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 6 of 106 Page ID
                                  #:1452
Case 2:18-cv-05422-DMG-JC                   . Document 1-1 Filed 06/18/18        Page 5 of 43   Page ID #:51
                                 POL            l CY    DAT   A {C -0 NT        IN   LIED)
             TABLE OF. GUARA~lE£D MAXIMUM~ONTHLY DEDUtTION RATEi PER $1,000
                                    FOR BAS£ POLICY*

   ·P,OLICY                 POL.ICY                 POLICY       POLICY              POLICY          POLICY
      YEAR.               EXCLUDING                  YEAR       EXCLUDI.NG           . YE.AR       EXCLUDING
                           RID ER:S                              RlDERS .                           RIDERS

             1         0.005912133                     34      0.000000000
             2         0.012862992                     35      0.000000000
             3         0.026794150                     .36      0.000000000
             4         0.0.50480575                    37      · o. oonoooodo
             5         0.085524367                     38      0. 000{]00'000    .
              6        2.695529967                     39.     0.0000000.00
             7          3.397?32633                    40      Q,   000000000
             8          4.157722967                    4'1     n. 0000,0000(}
             9          4. 97'6626 ,817                42      0.000000000
          10            5. 8590 .8.5008                43      0..'000000000
        · 11            6 • 8,10 6 ~ 76 5 8
          1'2           7. 8·42028358
            13          8 .• 941442908
            14        10.107751150
            15        11. 32828 ,9758
            1. 6      1 z.{i103 .8295-0
            17        13.967854567
            18        1 5. 44 '3804 ,250
            19        17 ~o6it~35675
            20        18.88386?800
            2 '1      '20 . 8.15133333
            21         2 2,. 4 472 7 6 53 3
         23            23' • 27 5.8 8 5 6 6 7
         24         - ~6. 443350058
            25        31.311714958
            26        3'9.580770742
            27        '54.654260525
         28         . 8·3. 333333333
         29             0. 00 ·0000000
         30             0. 000000000            ·
            31          0.000000000
         32             0.000000000
            33          0. 00000000        ·0
   .   ·- ---- --- - - ---- - -- - -- ------ - -- ------ ----- --.- - ·------ - . -- -- --- - - ---------
        * TO FlND THE AMOUNTOF MONlHLY DEDUCTIONDURING EACH POLICY YEAR         1
       SEE TH.E GUARANTEED   VALUES SECTION.    A MON.THLYPOLICY FEE OF $6 ·,00
       WILL 8 E ADDED INTO EACH  . M'O
                                     NTHLY DEDUCTl ON FQR THE FIRS T POLI CY YEAR.
       IN SUBSEQUENT YEARS,    THE MONTHLYPOLICY FEE WILL NOT ·EXCEED $10.oo·.
       A MONTHLYEXPENSE CHARGE PER lHOUSANDWILL ALSO BE ADDEDTO EA{~
       11\0NTHLY DEDUCTION F.DR THE FIRST S: .POLICY YEARS. THE GUARANTEED
       MAXIMUM  MONTHLYEXPENSE CHARGEPER THOUSANDIS SHOWNON POLICY DATA
        PAGE 2.

        THE RATE! SHbiN.ABOVE FOR THE FIRST 5 POLitY YEARS ARE CURRENT
        RATES THAT ARE· GUARANTEEDFOR THE FIRST 5 . POLICY YEARS. THE: RATES·
        FOR YEARS 6 ANDl\FT{R ARE THE GUARANTEED  MAXlMUM RATES~




       1-17806196                                                                                 PAGE 3


                                                                                                      A-004
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 7 of 106 Page ID
                                  #:1453
 Case 2:18-cv-05422-DMG:..JC        Document 1-1 Filed 06/18/18     Page 6 of 43   Page ID #:52
                         P 0 L l     C Y ' D: A T A    ( C 0 N T l N U E D )

                                        ADD1TI-ONAL
                                                  BENEFITS
    THE_ CttARGE FbR    ANY     ADDITIONAL BEN~FITS         WHICH ARE PR6VlDED BY RIDER IS
    SHOWN· BELOW.      ONL,Y A SR.H:f    DES C.Rl'F''.f ION 1 S GIVEN. THE C_OMPL:ETE :PROV1S I O:NS
    ARE INCLUDED       IN THE RIDER.
    -------~-------------~---------
                              --------~------~---------------------------
    Rl'.l>E_R NUMBER               iDDITIONAL   BEN~~IT                         ANNUAL PREMIUN


    1-0 93 - 11-19 6          fUARANT.li:ED POLICY SPLIT   OPTION RIDER             NO CHARGE

                           -l




                                                                                     PAGE   3A




                                                                                          A-005
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 8 of 106 Page ID
                                  #:1454
Case 2:18-cv-05422:DMG-JC           Document 1-1      Filed 06/18/18   Page 7 of 43            Page ID #:53
                        P0LIC"Y            DA - TA        (CONTINUED)

                                  TABLE OF POLICY.VALUESAND BENEFITS
                                      ILLUSTRATIVE fREMIUMS (1)
                                          G~ARANTEEDBASIS {2)
                        P;LANNED
     END OF           · ANNUALIZED                 DEATH             ACCl:JMULAT ION                CASH
   POLICY YEAR          PREMIU~               BENEFIT                  VALUE (3)                  VALUE (4)
          1            $13,118                     $500.,000                 $5.,957                         $0
          2            S13,t18                     $500,000             $12,335                              $0
          3            $13,118                     $SOO,OOO             $    18., B.8 8                      $0
          4            $13~118                 $5 '00   ,ooo            $25,5.68                     $7.,578
          5            :$13,118               . $500,000                .$.32,320          .        $15~450
          6            S13 y1 1&                   $ 5-00 ,ODO          .$3 0,'926                  $15,.181
          7            $ "13, 118                  $500 ,ODO            $25,083                    .$10 ,.463
          8            $13.,118                    $ 500,000            .$   ~-4,. 263_                  $768
          9            $ 13,118                .   $5'00 , 000                   .. $0                       $0
         10            513,1 "18                $500,000                            $0                       $0
         11            513 ., 118              .$500,.00 "0                         $0                       $0
         12            S13,118                  $500,.000                          $.0 .                     .$Q
         1.3           :$13,118 ·               $500 ,00 -0                        $0                        $0
         14            $13,118                 '$500 ,ooo.                         $0                        .$0
         15            $13,118                     $500,.00.0                      $0                        $0
         16            Si3,118                     $500,000 .                      .$0                       $0
         17            $13,118                     $5 00,000                       $0                        $0
         18            $13,118                     $500.,000                       $0                        $()
         19            $13 , 118                   $5 00,000     ·                 $0                        $0
         20            $ 13,1 18                   $500.,000                       $0                        $0

   EXACT
   AGE 6-0

   EX.ACT
   AG.E 65
   ------------------------------- --------~---------------------------------
   (1)    T~E ACCUMULATIONAND CASMVALUES RESULT FROM :THE JNTE~ESt ~ATES~
          MONTHLY DEDUCTIONS, - PREM.IUM Q.U.ALIFICATION CREDiTS A.NDTHE Tlfll.ELY:
          PAYMENTOF .THE PLANNED ANN~ALIZED PREMIUMS.       PARTIAL tURRENDERS,
          SURREN-OER-PENALtY-FREEij!THDRAWALSOR ·LOANS MAYC~ANGETHESE
          RE"SULTS.      .

   (2)    RESUL TS CALCULATED _O_N A GUAR
                                        .ANTEEDBASIS REFLECT GU.AR.ANTEED
          MAXIJl'IUM
                   MONTHLYD"EPl)CTION$ AND THE GUARANTEED .MINIMU"MI NTE REST
          RATE.. OF 4.00%.
   (3)     AC(OMULATIONVALUES I LLU$TRATEDON A GUARA~TEED    BASIS REFLECT ,
          .ACCU~ULATE~NET pjEMIUM~ AND PREMIUMQUALIFitATlON CREDIT AMOUNTS
           PLUS INTEREST AT THE GUARANTEED MINIMUM INTEREST RATE OF     4.00%
          LESS GUARANTEEIJ MAXIMUM MONTHLY~EDUCTION$ WHICH INC LU.DE: THE
          POLICY FEE, THE GUARANTEEDMAXIMUM     MONT~LY EXPENSE CHARGE
          PE~ Tttrius~~D., AND THE COST OF ANY RIDERS. W~ILE A POLICY LOAN(S)
         -EXISTS, THE INT~REST RATE APPLICABLE TO THE CASHVALUE SECURING
          TH~ LOA~{S) ~AY ~IFFER FR-OMTHE INTEREST RAlE APPLrCABLE TO THE
           CA~H VALUg NOT SECURI~G THE LOAN(S).

   1-17806 196                                                                                   PAGE 4


                                                                                                     A-006
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 9 of 106 Page ID
                                  #:1455
 Case 2:18-cv-05422-DMG-JC           Document 1-1    Filed 06/18/18       Page .8 of 43 ·page ID #:54

                        P. 0 l- .I C Y    D A T A·   (C O N. T I N lJ .E D)

   T~E REDUCEDPAID-UP            VALUE~ (MAXIMUMNET SINGLE PREMIUMSAND FACE AMOUNTS
   PER THOUSAND)        ARE SHOWN   ON POL1CY DATAPAGES 4C AND 4D~
   ( 4 ) THE D1 FFERENCE BETWEEN THE ACCUMULATI ON VAL.UE AND THE CAS,H VALUE
         IS THE SU~RENDERPENALTY.
   PREMIUMSARE SUBJECT ,ro tEFUND UNDERCONDITIONSDESCRIBED IN THE POLI{Y ~
                                                                      .   l
   CURRENTMONTHLYDEDUCTION.RATE'S ARE NOT ,GUARANTEED AFTER POLICY YEAR
   5,,. NOR ARE THEY ESTIMATES FOR THE FUTUR
                                           :E,  ....

                                ' TABLE OF GUARANTEEO.S URREN•DER PENALT1 E'S PrR
                                   $1,000 OF BASE P-OLICYCOVERAGEFAC~ AMOUNT

                  SURRENDER·                          SURRENDER                            'SURREN!)ER
   POLI CY            PENALTY          POU CY          PENAL TY               POU CY         PENALTY
    YEAR              FACTOR.            YEAR            FACTOR               YEAR            f A.CTOR


      1               44.98               8              29.24                  15           13.49
      2               4'2.73.             9              ~6.99                  16           1 1 .25
      3               40.48              1 Q.            24.74                  17            9.00
      4               38 •.23            11              22.49                 ;18            6.75
      5               35 ~98             12              .20.24                '19            4. so·
      6               33,. 74            1.3.            17.99                 20              2.25
      7               3.1. 49            14              15.74                  21            o.oo

   T-0 CALCULATETHE FULL SURRENDE&PENALTYFOR THE BASE POLICY, FIND
   THE FACTOR FOR THE CURRENT POLICY YEAR, MULTIPLY THIS FACTORBY
   THE NUM~EROF THOUSANDSOf FA(E AMOUNT OF THE BASE POLI CY.




    1.-17 8-061 9 6                                                                        PAGE 4A ·


                                                                                                A-007
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 10 of 106 Page ID
                                   #:1456
Case 2:18-cv-05422-DMG-JC     Document 1-1 Filed 06/18/18        Page 9 of 43   Page ID #:55

                     POL!      CY       DAT   A   (C    -0 N- T 1 NU     ED)

                       TABLE OF DEATHBENEFIT           FACTORS

   P'OLICY       ;0 EA.TH       POLI-CY           DEATH                POLICY        DEAHf
    YEAR -      BENE FIT            YEAR      . BENEF      rr          YEAR        BENEFIT
                 FACTOR                           'FACTOR                            FACTOR
      1             1 . _77          34                1. 04
      "2            1. 70-           :35               1.04
      3             1. 63            _36               1.04
      4             1. 57             37               1.04
      _5            1. 51            ,38               1. . 04
      6             1. 45            3.9               1 . 04
      i             1. 41            :40               1. 04
      8             1. 3 8           ' 41              1.04
      9             1. 35            '42               1.04
     10 -           1 . 32
     11 ·           1. 29
     12             1.27
     13             1. 25 .
     14             1.23
     15             1.22
      16            1. 20
    . 17            1 •. 19
     18             1. 17
     19             1. 16
     20_            1. 15 ·
     21             1. 14
     22             1. 13
     23             1 • 12
     24             1. 10
     25             1'. 09
     26             r .o?
     27 -           1 , 06
     28             1..04 ·
     29             1 •.04
     30             1. 04
     3. 1           1. 04
     32.            L04
     33             1. 04




                                                                                  PA{iE      48



                                                                                          A-008
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 11 of 106 Page ID
                                   #:1457
  Case 2:18-cv-05422-DMG-JC            Document 1-1       Filed 06/18/18         Page 10 of 43                Page ID # :56

                           P O L I       C   Y      D A T A   ( C .0 N T l       N    U E. D)

              TABLE OF PAID-UP INSURANCEPER S1,000                     -OF NET CASH VALUE

     POLIC Y        PAID-UP                  PO"Ll,CY      PAID-UP                          POLI CY-                  PAID-UP
     . YEAR        INS.URANCE                 YEAR        INSURANCE                           YEAR                  l N'SURANC
                                                                                                                             .E

        1              $1 ✓ 702.53           34                $1,-000.00
       2                $ 1.,639.18          35                $1 / 0{}0.00
       3               -$.-1, 5.82. 15        36               $1 .,.:000.• 00
       4                $ 1 ,530 ,. 81        37               $1,.00(LOO
       5               $1;484.63              38               $1.,000.00
       6               $1,443.13              3'9             . $1,00 .0 ~00
       7               $1.,405.84             40                .$1,.000 .• 00
       8               $1 ; 372.29            41               $1,000.00
       9               $1,342.03              42               $1 , 000 400
      1.0              $1,314.65              43               .$1.,000.00
      'J,1             $1; 2·89. 8 6 .
      12.              $1,267 . 35
      13               $1,,.246.91
      14,               $1,228.32
      15                $1,211.36
      -16               $ 1 ,195.77
      17                $1,181.32
      18                $1,16.7.84
      19                $1,,155.24
      ~0                $1,143 . 45
      21               .$1,, 13 2. 46
      22                $1, 12·2 ~ 12
      ·23               $1~111. 3 2
       24              $1,097    . 76.
       25              $1 ,083 . 49
       26              $1, "068.72"
      -27              $1,053 ~95
      28               $1,0 40 . 00
      2"9              $1 , 000 ~·00
      30               $ 1,.000.00
      31               $1, 0 00 .,00
      32               $1,000 •.oo
      33               $ 1,,000.00




     1-1780.6196   .

                                                                                  . . ··· ··- -··-·- -   --------
                                                                                                                        A-009
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 12 of 106 Page ID
                                   #:1458
Case 2:18-cv-05422-DMG-JC                     Document 1-1         Filed 06/18/18   Page 11 of 43   Page ID #:57

                                    POL       1 CY          DAT    A    (CONT       l NU ED)
   TABLE OF MAXIMUM
                  NET SIN~LE PREMIUMSFOR PAID-UP IISURANCE PER $1,000

   POLICY                  N'ET SINGLE           POLICY            NET SINGLE        POLICY         NET SI'N .GL!:
    YEAR                    PREMIUM               YEAR ·             PHEMIUM          YEAR.         . PREMil.:fM

       1                   $5 87 . 36                 34          $1,000.-00
       2                   $,610. 06                 3-5          $1 _,000 . ·OD
       -~                  $6 ,3,.2. 05              -36          $1 ,00-0. OD
        4                  $653.. 25                 37           $ 1/ 0 Q,O• ·O0
       .S                  $673. 57                  38           $1,000.00
      -6                   $692,9.4 ·                39           $1,000.00
                   • j
       7                   $711. 3 2                 , 40         $,1 ,OOO. OD
       8                   $7 2 8.. 71              41            $1,000.00
        9                  $745.14                  42            $1,000.00
      1'0                  $760 . _66             . 43            $1,000.00
      11.                  $775.28
      1:2                  $789 ..05
      13                   $801. _98
      14                   $8 ·14 •. 1'2.
      iS.                  $825.52        .
      16                   $83 6. 28
      17                   $846.51
      18                   $856'.28
      19                   $865'.62
      20                   $874 ..55
      21                   $883.03
      22                   $891..    17
      23                   $899.83
      24                   $910.95
      25                   $922 ..94
      26                   $935.70
      27                   $948 ..:81
      28                   $961.. 54
      29                 $1;000.0c:i
      3.Q       f        $1,:000.0(}
      31        ,_
                 l_:     $1 ,DOD. 00
      32    .
                         $1.,D00.00
      33         i       $1,000.00

            .lI
                  II .
                  I
                  :·
                  I
                  !




                                                END OF POLICY DATA


    1-17 -806 196                                                                                     PAGE       4D



                                                                                                             A-010
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 13 of 106 Page ID
                                   #:1459
 Case 2:18-cv-05422-DMG-JC       Document 1-1          Filed 06/18/18        Page 12 of 43    Page ID #:58


              PEFBNITIONS    j In this policy :
                             1
                             '
                             1     We~ our or us means Transamerica Occidental                 Life   ln.surance
                             '     Company.
                             ~
                             !     You and your means the Owper of this policy.
                                   Accumulation Value is the policy's i:otal value as described                 in
                                   the Accumulation Value.s provision . .

                                   Administrative Office means Transamerica Occidental Llfe
                                   lnsµrance Company, Box 4 1952 l , Kansas City, Missouri
                                   64141-6521.    .

                                   Base Policy is this policy, excluding any riders.

                                  · The, Beneficiary Js the person to whom w .e. will pay the death
                                    benefit if the Survivor dies.

                                   Casb Value means the accumulation val.us, .less any surrender
                                   penalty.                                     ·      ·

                                    E~acf Age means the age of the: younger of the two .Joint
                                   lnsur~ds on that lr\sured's nearest birthday .

                                   First Death means the first to die of the Join't Insureds .

                                   A Gro.ss Premium is 100% .of any premium you pay.

                                   Home Office means Transamerica · . Occidental Life Insurance
                                   Company, Box 2101, Los Angeles; California , 90m'r1~o101.

                                   Joint. Insureds means the two per.sons whose lives are lnsured
                                   under the policy .

                                   Lapse means termination of the policy at the end of the grace
                                   period , due to insufficient premium or unloaned accumulation
                                   value. lf then;i ls remaining net cash value at the. · end of the.
                                   grace period it will be applied to the Nonforfeiture Option.

                                   The Maturity        Date is the policy anniversary nearest Exact Age
                                   115. .

                                   The Maximum Loan                  VaJ.ue is the largest amount you       may
                                    borrow       under the loan provisions.
                                             '               .
                                   A Monthly - .Deduction is an· amoI.mt            we
                                                                                 withdraw from · the
                                   accu.mulatitm value of the policy at the beginn'ing of, each policy
                                   month.                        ·                                          ·

                                   The Net Cash Value _is the cash value less any existing k:ians.

                                   A Net Premium is 91% of any gross premium you pay. We ·
                                   take 9% of any gross premfum as an administrative · charge. .AU
                                   net premium payments               wil l become part of   the accumulation
                                   value.

                                   The Policy Fee is part of the monthly deduc:t'ion,        may
                                   change the policy fee at any time after the first po'licy year.
                                                                                                      We
                                   The guaranteed maximum policy fees are shown in .the Policy
                                    Data.


       1-17806196                                                                                       .PAGE:6




                                                                                                       A-011
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 14 of 106 Page ID
                                     #:1460
Case 2:18-cv-05422-DMG-JC Document 1-r Filed 06/18/18 Page 13 of 43 Page ID #:59


                            j
                                    A Policy Loan is indebtedness to . Lis for a loan secured by this
                                    policy.  '
                            f
                            -~      Reinstate means to restore coverage after the policy has lapseo·
                            ;.
                            j       or been changed to Paid-Up Life lt'ISurance or Extended_· Term
                                    lhsur1once,s'Ubject to the requirements in the Reinstatement
                            l       provision .       ·               ·                    ·

                            l,
                            .:·
                                    The; Required Premium . Pet Year for the Basa Polley in Policy
                                    Years 1-5 is the minimum- amount of premium you must pay in
                            ;j"     each of the first f ive policy ,y.ears.            ·
                            ·l
                             ~'
                                    .A Rider is an attachment
                                     additional . benefit ..
                                                                    to· the   policy           that provides   an

                            r
                            t
                            1
                                    Survivor means the second to · d.ie of the ,Joi11t Insureds.
                            -i      Wri°tten request means    a :signed request· ln a form' sati'sfaciory
                            'ii.    to us that is- received at our Administrative Office.
                        '
                        .
                            '
                            -~
                                    W~ will send any notice . ~nder the provisions 6f this policy to
                            j       .your last knc,wn add.res$ and to any assignee_of record.
                             l':.
                             ~'.    We will use the Policy: Date shown in th~ Policy Data to
                                    determine the monthly · policy dates,. poJicy ann1vefrsar1es and
                         1
                         l          policy years.     · .          ·                  '
                       l·T
        OWNERSHIP           I  Owner of the Polley -- The Jofnt Insureds toge:ther will be ths
                             1 Owner, unless · someone: else. is shown ·as the Owner in the
                            j application or in any si.:rpplemental agreer:r,ient attached to the policy.
                            1 The_ Joint Insureds, as owners, are entitled to the right$ granted
                             i l.inder the policy _while both are alive. After the, Fir.st Death~ the
                             ! Survivor will be the sole Owner if the po]icy was jointly- owned . If
                             l the Owher is a11 indiiiidtlal other than the Joint Insureds, and dies
                             l befo're the. Joint Insureds, the rights of the Owner belong to the
                             i executor or administrator of the Owner's estat~ unless otherwise
                             j provideq in the .policy. If the Owner is a partnership, the dghts
                             } belong to the partnership as it exi.sts when a right i_s exercised .
                             '
                             ] Assigrimeht ,o.f the Policy -- We are not responsible for _     the
                             \· adequacy of any assignment. However, if you file the assignment
                             i w1th us and we record it at our Administrative Office,, your rights
                             j and thos·e of any revocable Beneficiary will be subject to it
                             ~                    .                                    .
    1liE BE.NEFIC?AFN j Who Ra.t:eives the Death Benefit ..:_ If the Survivor dies while this
                            j policy is fn force, we will pay the. death benefit to the Bene.ficiary.
                            j The Beneficiary is as qesf_Qnated in the appli_c~tfon, uriless changed •
                            .J as shown under "How to Change a Benef1c1ary" below: . If the
                            J Benef icia~y Is ~ partnership; 1/1/6will _pay t~e death benefit to the
                            J partner:sh1p as 1t ex1St1?when the Survivor dies.
                             1                                                                     .
                             1.
                             j Protection of the Death Benefit -- To the extent permitted by
                             i law, no death benefit will be subject to the claims of the
                             1Beneficiary's creditors or to any legal process agairist the.
                             J Beneficiary;




 H7SOSl9:6:                                                                                               PAGE6




                                                                                                               A-012
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 15 of 106 Page ID
                                   #:1461
 Case 2:18-cv-05422-DMG-JC              Document 1-1          Filed 06/18/18    Page 14 of 43      Page ID #:60


                                  i Jf   the Beneficiary Dies --           If any Beneficiary dies before tile
                                   \ Surv ivor , t hat Benefici ary's interest in the death benefit \'Viiiend. If
                                  ·1any Ben~ficiary (:lies at the same time .as t he Survivor:,. or w ithin 30
                                   l day~ -after the Survivor , that . Beneficiary 's inter.est in the death
                                   1benefit .' will end 1·f no benefits have been. paid to that Benefi ciary.
                                   i If the . lnterest of all designated Beneficiaries has ended when the
                                  1Survivor di'esi we wfll pay the death benefit to yqu . It you are not
                                   1liVIng al that time, we will pay the. de~th benefi t to the executor or
                                   1admir,iistrator oJ your estate .                               ·
                                  I              -              .
                                  j How   to Change a Beneficiary -- You may change the .designated
                                  j Beneficiary while the Survivor is living, by se_
                                                                                   hding .a ·wr it ten not i.ce
                                  1t o us; The change will .not be effective until ·vv.e record it at our
                              ,   i Administrative Office. Ev en if the Survivor is not living when we .
                                  l record the •change, the change Will take effect as .of · the date it
                                  rwas · signed. However, any benefits we pay before we .record the
                                  \ change will not be subje_
                                                            ct to 1h:e.change..        .

                                  lj    A Benefic iary desl gnated irrevocably may not
                                        the written consent of that Benef'ic:;iary
                                                                                 .
                                                                                             bechanged
                                                                                                   ·
                                                                                                           without


          PA™ENT OF.. THE·.       J Proof of Death -- Any death benefft payable because of the death
            DEATH BENEFIT         J of the Sui:vlvor will be paid wh:eh we · receive due pr oof of the
                                  / death of both Joint Insureds while this policy was in force. Upon-
                                  1the Survivor's death, such pr¢ofs must be sent to us at our .
                                  1Administrative Office . We must be not ified ·of the First Death
                                  t within a reasonable time ; but in no event later than one year af ter
                                  f the date of the. First De.ath. We. will send appropriate forms to the
                                  j Beneficiary   upon request Any of our agent s will help the
                                  j Beneficiary fill out the f<;>
                                                                t ms without charge.

                                  i Death            -- The amount of the death benefit may be affected
                                                 ~enefjt
                                  J by other policy provisions        such as Policy Loans, Mis.statement of
                                  I     Age or Sex and Part ial Su.rrenders . .

                                  j Death         Benefit    Option    -- : The. death   behefit   before , policy
                                  l anniversary .nearest Exact Age 100 will .be based on whet her you
                                  j have _chosen Opt lon 1·, Opti on 2 or Option 3, as shown -on the
                                   i Policy Oata. 1f you do not choo.se a:n opti_on in the application,
                                   : Option -1 w ill :automatically take effec t. Prior to t he policy
                                   i anniversary       nearest Exact. Age 100, the. death benef it is defir:ied as.
                                  j foJIOWS;
                                   i
                                  .:i
                                           Option ·1: The death benefit will be the. greater of:
                                  .~
                                   !.      !a) the total face amount of the base pol icy ; or
                                  i
                                   i
                                  'j       (b) the _death benef!t f~cto r multTplied by the accumulation value
                                  }             of the base po licy 1neffect al? of the date o f the Survivor 's
                                  'j_            ~~                                                    .

                                  '1:
                                           Option 2: The death benefit will be the- greater of :
                                  r        (a)       the t otal face amount · of the base policy plus the
                                  J.                 accumulation value of the base policy in effect as of the




                                  l
                                                     cl.ate of the Survivor's death;. or
                                           (b) the . death benefit factor mult iplied by the accumulation value
                                               of the base policy in effect on the date of the Survivor's
                                               death:



       1-178061~6                                                                                          P.AGE7




                                                                                                            A-013
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 16 of 106 Page ID
                                   #:1462
Case_2:18-ev-05422-DMG-JC                  DOCUI11e1It 1-1          Filed 06/l:8/18            Page 15 of 43       Page ID #.61

                                                                                 j
                          !          Option 3: Th~ deat-n benefit wijl               b$ ,the   greater of :
                          1                 1 ·;    :, :              .·     ·   I     :
                           ,         \a)    the total face amownt,
                                                                ·plu.s all gross premium payments for
                          :.l..             th~t·h.·dba                    nus arty dwithdrawals, dsurrenderst. pafrtial
                                                      ,s:e_·:pollgy., t'f!11
                          -r                .w1 ·: rawals,        :par 1a1, sur1en srs, surren er pena I y res
                          ·:;:;,_.          withclrawals ,, anti premium refunds as of the date of the
                          •                 . Survivor 's death ; or,

                          ~.::,; (b)        the deatn benefit fact.or mul tiplied by t~e total accumulation
                          _                 value pf the base policy as of the. date. of the Survivor's
                          .                 death. ·

                           I Beginnir;ig with , th~ policy anniversary nearest. Exact Age 100, the
                           1aeath beneflf Will be: th~ death b.enefi:t factor multiplied by the
                           ! total .accumuiation va'lue of t_he :base policy· as of the current policy
                           j month ;       ·
                           :l
                          j,.(See _Accun'lula t ion Values          provisi.on for . details.)

                          . '1 We. will reduce the death benefit by .any existing policy loans and
                           ; by the portion of any grace period · pr .emium p·ayment necessary to
                           ! provid _~ insurance : to the data of the Sur~iyo(s death

                            iThe de;sth benefit fact _ors will be tl:1$: grea ~er· of the .factors in. the
                           1 Tab[~) qf Death Benefit Factors on the D~ta Page, or the factors
                           I ?J?plicab'le to joint and last survivor insurance set forth In the

                          li      Internal Revenue Code -of 1'986 ("IRC     "h as in · effect
                                  policy is issued .and the . regulations thereunder.
                                                                                                         at   the time . the

                           I This polii;;y  fs intended . to qualify under Section 7702 o·f the l_nternal
                           l Rever.)ue Code      as a life .in.surance contract for federal tax purposes.
                            f The death benefit under this policy is intended to qual.ify for the
                            f federal income tax e:xcll1sior:r, The provisions of tlils policy
                            1{including any rider .or .ianporsement) will be interpreted to ensure
                            1 tax qualificati .on, regardless o.f any lahguage to the contrary,


                         :rj At  nq 't ime Will the amount of the death benefit !Jrider the poiicy
                             ever be Jess than the ..amount needed to ensure tax qualification . To
                           1the extent . that th'e death b.enefit is increased, appropriate
                            !adjustments will be made in any monthly deductions or supplementa l
                           I benefits · as of that time, retroactiv .ely or otherwise, . that are
                           j consistent with SL!Ch an increase. Such adjustments may be made.
                           j by right        or
                                          $etoff against any death benefits payable.

                            j
 SIMULTMl!EOUS D1EATHS If ·the Joint ·insured$ . die simultaneously, any death benefit payable
     ·OF THE· JOINT    ]- under the base policy will be paid as tnough the older Joint Insured
        JNSUREDS·
                       i died first                                   ·
                       {
                            .i-
          .PREMIUMS         i We will a¢cept .any amount you send · us as a premh.im paym¢nt
                            I while . this polii:;;y is ih force, su'!;ijec.t to the Premium Limitation
                            .
                            J provision ahd these conditions:
                            .i
                                                                .
                                                                                •

                                       The minimum initial premium shown in the Policy Data is payabl e
                             i l.
                             ~i        on or b,efore t~e Policy Date. Subsequent premiums may :be
                                       sent to . our Administrative Office Qr yo.u may pay them to an
                             1
                                       agent vve authorize . We will give you a receipt if you ask for
                             l
                             !
                                       ol')e. Premiums - received on or b.eforti the Policy Date will only
                                       begin to earn interest as of the Policy D$te.        ·


 1-171l06i 9B                                                                                                   PAGE8




                                                                                                                          A-014
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 17 of 106 Page ID
                                   #:1463
 Case 2:18-cv-05422-DMG-JC         Document 1-1        Filed 06/18/18     Page 16 of 43     Page ID #:62




                                        You must pay the 'Required Premium Per Year for the base
                                        policy in Policy Years 1-5 for the first .5 Policy Years. These
                                        premiums may be paid cumulatively in advance. At the end of .
                                        each · of the first      .5 policy years, we wm calculate the
                                        cumulative total of all gross premil.:ims paid for the base pollcy,
                                        less any partial surrenders i:lnd surrender           penalty free
                                        withdrawals . We will divide this total by the number of years
                                        since. the . Poli".Y Date. This amount must equal _or ex:ceed the
                              '         .Required Premium Per Year for the base policy in· Polley Years
                             f~          1-5 for each year .in the required, premium pedod, or your
                                        poJicy will enter the grace period.:     ·
                             I
                             13. You          may pay premiums at. any tiine prior to policy anniversary
                             !
                             r          nearest Exact Age 100. Each premium must be at least $26
                              !         and may not exceed the limits described in the Premium
                             1          L.imitation provision on this . page,         ·
                             'i
                             i. If     y9u stop   paying pr.emiums .after .th~ required    premium period,
                             j your coverage . will continue until the het cash value is insufficient to
                             l pay the monthly deduction · due. At that time, your policy will enter
                              j ths     grace period · (See Grace P.erio.d Provision.)

                             1l will
                                B~ginning wi.th the policy anniv~rsary nearest ~~act Age 100, billing
                                     .cease and no further pr'em1um payments will be accepted .
                              !                                          .
                              : Premium Limitation --     We reserve the right to refund any
                              ; .unsch,eduled
                                            . premium during a particular policy year if the total
                              1 premium ,pard:          '
                              ;
                              1(a')     increases the difference · bl:ltween    the death benefit   and the .
                              ,                              . ahd,
                                        acc\.Jmulation vah.,E:!;           ·
                              j' (b)    is more than $ lO p~r . thousand of face amount .and more th_an
                                        three times the. tot;;il . of the mc;>nthly deductions for the .last
                              t.
                              l ,       year .

                              IWe       also -reserve tt,e right to refund any unschedule .d premiums that
                              J exceed $25;000        in any 12-month period ,     .

                              ) We will n.ot. refund any amount if doing .so would caose your policy
                              1 to enter .the gr.ace period before the .nexf anniversary.
                              j.                            .               .
                              i As    .of the end of any policy year; if :the premiums paid exceed the
                               1 amount allowable for this policy to • continue to qualify as a life
                             · 1.insurance- contract under Section · 7702 of ' the Internal Revenue
                             ·1Code, as such Section is in effec:t a~ the time · this .policy is issued
                               l and the regulations- thereunder, we V\1111  remove the excess . amount
                             · \ of premiums . paid from the po.licy, ·With interest, as of .the end of
                             · 1 that policy year.       We will ref ,Lmd; to you this excess amount
                               / (including interest) within 60 days after the end of that policy year.
                              !,                                                                       .,
                             . 1 Such an excess amount could occur, for example, as a result of a
                               t partial surrender or other change in :the benefits or terms of the
                             · f policy, since the . premium . amount. allow.able for the policy may be
                               j reduced.                   .
                             .l Iha   amount refundable will ,not ,exc~ed the net cash value of the
           . J.               l policy . If the entire net ca$h val.ue :is refunded, we will treat the
                              i transaction as a full surrender; of ·.yout policy.
                                                                           I
                                                                           I
                                                                           I
       1- 17806196                                                         iI                        PAGE9
                                                                           i
                                                                           j
                                                                           !

                                                                                                     A-015
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 18 of 106 Page ID
                                   #:1464
Case 2.18-cv-05422-DMG-JC       Docm 11e11t
                                         1-1 · Filed 06/18/18             Page 17 of 43         Page ID #.63


                      i Continuation ,of insurance ', -.,- If you stop paying 'Premiums, we
                      I auto:matloally eontihue- yo:ur :policy $t the same face arnount and with ·
                      l  any,additior,al ben~f\ts· pr:ovicie:~;by rid~r, subject to the ,gra~e
                      J period and any minim.um premium requirements            that may- be m
                      .l effect. Refe r to the Premiums provision and the Monthly Deduction
                      ; provfslon for further explanation. :

                      !,Grae~ ~~r-iod -      During tbe first ! five policy years,_ a grace per iod ·
                      i is ,a per.iod .of 60 pay,s beginning on: :{al a policy anniversary on
                      l .which th .e cumulativ,e Required Premium Per Year for the ,policy -in
                      1Policy    Years 1-5- has not been paid (see nµmber 2 of the Prer;niums
                      j pr_ovTsion);or, _(bta monthly' p.olicy :date when the accumqla1:ipn· v~lu~
                     . i minus any existing     loan .1s less than       the monthly deduction          due.
                      1After the fifth policy anniversary . ~nd prior to the · policy ar:iniv~rsary
                      1 near-est Exact Age 100, •~-· grace_: period .is a period of 60 days
                      1beglhning 9n '. a monthly polk:y date when the net cash value. is less
                      1
                      :
                        than the monthly
                                    i
                                         deduction
                                         . .
                                                   due;                    ·                     ·
                      '                '
                      i After  the pqlicy anniversary nearest Exact .Age 1O.O  i a grace perJod
                      i is a period of pO 'da'ycsbeginning on a policy anniver'saty · on ·whlch
                      ) the loan Interest d~e has not been paid                     in
                                                                                cash, · and the
                      \ accumulatic;>n: value minus any · existing lo~m -is less thal'.) the :lo~in
                      t interest due. : . · ·         ·

                      .!I Ifsending
                               your polib}Centers the grace period, we will Jet yoy know by
                                    a notice to · your last knovyn · address. The not i'ce will tell
                       .\ you the amount yo1:1   m.ust pay. The amount i:t)l:lst be large ehough
                       1 to keep the pollcy In force ; You must pay· th.is alTJoLintbefore the
                      ) grace per:iod - ·ends. .. If you do not pay enough , your policy will
                       J lapse at the. e1,d of the 6G days.    If there is any net cash value
                       l remaining at the end -of the grace period, w,e will e,pply it to the
                       : Nonforfeiture Op~jon?. (Sea Nonforfe1tura Options provision.)
                      t                                                         .        ..
                      1 During   1:be .grac:e perio~ , w,e will nc:it char ,ge_ interest ·on the amount
                        i due.. If the ~urvivor dies during 'the: grace. period and before you
                        i pay the ·amount, we will subtract fr.om the de;:ith benefit the amount
                       j required tq pr'c;,vide insurance to the ,dat~ the Survivor died .
                      ·.,
                     ,j Premi1,1m(lu~liflcatlbn    Credit   --   At the end of           each policy year
                     l i for the first 5 polfcy years, we Will calculate the total of grqss
                     · 1p.r$miums paid for the base policy (see number 2 in the Premiums
                       l prc::>vis,ion)
                                     . From this total, we will subtract .any partial surrenders
                      ! and surrender penalty free withdrawals . If this result equals or
                      j exceeds the Required Premium Per Year for the bas .e policy in
                        l Policy Years 1-5 for each year of the r-equired premium per'iod, we
                      . { will deposit a Premium Quafification          Credit to your policy's
                        ; accumu·lation value ·at the beginning of the . next policy year. ·
                        ·!
                     · ) We must receive enough premium as described above by the end
                        i of each policy year in the prem 1um qualification period, or you will.
                        1not recetve a prem1um qualification credit for th¢ policy year.
                      ·J The ~mount .of the cred.it yi.rill be a specific percentage of the .
                       i Required Premium Per Year for the base policy in Policy Years l-5.
                       \ The .Premium Qualification Credit Percentage and the Pretnlum
                       I Qualification Credit PerkYd ar,e shown in the Policy Data
                       I                                             .
                      :    Reinstatement -- lt this polic,y · lapses or is changed to Paid-Up
                      ]    Life lnsu.rance or Extended Term Insurance, it may. be reins .tated
                      ]    provided it was. not sur~E:ndered. To reinsta,te ·the p6licy~ you must
                      i    meet the following cond1tn;:,ns~




 1-17806196                                                                                          ?.AG~10




                                                                                                           A-016
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 19 of 106 Page ID
                                   #:1465
· Case 2:18-cv-05422-DMG-JC        Document 1-1 Filed 06/18/18             Page 18 of 43             Page ID #:64


                                     You must request reinstatement :in writing with(r.i three years
                                      after the . date of lapse or .change to Paid-Up Life Insurance or
                                     ·Extended Term lnsurance, and before the Maturity Date.
                                     If .only one Joint     .Insured is alive. when _ yo.u request
                                     re instatement, the other    Joint · Jnsured's death must have
                                     -occurred prior to the end .of the grace period, · and proof of
                                     such death must have been subrn:ltted prior to 'the., rernst.i1:t:ement.
                                                                                    .    '       '·
                                                                                                 '
                                     Evidence -of insurabitity · satisfactory   to us must be :given to us
                                     b~                                                          i

                                     (a) Both Joint Insureds, if the lap.se or change t6 Pafd-Up Life
                                         Insuran ce, or change. to Extended Term lnsuranc$, oe;:curted
                                         while both Joint lnsure(:ls: were li•ving; or ••
                                     (bl   The S.urvivor, if the lapse or change to ' Paid.:..Up Life
                                           Insurance, or change to Extended Term Insurance , . occurred.
                                           after the first death.       ·   · '     · ·

                                     1f any loans existed when the , policy lapsed- or' was changed to
                                     Paid...:.Up Life Insurance or Extended . Term Insurance, you. must
                                     repay or reinstate . them with . il'.lterest,     Interest will .be
                                     compounded' annually from the , date -of lapse or ct,,ange t p .Paid:-
                                     Up Lffe Insurance or Extended Tenn lnsurprice. Int.er-est will be
                                     at the loan reinstatement iryterest rate· of :6.0% (5.66% in
                                     advanceJ for a C.lass A foc1i1.and. S% (7.40% in pdvancel for a
                                     Class B: loan.

                              ,.: 5. The reinstated policy will b.a stibjt'3ct to the minimum premium
                              ;      requirement during the first 5 policy years.        :(See Premiums
                                                                 This -means that the required premium
                              I
                              '!
                                     provision, number 2.)
                                     period' will b.e calculat$d from the orlgihal policy date; it will not
                                     start anew,
                              i      If the poli.cy . fapsi;d o.r \'Vas change~ to Paid-Up _Life lnsurai:,ce
                                     or Extended Term Insurance ,, during . any required               premium
                                     period ,. and is reirist .ated in. .a:different policy year, you must pay
                                     a premtum large enough to meet the minimum _premium
                                     r:eqU:irement at the time of reinstatement, with interest. Interest
                                     will. be .. compounded annually at the. reinstatement interest rate . of
                                     6%.. · ff the policy lapsed or was changed to . Paid- Up Life
                                     'Insurance : or Extended Term Insurance,. .after , any fequlred
                                     pr.emium period, o.r if" ,it lapsed or ·was btl<i.nged t9 Paid-Up Life
                                     Insurance or Ext ended Term Insurance., during one ;of the fi r st 5
                                     years of any required premium ·period , and is . reinstated in the
                                     same policy year,. you must pay• a pr emium large enough to
                                     cover two monthly deductil;ms : due when the po]icy lapsed -0r
                                     was changed to Paid-Up . Life Insurance or E7<               tended Term
                                     Insurance, and thre~ monthly deductions dti!e when the p61i'cy is
                                     reinstated .                    ·
                                                      .                     .   .            .       i               .
                                     If you reinstate the policy during any required pr ;~mi1.1tnperiod ,
                                     you must repay any excess net ,cash value given to you. at the
                                     time of change to Paid-Up Life Jnsurance, with ipt~rest     Interest
                                     will be compounded annually at the reinst atement i'nterest rate· of
                                     6~                                               . .

                                     If the policy is reinstated with ln the first 20 po.l:icy years, any
                      t.'
                                     applicable surrender penalti .es i~ effect for the reln.s:tat ed policy
                                     will be calculated from the ·orig rnal · policy ?a te.
                                     The effective    date of a reinstatement will be th~ : date of your
                                     request.                                                    11
                                                                                                 · t.



       1'-1780.6196                                                                                        PAG
                                                                                                             E' 1l




                                                                                                            A-017
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 20 of 106 Page ID
                                   #:1466
Case 2:18-cv-05422-DMG-JC                 Document 1-1          Filed 06/18/18     Page 19 of 43      Page ID #:65


                            .i The :accumulation value· of . the r einstated policy will be: the net
                             i cash . v:a'lue of any Paid-Up Life Insurance or Extended Term
                             l Insurance on the . date of reinstatement; p]us the surrender penalty
                            1assessed at            the time of lapse or chang_
                                                                              .e to .Paid~Up Ufe _
                                                                                                 lnsurance
                            r pr   Extended Term Insurance; plus , .any:excess net cash value we
                            l :pafd you at the time of change to :Pa1d--UpUfe lnsuranc.~; plus any
                            ! loan repaid or reinstated; p.lus 9l% of any .premfum _you .pay at
                            \. reinstatement; minus any monthly ·.·deductions .due at the: iime: of
                            ) .lapse. or change to Paid-Up Life · Jnsurance or Extended Term
                            1 Insurance:. ·                      ·
               1·   '   '
  GUARANTEE!)
           VALUES           j the
                            j
                              Accumulation Values -- The accumulation ·value of the policy on
                                  Policy Date 'is equal to all net premiums paid fo 'r the policy.
                            1The          accumulation value· of the policy on any monthly policy          date
                            1after         the Policy Date is equal to ;

                            !·
                                            l      its accumulation -value ori the last monthly policy date,
                                                   plus interest on that ame;>.unt;
                            j plus          2.     any premium quafiflcation cr,edit amount depositeo to it
                            .,                     on the last monthly p'olicy date, plus interest on that

                            :.,·,-plus.    .3.     :::~~\remiums     paid into ft less any refunds since _the
                                                   last monthly policy date~ pTus il')terest from the date

                             I                     each premium is rec:_ejVed .in the Administrative Office to
                                                   the monthly policy dat~;
                            1minus          4 . . the monthly deduction charged against it on the _last
                            {                     monthly policy date, plus interest on that amount;

                            ·_
                            J,     minus ·5.       any partial surrenders and surrender penalty · free
                                                   withdrawals    chatged against it, including pro rata
                            1,_·                   surrender pi;:malties, since tha last monthly policy date,
                                                   plus interest on that amount from each partial swrender
                            1                      date ,and/ or surrender penalty free . withdrawal date to
                             ,                     the mr;mthly policy date.                      ·           ·
                            ) The accumulation value of fhe_policy on any $pacified date that falls
                            [ between any two monthly pohcy dates is equal to ;
                             i                   T, the acc1.:Jmulationvalue on the last monthly pol \cy date;
                             ,                      plus: accrued -interest from the last monthly po.licy date:
                            l                       to the specified date;
                            fj plus.             2. any premium qualification cred it amount · deposite<;I to it
                                                    ·on the last monthly policy date, plus. aqcrued fntere.st
                             .                       on that amount;
                             I     plus          3: ·au net premiums paid into it- less any refunds since the
                                                     last monthly poficy date, pills -~ccrued interest from the
                            1                        date each premium is :received 'in the Adri1inlstrath1e
                            J                        Office to the specified dat~ i     ·

                            '-_
                              ,;'
                              :::,minus          4. the monthly deduction charged against it on the last
                                                    monthly policy · date, plus accrued interest on that
                                                    amount;

                             1minus              5. any partial surrenders .and . surrend.er penalty fr -ee
                            l,•                     withdrawals charged _    against it, including pro rata
                                                    surrerider penalti~s~ since the last monthly . po1icy date,
                            '.i                     plus accrued interest oh that ~mount from each partial
                                                    surrender    date    andfor    -surrender   penalty   free
                             i                      withdrawal date to the specified date.




 1- 178061S6                                                                                           PAGE12




                                                                                                              A-018
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 21 of 106 Page ID
                                   #:1467
 Case 2:18-cv-05422-DMG-JC           Document 1-1 Filed 06/18/18          Page 20 of 43                Page ID #:66


                             .l A   Table of Policy Values is Included ln this policy. It is based on
                               l the. informatlo.n you gave us When the policy was issued. The
                               j value$ show.r:i may :ehange as the declared interest rates, your
                               j premium payments; and other factors change !from the illustrated
                               1data. Every year, we w.ill send you a statement of actual policy
                               I valuesi
                               1Guaranteed       Jnteres~ Rates -- Except for premium received before
                                j the Polic,y Date, the net premium accrues interest from the date we
                               j rei::eive. it fp the Administrative Office. ln.terest is credited monthly
                               j  on each monthly pollcy date.
                               [ Premiums received on or before the Po.licy Date will .only begin to ·
                               reai:-n interest as of the Policy Date.. The guaranteed minimum
                               f inter.est rate for all po'licy years i.s shown in the Policy Da~
                               j Prfor .to the policy anniv_ersary nearest Exact Age ~~O, we may
                               j declare an Interest rate higher than the guaranteed minimum at any
                               I time. We will never declare an interest rate that is Jower than the.
                               j .guaranteed minimum interest rate.       We may change 1:h1srate at any
                               j time without notice.                             ·
                               ! Beginning .at policy .anniversary nearest Exact · ,Age 100, the policy
                               l accumulation value will accrue interest at the guaranteed minimum
                              .! interest rate.
                               \ For · Class A loans~ t.he interest . rate for .any portion of the
                               ! accumulation value equal to the .amount of any existing poli'cy I.can
                             · t wfll be no greater .than the eff,ectiv:e annual I¢an interE;1
                                                                                            .st rate Jess
                               l .5%.
                               ''
                               i For    . Class B loans, the   interest   rate       for   any portion      of     the
                               1, a.ccumulation value .equal to the . amouh.t of any existing . policy
                                  will be at the effective annual loan interest rate Jess 2.5%.
                                                                                                                  loan
                                {·                                .              .   .        .   !"


                                1 Monthly    Deduction Rates : --      We will determine the monthly
                                : ·deduction rate for each policy month at the beginning of that
                               .t policy month. The monthly deduction rate will depend · on: the
                                j fac.e amount of the policy; each Joint lnsured's sex; each Joint                        ;

                                l lnsured's smoker or nonsmoker · status; each Joint lhsured's class of                  .!
                                \ risk .as of the. Policy Dat1;1;the number of years that the ·policy has
                                l  been in force.; and each J.oint Insure.d's Issue age.
                                fA     table of guaranteed maximum monthly deduction rates for the                        I
                                i base policy is. shown :in the Policy Data. We may use rates lower
                                1than the.se guaranteed maximum monthly deduction rates.                   We will        I
                                l .never: use higher rates.                                        .
                                1Any change i11the monthly      deduction rates wJII be prospective and
                                ] wiH be subject to our . expectations as fo fl,lture cost factors .
                                1Such cost factors may include, but .are not .limited to: mortality;
                                ; expens.es; interest; pers]stency; and any .applicable federal, sta'te and
                                1 local ta.xes.
                             . .~

                                !Guarante~.d MaximumM9rithly Expense Charge Per Thousand --
                               J The ,gu_
                                        aranteed maximum monthly expense charg,e per thousand is
                                ! ·showr., l~ ·th.e Policy Data. We may use an expense; charge. which ·
                                j is .lower. tha.n. this guaranteed maximum monthly ~><pensecharge per
                                ; thousand.. W 'e will never use higher expense charg~s.




       l-17 806186                                                                                          PAGE13




                                                                                                                 A-019
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 22 of 106 Page ID
                                   #:1468
Case 2:18-cv-05422-DMG-JC             Document 1-1 Filed 06/18/18                  Page 21 of 43       Page ID #:67


                           j Monthly Deductio .n ~- At the beginning of -each poHc-y month, we .
                           } will take_ the . monthly deduct \on for that p.O:licy mont~ · fr;om the _
                           l accumulation value ,of the policy.    The .Monthly Deduction is equal
                           1
                           ,.
                              to:
                            {
                                        (a'l       the · monthly deduction     rate, times .001, times the·
                            f
                           .I                      difference    between     the    death  benefit   and the

                           l
                           J pl.us      {b)
                                                   accµmulat ion value. of the policy at the beginning , of the
                                                  .policy month ; .
                                                  the 'monthly deduction for any riders;
                           ·j plus       (c)      the po\ipy fee;
                            j
                           [ plus       (dl       the monthly expense charge per thousand, tirnes .001,
                           {                      tjmes the face amou11tof the policy .

        ~ASH VALUE         f You      n:1ay borroY!{ the cash value, or take - part of it or al[ of it as         a
                           l par ti al or full '!.urr'ender of the policy. All. of these transactions · are
                           I descrfbed in this; sect ion.' We guarantee t~at tr}e cash v.alue always :
                           1 equals, or exceE3'ds the amo.u11trequired by the ,law in effect ,ft the
                           ! time of issue: in the jurisdiction in which the . applica'.tion for thi~
                           I polfcy was         siQne'.d.
                      1    j PoUcy Loans .:._ If you request a policy loan prior to th~
                      1    j i:wef'\th;,th pol[cy . anniversary ; we will handle. i~; as a· Class 8 loan · ·
                      1    LAfter _the twentieth policy a,nn·iversc1ry; .v-;e vvill handle, · one loan
                      I}     (a.quest : per ye,ar:as a Class· A loan, subject 10:i theJfmit~tipr, shown
                            Lih ,ru.irnber .3 . under .tbe Glass A Policy Lo~ns . 1::>rovisjon
                                                                                             ; After the
                      1!   j twentieth pol icy anniversary , we . wmtreat any ic'>anrequest c1fter the
                           l first r equest in any policy year as a; Class B loan,. .
                     d i
                     , 1 i .Class       A                          After the twent jeth policy anniversary,
                      j    l     we   wmmake
                                               J)olicy . Loan --
                                                    Class A loans subject to: the following co11ditions:    ·

                      j } 1.           Such .a loan will only be allo_wed one time during a policy year .
                      i j 2:          The . maximum amount all0\1\/e_d as a Class A loan in any one
                      t     l         policy year will l?e the . lesser ·of 10% of the accumulation
                      t     ~         value ·as of the request datE! 'or the maximum loan amount, as
                            J         descrlbed In number .3 below.
                            i


                           r!
                            }

                            !
                                                                        ls
                                      The maximum loan amount the accumulation value as of the
                                      date of the loan request, minus:



                                                                                          to   the   end of   the


                            I         .c . the full surrender pena lty
                                           whicheve _r is greater. ·
                                                                              or    two   monthly    deductions,
                            i
                            i 4.       You must pay ·interest on the total loan balance. each year in
                            ! I        advance. The interest is: due on the policy anniversary.      The

                           j:
                            ,:
                                       annual effective loah . jnterest rate is 6 .0% (5.66% in advance} .
                                      .If you .do not pay the :i_nterest when it is due, we will add 1he
                                       amount of inters .st to the loan. We will ..char.ge interest on ·
                                       this amount .at th.e same interest rate being charged on' ·the
                            t          IOi:111:
                            !




  H7~06t96                                                                                             PAGE 14




                                                                                                                 A-020
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 23 of 106 Page ID
                                   #:1469
  Case 2:18-cv-05422-DMG :,.JC   Document 1-1 Filed 06/18/18                   Page 22 of 43    Page ID #:68


                                 5..     You must assign . the. policy · to . us to. th e ex.tent of t he
                                         outstand ing loan.    If the Surv ivor dies , we wUI deduct t he
                                       · outstanc:ling loan from the death benefit beforcS we: pay t he
                                         death benefi t to the Beneficiary.

                                 6.     The loan. will be secured by that port1on of the accumulation
                                        value equal to : the .amoun
                                                                  t of the loan.
                                 Class B Policy Loan --,             We will make Class B loans subjec t        to
                                 the fo 1Iowing condit ions :

                                 1. The maximum.· amount         allowed as         a
                                                                                  Class B loan is the
                                       accumulation v alue as of the date of the loan request, minus ;
                                       a. any existing ·policy loanlsl;' and,
                                       b. int erest on the amount of · the I.oan to the end of the policy
                                          year; and,
                                       c. the   foll surrender       pe1,alty or    two   monthly . deductions ,
                                          wh ichever is _greater .                          .      I
                                 2. You must pay interest on the total loan balance each yea r in.
                                    :3dvance. The !nterest ls due . on t he policy . anniversart!, The [oan
                                    interest rate is 8.0% 17.4% 1n advance). If . you do not pay the
                                    interest when it: is due, we will add the amount of interest to
                                    th1;, l.oan; We wHl charge interest on this amount at the · s<1me
                                     interest rate being charged on the. loan..
                                 3. You must assign the · policy to :us to the extent of the
                                     outstanding 16ah.    l.f the Survivor dies, w e will deduct · the
                                    ·outstandfng loan from i he ·death benefit before we pay· the ,
                                     death benefit ~o the Beneficiary .
                                 4. The loan · will be :secured by that po rtion of the accumulation
                                    value equal to the amount of the loan.       .

                                 Loan Repayment - - You may repay any part of any outstanding
                                 loan at .any tfme while either Joint Insured is living and before the
                                 Maturity Date.

                                 If yo.u w ish to make a loan rep~yment, you must te ll us that the
                                 payment you send us is for that purpose. Unless your payment is
                                 clearly marked as a loan repayme,nt, we will assume it is a premium
                                 payment, unless it is received after the policy .anniversary .nearest
                                 Ex·act Age 100. When we receive , a Joan repayment, we will apply
                                 i.t to the portion of tt,e accumu lation· value that secures a loan. If a
                                 payment would cause the, polity to fai l to: qualify as a life insurance
                                 con :tract under Sect ion 7702 of the Internal Revenue Code .as such
                                 Section is in effect a.t that time, and th e regulations thereunder, the
                                 portion of t he payment that cannot be accepted as premium will be
                                 applied against any outstanding policy loans before a refund is
                                 mad~.                                    ··    ·

                                 Loan repayments w ill first ·be applied to any outstanding Class B
                                 loans. Then, they will _be .applied - to any outst anding Class A loans:.
                                 Within the Class A :and Class, B loan categor ies, the repayments will.
                                 be applied first to the roans with the most recent loan dates.
                                 Your policy will not aut omatically lapse or be changed to Paid- Up
                                 Life Insurance• or Extended Term Insurance if you do . not repay a
                                 loan. However, the . net cash value must be large enough to cover
                                 the monthl)I deduction due and any loan interest due not paid in
                                 cash. {See Grace Period prov ision for details.J



        1-11sos
              1sii                                                                                      PAGE15




                                                                                                        A-021
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 24 of 106 Page ID
                                   #:1470
Cs.S@2:18   CV   05422 DMG JC     Document 11         Filed 06/18/18       Page 23 of 43        Page ID #:69


                            If the policy Joan Jhterest d~e ls . not paid in cash by you, a new
                          · loan of the same c.lass (A or 1;3) will be created to cover the
                            interest. The nevv  foan Vl(illhave the .same interest rate as the loan
                            to which it is .added (Class! A or BJ. Any loan interest pa1d jn cash .
                           by_you will app.ly first to <:;l~ssB loans; and then to Class A loans.
                          Partial :Surrender -- At aAy time follow .ing the tenth day after you
                          .have received this policy, yow may sur'render a p:ortion of this
                          policy's valLJe by sending us a. written request, .subject to the
                          limitations described below .'. · .
                          Durin,g the first 20 :poli9y; ye~~s;a pro rata .surrender penalty will
                          be assessed on any surrender amount you request that exceeds the
                          amount eligible for Surrender Penalt;y Free Withdrawal as described
                          below , Minimum pro rata ·surrender penalty is ·$25 .       Surrender
                          pena'ities ar.e shown iri the Polley Data
                          We. deduct from the policy's accumulation value (al the surrender
                          amount yo.u _request; plus (b.) the pro rata surrender penalty- on the
                          s_urrender amount . tl1at exceeds _ the· amount eligible -for surrender
                          without penalty. .If yow chose Death_Benefit Option 1, we will also
                          deduct from the- policy 's f.ace amot1nt: (a) the surre_nder amount you
                          request that: exceeds ._  the amount eligible for .surrender without
                          penalty; plus (bl the: pr'b rata surrender , penalty on the ·surrern:;!er
                          amount that ekce~os. the ~mount eligible for surrender ·vyithout
                          penalty. lf 'the new face. amount would be less than· our published
                          minimum for this plan; then the -partial surrender will not be allowed.
                          •in any policy year; the maximum amount that            you may request and
                           receive by partial surrender is:
                                      1l the accumulation value;

                          minus ·2) any·. existing policy loans;

                           minus- 3) the sum of 3 monthly deductions;

                          minus 4) the greater of $25 or the full surrender penalty.
                          Jf y.ou ask for an amount larger than the maximum described above,
                          we .will . treat it as a request for .a full surr ender of the policy ,
                          During any required premium ,p_      ayment period, the sum of               ail
                          surrender . penalty free. withdrawals and partial surrenders may            not
                          exceed the sum of all gross premiums paid, less the sum of                   all
                          .required premiums since the Policy Date. (See number 2 of                  the
                          Prem iums provisio .n.J

                           Surrender Penalty Free Withdrawal ~- At any time after the first
                           policy year, you may make: a withdrawal wi thout incurring a pro rata
                           surrender penalty.- . Suc;h a w.ithdr:awal is subject to the limits
                           outlined below . The minimum amount of .a surr ender penalty. free
                           withdrawal is $100.                                   ·.              .
                           When you request a partial surrender in the second or later policy
                           year, we will calculat.e the amount eligible for w.ithdrawal without
                           penalty... This. amount will be the lesser of:
                                (a) · l 0% of the pc:>licy'saccumulation value ' as of the last
                                     monthly policy date,. minus :the s_um of all stirrender penalty
                                      free withdrawa 'ls since the last policy anniversary; or,
                                (bl   the maximum amount           available as   a · partial   surrender
                                      described above.


 1-mos.rss                                                                                         PAGE16




                                                                                                       A-022
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 25 of 106 Page ID
                                   #:1471
 Case 2:18-cv-05422-DMG-JC              Document 1-1 Filed 06/18/18         Page 24 of 43       Page ID #:70


                                ! During ·any required premium payment period, the sum of all
                                ( surrender penally free withdrawals . and ,par~ial surr.enders may not
                                j exceed the sum of all gross premiums paid less the sum of all
                                1required premiums since the policy date. {See number 2 of the
                                j Premiums provision.)          ·

                                i Whenever       you request a partial surrender after the first policy year,
                                i we will process      the amount that Is eligible as a surrender penalty ·
                                i free withdrawal.        The remainder of any amount you request will be
                                j processed       as a• partial surrender.

                                ~ We will deduct the full partial surrender amount you request from
                                r the . policy's accumulation value. We will not deduct that portion of
                           , \ your request that . we treat as a surrender pena'lty free . withdrawal
                             j from the policy's face amount
                             l'
        OPTION TO CHANGE      I Increasing fhe .face ,-Amount . -- An increase in the face ar:nount of
        'Tl-le·FACE AMOUNT      !
                                this p9liQy will n<:>tbe allowed .

                                1 Decrl'!asjn,g the Face Amount -- You may request a decrease in
                                ! the face: amount .of this policy jf all the following conditions are
                                \ met
                                i
                                ! 1.      Yo.u inust make a written request to us.
                                i
                                ! 2.       At th$ re.quest date, this policy must be in force and at .least
                                -1
                                           one of the· Joint lns.ureds must be living.
                                !
                                j 3.       The decrease of the face . amount of this policy may only be
                                t          effective . as of a policy anniversary .

                                14.The  amount of
                                   $25,000.
                                                           ths reduction   in face amount must be at least


                                r5.        The new face amount may not be less than our published




                                ;:
                                           minimum face amount tor this plan
                                           The decrease of the fa¢e amount of this policy may ca.use a
                                           change in the monthly deduction . to be charged.
                                          '.A surrender penalty will result from the decrel,lse in the face
                                           amount if the de.crease is made during the 20 year surrender
                                .,
                                 ~ ..      penalty period of the base . policy .
                                 l We      will issue new Policy ' Data pages showing the,   new face   amount.
                                 1After the decrease, the. monthly deduction rates and any future
                                 j surrender penalties will be based on the new total .face amount of
                                 j this policy.
                                 \ If the faceamount of ±his policy is decreased during ahy .required
                                 \ premium peri.od; we wJHrecalculate th;3 required premium per year
                                 \ for the remainder of the required premi~im per,iod based on the
                                 ! new face amount.

            ,NON'FORFEITUREi     [ If you do not pay the minimum cumulative required premiums during
                'OPTIONS   .     j the first 5 policy as described under number 2 in the Premiums
                                 i provis)ons, your policy will enter _the grac~ period. After the fir~t
                                 .i 5 pohcy years, 1f you stop paying premiums . your coverage will
                                 j continue until . the, cash value minus any loan is insufficient to pay
                                 : the monthly deduction due, At that time, yo.ur policy will enter · the
                                 j grace . period (see Grace. Period provision).




       1-17806Jll~ ·                                                                                    ~AGE 17




                                                                                                        A-023
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 26 of 106 Page ID
                                   #:1472
Gase 2:18 cv 05422 DMG JC        Document 11          Filed 06/18/18    Page 25 of 43      Page IB #.'rl



                    i At the end of the      _graceperiod, if there   is .any remaining net cash
                    i valu_e, we   will_apply.the net.,~ash value. to  one ·?f the N?liforfe,lture
                    i Options described m this section . The Nonforfe1ture Qpt,ons will b.e
                    i effective no later than 60 days after the- date on which the
                    l premium was due. , You may choose Option 1, Paid-Up :Lif.e
                    ~ lnsuranc .e .any time within the 60 pay grace period, up to . the policy
                    j anniversary nearest Ex,act Age 10'0; or, you may choose Option 2,
                    j Extended ·Term . lhsl.lrance, or Option 3, . Full Surrender, any time
                    j within the 6'0' day ,grace per.le>d: If ·.you do not choose an option in
                    j wrlting, Option 1, Paid-Up Ufe lnsurance, will automatically take
                    1
                    f effect. •             ·     I
                                                      ·
                                                      '
                                                                  ·

                     j If you choose . Option 3, . Full Surrender, the surrender value within
                    ·, ~0 days from the date the: 1premium was due will not be less than
                     i the .surrender value as of the , date the . premium was due,. less any
                     !:.loans, partial .sµrrer~tlers _(including pro rata surrender penaltie .s) ~nd
                    =i SL!rr•ender :perwlt.y .free w1:thdrawals made after t~e date the pretruum
                    )was      due.                                      ·

                        Option 1., . Paid-Up Life .Insurance -- · Subject to the conditions
                        of t_hls e>ptiqn, this . policy may be. continued as single prem ium
                        Paid--Up Life lnsurance .

                       · T.he f:ollo\r11ingc_
                                            onditiom; Vii.illapply:

                        (a) If thei_policy has not reached the end of th_  e grace period as
                             described above and you wish' to continue it as Paid-Up . Life
                             lt1surance, the policy must be in force on the date you request
                            the change:

                        (bl When you exercise this option, this policy Will be continued         as
                            Paid-Up Life Insurance.

                        (c) The amount o-f Paid-Up life Insurance is: . calculateq PY'using
                            the net cash value divided by the net singre· premium, times
                            $1,000 .    The net single premium is based on each Joiht
                            lnsured's sex, each Joint lnsured's smoker or nonsmoker
                            status,. l3nd each Joint Insure.d's attained -age. The net single
                            premiums are shown in the Policy Data.

                            If   the difference    between the amount of Paid-Up Life
                            Insurance. and the net single p(emium (net ca_sh value of the
                            original policy) for the Paid-Up Lif e Insurance 1is greater than
                            the difference under this policy between the death benefit and
                            the accumulation value on the da~e this option is exercised,
                            then the .amount -of the Paid-Up- - Life Insurance elected under
                            this option will be r~duced acc:,ordingly. Any .excess net cash
                            value . remaining after _
                                                    the purchase . of Paid-Up Life Insurance
                            will be refunded to you. ·                        ·

                        (d)· The effectivJ date -of the P-aid-Up Life Insurance will be the
                             date the premium was d~1ebefore entering the grace period.

                        (el The net single premiums used for the single premium Paid-Up
                            Life Insurance will be th.ose in effect as of the date this
                            option wair exercised.   However, they will not exceed the
                            rates which ara shown 1n the Table of Maximum Net Single
                            Premiums for Paid-cUp Life Insurance _per $1,000 . on the Policy
                            Data.                      ·

                        (f) There is a Table of .Paid-Up Life Insurance per $1,000 of Net
                            Cash . Value following   the Table of Maximum Net Sin-gle
                            Premiums for P.a[d-Up Life Insurance p.er $1,000 in the Policy ·
                            Data.

1-178-06196                                                                                 PAGE
                                                                                               18          ,,


                                                                                                  A-024
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 27 of 106 Page ID
                                   #:1473
 Case 2:18-cv-05422-DMG-JC            Document 1-1 Filed 06/18/18           Page 26 of 43      Page ID #:72


                              i        {g) Tha Paid-Up Life Insurance wm.have cash values. The cash
                              I            value' -OTre Paid-Up Life lnsurafce is equal to the net single
                                            premium or the face amount o the Paid-Up Life Jnsurance,
                              1
                              i            tess -any loans made after the effective date -of the Paid-Up
                              -             Lifo lnsurance. The. net single premium Js based on ea~h ,Joint
                              f             lrnsured's. sex, · each Joint lnsured':s smoker or nonsmoker
                                           .status, and each Joint lnsured's attained age.

                                       (hJ When y<;>uexerci$e this option, all riders will terminate .
                                       Option 2 .     Extended Term ,Jnsuran¢e -- Unless a class of risk
                              t        showri on the Policy Data for the base poiicy ls "Rcited/' you may
                                       contin .ue this policy as non"""'.participat1ng.extended term insurance.
                              !
                              :
                                       These cor:-idftiorts will apply:                        ·

                              I
                              ~.
                                       (a)· The policy must be Jn force when you request the change.

                              i {b) You will surrender all rights under this policy except the right
                              ;.    to reinstate, in exchange for the extended term policy;        .
                              ·!
                              1'" fc) We will calculate the face ampunl of the extended term · policy
                              f       in this way: this policy's face amount less. any loans as of the
                              i:      date of your reque -s.t equals. the extenided term face amount.
                              1
                              1 Id) We will calculate the length of the coverage period of the
                              1
                              iJ           extended term policy by ap.plying the net cash value of this
                              J            policy as a net single premium for the extended term
                              ~            coverage.

                              l
                              j
                                       (el We will issue and date the extended term policy as of the
                                           date you surrender this po.Hey.
                               I
                              1
                              =_
                              :.:,,    (f) When you exercise thi.s option, all rider.s will terminate .
                                       Option 3, · Full Surrender    --   You may surrender this policy for
                                       the net cash value;                          ·
                              ; There . is a Table of SUrre.nder .Penalties shown on the Data Page,
                              '.,
                                  We .will use, the. factors in the table to ·determine the surrender
                                  penalty we will apply . To calculate the full surrender penalty for
                               !.-.



                                  the base policy; . find .the factor for the current policy · year.
                              1 Multiply this factor by the number of thousands of face amount •
                              {,
                              _·. of the b!:ls_e po1icy. This is the full surrender penalty for the bas_e
                                  policy. There is no surrender penalty for the base policy .after
                              j 20 policy yE;iars.                                    .              •
                              ]        If you request a full surrender within .30 days of . a policy
                              ;        anniver sary, the surrender value will not be less than the surrender
                              {        value on that anniversary, less ..any loans, partial surrenders

                               l
                               j       1incJuding pro r ata surrender penaJties),.and surr .ender penalty free
                                       wit!1drawals made after the last policy anniversary. ·

        OPTION TO SPLIT THE   1Benefit        - s,ubject to th~ following conditions and restricti~ns, v:ou
                -POLICY          i have an option l"the option") to apply for      exchange of this policy
                                :i for individual policies, o.na on each o -f the .Joint Insureds, upon the
                                l occurrence of either of the contingent evemts listed on page 20. An
                                1 individual policy issued in excl1ange. for t his policy is. referred to in
                              . { this . section as the "new policy'' . A new policy may not exceed
                              . j 50% of the face amount shown on Data Pagel 2 of this policy .
                              _i,
                              ; If both of the Joint lnsureds receive. a new policy equal to 50% of
                              l the .face amount of this policy, then the accumulation value _and any
                              j outstanding policy loans under this policy will be divided and
                              j allocated equally to each new policy.    ·



       1-1780S196                                                                                         :PAGE.19




                                                                                                          A-025
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 28 of 106 Page ID
                                   #:1474
Case 2:18-cv-05422-DMG-JC            Document 1-1 Filed 06/18/18               Page 27 of 43     Page ID #:73



                     ·1 If .either or. botli of the Joint lnsureds receives a new policy that is
                      t l~ss than ·!:50% of · the face . amount of this policy , · then the
                      1accumulation -valu.e an:dany outstanding policy Joans under this policy
                      1will    be diVided and allocated to. each new policy acce>rding to the
                      l split · percentages: of the fa'o"e amounts of the new policies , ethe pro
                      j rata portion"). ·     ·                ·         ··         ·.

                      !.Itof twothe..new
                      j
                                         ~olicies a;e Issued and the ·face amount of at least one·
                                     new p_olicies . is less · than 50% of ihe faqe . amount -of this
                      1 policy; or lf            a   new policy - oh the life .of · only one of the Joint
                      i Insureds ls lssued, we will refund a .pro rata port ion of the net
                      lt cash      value · to you; ·              ·,
                                                                                                            .

                   . · ji Gontingen~  Events - You may apply for the option
                          occurrence of ·either of the · following contingent events:
                                                                                               upon the

                             1.     A final · divor :ce decree has been issued with respect '1:o the .
                     1              marriage of the Joint Insureds. The Joint Insureds must have
                      1             been rn?rried .to each other when .thls policy w as Issue(:!.

                      !_::   2.     A · c~a,11ge.to federal ' e$tate tax prov1s1ons of · the · Infernal
                                    Revenue · Code of · 19.86 .(IRC) has occurred which results in
                      i             either (a}. or (b):
                      1
                      l
                                    fa).    lRC Se'cficiii 2056(aJ, or its successor ; is amended so as
                                           · to eliminate   or •rech.Jce the federal estate tax unlimited


                     ti
                       1
                                    lb
                                     .·.l :;it:~:t~:~c:::1,      or its sudcess .or, i:s. amen.ded so that
                                            the federal $.state tax rates are rl;!duced. The r .eduction .
                      ·                     must be such that the amount of feder~I .es~ate tax that
                      l                     would be due at the death .. of the S~rvJvor is 50%, or less
                     j:                     of the tax . that would have been due before the change
                       l                    to the IRC.
                     · \ V.Ve will · not notify         you . of any tax law chanQes which    may affect
                      ( this p.olicy ..
                      1A          po licy ,split may have possible tax consequences.          You s.hould
                       j consu lt.      a qualified tax advTsor.
                      1Effective             Date - If we approve the exchange , the effective       date
                       1 Qf the exchange will be the date the option is exercised. .
                        !
                      I Application    - To · apply for this option , you must notify our
                      1 Admin istrative Office .in wr 'jting within o months of the date that
                      1 either of the contingent' event ~· occurs.     In the case of events
                      \ involving change$ to the Internal .Revenue Cqde, the 6 . months will
                     _\ be counted from the date the. change in. the law is effective .
                       ,:

                      :! We must also receive all of the following               in order to process the

                      i,. ~~P::ge;el~ase of any. lien. against or assignment of this. policy.
                      -
                             However; you may instead submit written approval by the
                        ,    lieriholders or assignees of the exchange of policies in a form

                        i :::::o:
                             2 1i::u,:lli:l:at;::::::ht:
                                             u:ocuments
                                                    as                                          wo may

                        \ 3. This policy .


 l;-1780619.6                                                                                      PAGE20




                                                                                                       A-026
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 29 of 106 Page ID
                                   #:1475
 Case 2:18-cv-05422-DMG -JC           Document 1-1 Filed 0'6/18/18            Page 28 of 43         Page ID # :74


                              [ 4. A policy change appl fcat ion co ntaining the reques ·t to exercise
                              j    this option, a r.equest to :surrender this policy , .and your written
                              J consent to .t he exchange.
                              } 5,, A copy -of the final d.ivorce decree,          if. app'licabfe, •
                              l       •R   Payment of anY.amount due for the .exchange, if appllcable .

                              JThe app!ication f.or this policy a~d the policy change __application will
                              l be considered to be the apphcat1on for each .new po·lrcy.
                              !                                                                                   .

                              j New Policy       .., The exchange must be to a flex ible premium
                              J adjm~table life  plan, on a form designated by us for such purpos .e.
                              .i We will have at least one form av~ilable for exchanges. Each new
                               j. ,polic~ issued wllf be bas.ad on t~e sex, age, class of risk and
                               i smoking status of the applicable ..Joint Insured as of the date of the
                               j exchange . The premiums for each new p.olicy will be based on our
                               i ,published rates il;l eff ect on the date of the r.equest to split this.
                               L po'licy. Riders ±hat form a part of th:i's policy, and any new riders
                               i requested will become a part of each new policy only i:f we agree
                               f to provide them on the date of the exchange: Each new policy will
                               j take effect imn_,edia  t ely upon term fnatlor\ of t_his · policy . Under no
                               j circumstances will we pay a death benefit · under both this p.olicy
                              !    and the new pol icy on the same insured.
                              1The          policy date of the new policy will · be the date. the option is
                              l exercised.
                              ~
                              j Loans and             Assignment - Any policy loan will be div tded and .
                              l transferreq         on a .pro ;rata basis to ea.ch new policy : If there is .an
                              1assignment            on tnis policy and you want to carry over · that
                              j assignment          to the new policy , you. Will need to · execute a .new
                              j assignmen t.                               ·

                              ) Exchange Adjustments       The following             adjustment$ . may be made.
                              l at the t ime of the exchange:
                              ~·
                              11. Jfthis.onepo o,licyf theis Joint   Insureds ·:does not rece.ive. a new policy
                                                             st ill in the surrender penalty period, a pro
                                                                                                             and
                                                                                                             rata
                              !"           surrender penalty will .be deducted from the portion of the
                                           accumufatlon value, less atiy pro rata loans, attri _l:>utable to that
                                           Joint Insured
                                           If one or both of the Joint Insur.eds rece.ive a new policy for
                                           less than 50% o f the f ac.e amount of this policy and this policy
                                           is still in the .surr.ender penalty period , we · Will deduct a pro rata
                                           surrender penalty from the · accurnulation value less any loans not
                                           applied to th$ new po.licy. We will also deduct the pro rata.
                                           portion of the loan . not applied to- the new policy from any cash
                                           value refunded .            ·

                                           If iboth Joi nt Insureds r eceive a. new p·o11cy for 50 % of the fa9s
                                           amount of this policy , and this policy is .in the surrender penalty
                                           period , we V'o{ ill waive the, pro rata surrender penalty applicable
                                           to this policy .                                               ·

                              !.4..        The surrender .penalty period, . ff · any, of the new policy               will
                                  ,        begin on the Issue date of the . new policy.




        1-1 7806196                                                                                         PAGE 21




                                                                                                           A-027
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 30 of 106 Page ID
                                   #:1476
Case 2:18 cv 05422-DMG-JC       Document 1-1 Filed 06/18/18               Page 29 of 43      Page ID #.75



                      5. i The mini.mum 1h1tial premium for . each new policy will be equal
                         : to a· one . tio/le · pt cS
                                                    mTum' which, is the cumulative total of t.he
                         ' required annual premiums applicable to the new policy for the•
                         : number of years , that: this ·pollcy ·.was in force, less the. total
                           accumulation va·1ue t ransferred into the new policy, less any
                         , loans transfe r,red into: .the new policy: .

                         , This one tir:r,e. premium will be applied .to the new policy as a
                         ' gross premium.

                                                  , - . When you request this opt ion, we will
                      Evidence of . lnsiir.:1b.ility
                      require satisfacto r y e,i
                                              vidence of insw .ability,~

                      Owne~~hlp - .       a;the Jo.int .Insureds ar'? the ov:vners .of this Rolicy,
                      each w.111be 1:he-owne r of t he new polrc y on his or her own hfe. If
                      the owner -of this po1fcy 1s someone other the2t the· Joint Insureds;
                      the · owner of this policy willbe the owner of each new pol icy. If
                      the r equested -0wner;{s) oh either new policy is diffGren t that'! that In
                      this po licy, w e w ilt req~ire a .transf er .of ownersh ip _form ~ompleted
                      by ttie owner ls) of this .policy ., and we may require e\/1demce of
                      insurable . interest · in. the Iifs of the insured under the new polipy;

                        Suicide    and.
                                    hicontesta~ility - If we approve the exchange;               the
                      . pefiod    for which
                                        the Joint Insureds were covered prior to the            date
                      of fhe exchange wrn be us.ad to offset the t ime period for                tlJe
                      suicide exclusion arld incontestabili t y provision under the             new
                      policies ~

                      aenl:lficl'c:11
                                  ·y, - "The Beneficiary of the new pol ides wiHbe the same
                      as this !?oliqy, _If, how.ever, _the :eqL:Je~ted behe.~icfary.{i~sl on either
                      new ;policy 1s different than in this policy, we . \lv1U. re9.u1r.e a: change
                      .of beneficiary form comple t ed . by the owner(s) of th is policy ~ and
                      we may require evidence of insurable int erest in the life o.f the
                      Insured under the new policy.

                      Term'inatfon of Option - This option terminates on the earliest of
                      the; following dates:

                       1. the date of the First Death.,
                       2. the date you elect to exchange this policy under the Guaranteed
                          Policy Split Option Rider or the Option to Split the Policy
                          provision of this policy;

                       3. the date th is policy is changed: to p.aid- up insurance.

                      4 . the date th is policy is ?urrendered or term inated.

                       5, the      date   this pol icy    lapses under this policy's grace    period ·
                            provision .

                       Misstatement of Age: -            We will follow these rules:
                       1. If a rnisswter:n.ent of e.ither .Joint lnsured's age is found before
                          this . option is used and .this policy 's death bene-fit js reduced as .
                          a result, w~ will proportionately reduce the face· amount o f t3ach
                          new polfcw
                      · 2. If a misstatemen~ of either Jo.int lnsured 's age is found after this
                           option is used, the death benefit .amount under the new policy
                           .will be subject to the Misstatement of Age provision of the new
                           policy .



 1.:l7$06 l 9.6                                                                                PAGE22



                                                                                                   A-028
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 31 of 106 Page ID
                                   #:1477
 Case 2:18-cv -05422 -DMG-JC        Document 1-1 Filed 06/18/18 ·page 30 of 43                   Page ID # :76


                               \ P.olicy C hanges - If the face amount of th'1s pollcy is changed for
                               ; any ,reason, we WiU ,proportiona t ely c han_ge, the benefi t amou nt of
                               1 the option .             ·                  ·       ·
                               r             .                                         .
         PAYMENTOF CASH        j We_may :delay·pay1~g you . i heparti _al or full . surrender ·v~1u~sof this
         VALUE AND LOANS       ; policy for up to six mon ths after we r ecerv-e your writte n request
                               i for the surrende r. We ma-y delay making a loan to you for up to
                               j six months after we recejv .e your w ritten request . fo r the loan. We
                               1will not de lay any loan made t9 pay prem iums due ~ - on any policy.
                               1      .                         \                                .
        P.OLICY STATEMENTS      [ We w.ill send you a 'St at~ men±, at least once a year, w ithout charge ,
        AN_D ILLUSTRA
                    TJONS      . i showing     the   face   amo~nt; accu,:nu'lation value ; cash vafue;       loans;
                             . 1·partial surrenders ; sur:rend~r • penalty free withdrawals; premium ·
                               ·1 qualifi.catlon cred its; premiums pai,d; and charges as of the statement
                               j date: . Upon wr1tten reque~t • at any tl me we . w ill' send_. you an
                               l Hlust rat lon of yo \.ir' po 1icy 's benefi t s and varues. There , w ill be 110
                               ~ charge     f.or t he, if irst sll ch illustration .in each policy    year.      We
                               J reserve the: right to · charge a $25.00 adm'in istrat lve           fee for any
                               ] illustration af ter the first l n ,any policy year.

               BASIS OF         / The. guaranteed cas~ v alues        of
                                                                      _th~ po! icy . ai-e ~ot less th~n !he
                                i minimum value.s required b y t he JUrisd1ct1ot:1 in which the application
             COMPUTATION
                                \ for this policy was .s'igned.. The guaranteed cash values are equal to
                                : th_e accumulation · value ba_sed on the guaranteed monthly dec;luctions
                                : and the guaranteed max imum intere st rate shown.in the Policy Data,
                                \ less any surrender. p.enalty.     .
                                i Cash Values w11Jalways meet or exceed minimum values on the
                                1 s'tatutory  noriforfej t ure basis. The basi$' for the extended term
                                ! values. 'h~
                                           : the Commissi?n~rs 1'980 Extend~d Term Mo r tality Tables,
                                i Sex D1st1nct, Smoker Distinct age nearest birthday . The basis for              au
                                i other values 1$:th(;! Commissioners 19'80 Standard Ordinary, Sex
                                l Distinct Sr,noker Distinct; Ultimate , Mortality Hib,la, age near.est
                               ·j birthday. Deaths. are -assumed: to occur ,at the end of the policy
                                i year: ..
                                j As r.equi red, we have filed :1he method we used to compute
                               . : minimum cash values and · nonfor f eiture beri"efits w ith ·th e superv isory
                                I  officT~l of the jurisdiction in whi _ch ihe application for this policy
                                1 was signed , ·                   !                   .                      .
                                '                                      '
        GENERAL PROVISIONS      !,fr:i~ontestability of. the ·Po!icy \ ,-- This policy will be inco!1testable
                                ! wit h respec t to either Joint Insur ed after 1t has b.een m fo r ce
                                [ durlng the lifet ime of that . Jo int insured for two years from t he
                                \ date of issue . This provision qoes n.ot apply to any rider proV.iding
                                : benefi:t:
                                         s specifically for disabilit y or death by acciden t.
                                j We ' must be not ified o f the , Fi~st Death if it occurs during t he first
                                H wo years the policy is i n force . If t he po licy is r esc.inded for any,
                                ! .contestabl .e reason (e.g., mater ial misrepresentation) , we will be l.iable'
                                .! only for the amount .of premjums paid, less any partial surrenders
                                l and any outstanding Joans and l_oan interest due. The policy will be
                                j rescinded as of the Polley Date.
                                f ..                               .
                                i  Amount We Pay is Llmite<:1 iri the Event of Suicide -- If .either
                                j Joint Insured ·dies by suicide, Whil.e sane or insane, W1th1h.two years
                                r from the date of is•sue, we VII.ill be liable -o.nly for the amount of
                                l premiums paid, les.s any partial surrenders , sur r ender penalty free
                                1with~rawa 'ls,: and loaps, and loan: interest due. The P.Olicy will. be
                                :i rescinded as of the Polley Date.




       1- 17806'196                                                                                      PAGE 2~




                                                                                                              A-029
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 32 of 106 Page ID
                                   #:1478
Case 2:18-cv-05422-DMG-JC              Document 1-1 Filed 06/18/18               Page 31 of 43      Page ID #:77


                       i Misstatement     of .Ag_e or Sex In .the .Applica-tlon -- If there is a
                      · 1misstatement : .of   both .or either Joirit Insureds ' age or ,s_ex 1n t he
                        1 application, w e wm adJust t he excess o f t he death benefit over the
                       l a¢c1Jh11..dc1t
                                     ion value to that w hich would be pur chased by the most
                       t r ecent month ly deductio n: at the correct age or sex . There w ill b_e
                       jr . no adjustment beyond Exact Age . 100 .            . .    .       .
                        i               .               '
                        1 This Policy Is Our Con t ract w ith You -- We have. issued this ·
                        ~ policy in consider:atlon of the application and your initial pr emium .
                        J payment A copy of the app lication Is attached and is. a: p:art of
                        \ tnjs policy.        The policy , ihch.iding t he applicat ion and any
                        ; endorsements       and· ride r s; : f orms · our contrac t . with you . . . All
                        l statements . mad$ by o.r for a · Jeint lnsure.d w ill be c.onsidered
                        [ rep resentations and not w,arr ar,tiss .. We wiU not .use,any ·stateme11       t
                        l made by cir for a Joi n.t · lnsur,ed to deny :a claim unless the
                         : statement 'is 'in the appliqat f:on .and t he application ls attached . to this
                       .{ policy When we .issue or '.deliver it                     ·

                        I   Who Can Make : Changes in the. Policy -- ,· Only o·ur .President or a
                       1V ice:   President toge ther w ith our Secretary have t h~ authority t o
                       I    mak~ any .change in this po licy . Any change must · be :in wr iti ng.

                       rj   Termination
                            ear liest of :
                                                 of   Insurance
                                                              ·
                                                                  - - ' This pblioy   wmterr,riTnate at      the


                        i   L          t he date w e r eceive your     written    t:eque.st to   surrender   or
                       j'         . terminate; ..
                        i
                        ! 2.           the M~turi ty Date;.

                        j 3.       the date .t he poi icy is exchanged . under· the Guaranteed Policy
                                    Split Option. Rider or t he · Option to Sp lit the Policy provis ion
                       ·\ .        of this .pqlfcy;_or .   .         , . .                             ·

                       j 4.            'the date of lapse:

                        \ No Dividends ~r~ Pay~ble - - This _is nonpart icipa~ing insurance . It
                        ! does not part 1c1pa    t e in our profits · or surplus . We do not
                        j dist rib.ut e past surp lus or recover •.past losses by changihg the
                        \ rnonth!'y deduction r ates.                                      ·
                        1                                          .

        SETTLEMENT     J1the
                         When the
                             death
                                      Surviv_or . dies. wh ile. the policy is in fo rce, we w ill. ·pay .
                                      benefit in a lump sum unless you or the Benef 1c1ary             ·
        PRO\n SIONS
                       j choo se a settlement op tion: You may choose a settlement option
                       l while the Survivor is Uving. .· The. Beneficiary may choose 9
                       I sett lement option after the Survivo r has died The Bene f iciary's
                       i right t o choose w ill be sub j ect t_o any settlement agr eement In
                       ·jeff ect         at
                                    the Survivor 's dea~h..                               ·

                       l".Youmay also. choose                 o n~ of these ·options as a method of
                       1r-ece,iving the . surrender           or maturi ty proceeds, if .any, ar.EJ c;,vailabl~
                        j tihder this policy .

                       fi benef
                          When w e receive a satisfactory written request
                                it according to one.. of these options:
                                                                                            we will   pay the
                        ~         ,·        .
                        t    ·,                               .         '
                        j Option A:    Instalments f.or a Guaranteed Period -- We wil l pay
                       ,1 equal instalments for ·i,. guaranteed period of from qne to thirty
                       I  years; Each instalmeht will ·co nsist -of part bene fit and part inter'8st
                        J We will pay the . instalments monthly, quarterly,. semi""'ahnually or
                       j annually, as requested. See Table A on the last page:



  1~nsos1ss                                                                                            fAGE24




                                                                                                             A-030
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 33 of 106 Page ID
                                   #:1479
 Case 2:18-cv-05422-DMG-JC          Document 1-1     Filed 06/18/18     Page 32 of 43       Page ID #:78



                                                                          i
                               i Optlon B:   Instalments for Ufe with         ·a
                                                                             Guaranteed Perlod --
                              1We will pay equal monthly instalments as lpng as the payee is living,
                              1but we will not make payments for less t_hari the guar,anteed . period
                              1 the payee chooses . The guaranteed period may be either lO years
                              j or 20 years. We will pay the instalments . monthly. Sae Table B .on
                                    the last page.                             i                               ·
                               1
                               !                                            '
                              ·l Option C: Benefit Deposited wUh interest -- We will ho'ld the
                               i benefit on depo~ it. It will eam interest at the annual interest rate
                               j we are paying as· of the date -of death , surrender or maturity , We
                               1will ·not pay less than 2 1/2% annual int erest      We will pay the
                               l earned interest monthly,. quarterly, semih mnua!ly . or annually,_ as
                               1 requested     The payee may withdraw part ! or all of the benef it and
                               1
                               1 earned  interest at any time.
                                                           . .              ·
                              .i
                              1 Option D: · Instalments of a Selected i Amount -- We will pay
                              j ins·talments of a sele.cted amount .1.1ntil  : nave paid the entire
                                                                        . ;w1;1
                              i benefit and accumulated ,interest
                              i         .
                                                                          !I
                               :                                               '
                               ! Option E: Annuity -- We wi.11use the bienef1t as .a single premium
                              ! to buy an -annuity. 'rhe · annuity may b~ pay.able t-0 one or two
                              J payees, It may be payable for, life . wit~ or' witho qt .a guaranteed:
                              i period, as re.quested. · The ..annuity paym1;1nt
                                                                               . will' not be: less than
                              ! what our curren t annuity contr.acts ate theb paying.
                               :                                               I

                               j The   payee may arran _ ge· any other metbod of settlement as Jong as
                               1we agree to .it The payee roust be an indiVidual receiving . payment
                               1)n   his or he: own right · There must be i ~t lea.st $10,000 available
                               1 for   any ,op t ion and the amount of _each.I mst~lment tQ each payee
                               r must be at leas.t.S10O, lf .the ben1;i .f1t al')'ldunt 1s not enough to meet
                               j the~s r equirements ., we will. pay the. benefit .in a Jump sum.
                             • j                                               I

                                                 the first 'instalment under any opt ion on the d_
                               ). We will Pi'I-Y:.                                               ate of
                               1death; maturity or sqrrender , whichever applies. Any unp.a:id balance
                               1    we.
                                     hold under Options A, B or D will earn interest at the rate we
                               j are paying at the . time of settlement. We' will not pay less than 3%
                               j annual interest     Any benefit we. hold ~ill. be combined with our
                               [ gener.al assets.           -                  ·                   ·

                               t Ifthe payee does not live to receive all guaranteed payments under
                               1.Opt ions A, B, D or E or any amount deposited under Option C, plus
                               l any accumulated interest , we will pay the r emaining benefit as
                               1 scheduled to the payee's estate. The payee may name and change a
                               1 successor payee for any amount we would othsrV11ise pay the
                               ; payee's -estate.




        1--17$06196                                                                                       PAGE25




                                                                                                       A-031
  Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 34 of 106 Page ID
                                     #:1480
· Case 2:18 cv~05422 ~DMG JC                                                                                                             Document 11                                                      Filed 06/18/18 · Page 33 of 43                                                                                             Page ID # :79


                                                                                     TABLE A
  ..........
          ... .......... .......................   ....l~st~lmeilts .,for .. ~ach ..$1,000 ..~ayable ,und~!. ..Optlon ..~ ...................................
                                              .......                                                                                                      ................... ..........
                                                                                                                                                                                      .
 j Multiply the Monthly ln~talrnent by 1·1.83895 for Annual,by 6.963'22 for. Sernl- Annua[,                                                                                                                                                .or by           2,99263 for .QuarterlyInstalments                                                                                \
  f ...:o.oarante:ed···..··('                     . Monthly ...... .. (" G'uaranfeeif" ....~··········Monthly .........                    .        Guarant ee:d .....( ....·'·Monthly ..... . !                                                            c·
  1    Per,iod
  ( .......            (Yrs.)            j       Instalment
         ............1 ··••.•···.........( .........,$84.47 .......    l
                                                                 .....;·~·   Period          (Yrs.)            !       Instalment            j Peri.od (Yrs.) . I
                                                                         ······...........l 1 .................(........$8.Sti·"••h••.........                            ......I ........lnstc1lmen
                                                                                                                                           ..( ...... ....,... 21 ............                       t .........il
                                                                                                                                                                                          .$5.32 ......
                                                                                                                                                                                                     ....
 1                                2.                             ·l'                 42 .ss                                        )                            12                                i            8.24                                · ~                             22                               1                 5.15.                                  i
 1                               3                               1                 . 2'8.99                                        1                            13                                \           1.11                                          l                      2a                               1                 4.99                                   1
 j                               4                            ·1                     22 .06                                        I                            14                                i           7 .26                                         1-                     2-4                              l                 4.84                                   ,.
 j                               5.                              :i                  17,91                                         I                            16                                j           6..87                                         \                      25                               j                 4.7 J                                  J:.




 ! ! l 1ui l ii l il! .l ir
  i
  l,, .......
                                  9
                              1.. ..o
                                                                1
                                                                i
                                                                                        10.53
                                                                                            9.6 l
                                                                                                                            l
                                                                                                                             1
                                                                                                                                                     19
                                                                                                                                                    20
                                                                                                                                                                                                  1 . 5..73
                                                                                                                                                                                                  t.                  5.5 1                    .
                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                            1.                   30
                                                                                                                                                                                                                                                                                   29
                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                , · 4.27
                                                                                                                                                                                                                                                                                                                                     Hi ,
                                                                                                                                                                                                                                                                                                                                      4. 1B
                                                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                               i
                . .........         . ..... · ·- · ·· ••H••·· ·· ..--- · · •. ,,_ .. , ,. •••n ••, ..... , 1,,.. .•••• ... ... •• · ·· · ••U• .... .. . .. . ..................              t••· ,..,.... .. ........
                                                                                                                                                                                                                  t •• ....... . ,.... ..... •• -1 .. . .   :.l:o, ••••HOO. .... ,•••••••• •", •••••, ••••••.. ,, .... . , .. ............. ..... . . ·· ·· · ~ · · ······ · ·)


                                                                                                    TABLE B
                                                                          Monthly Instalment for Each $ .1,000 .Payabie· under. OpJion B
  r..,,'AW>
         'll'
           MWMV.~V,/\/.~
                     'NNI/VN
                          l',.,,,
                              .,,.,,.._.,_,,,,..,.,.,...
                                               ,,,,,.,.vNN
                                                         ....                                              7
                                                                                                     W. •,1,.l,\ .......   ""'N"'.<>,
                                                                                                                                  YnN,.,,V,_ .•           v.'l..,._,................,,
                                                                                                                                                                  Male.~P.aY8     e yNH.Vt.YH
                                                                                                                                                                                        ,.,.,.,,
                                                                                                                                                                                           ...,.,.,._...,.v,,,.y
                                                                                                                                                                                                            ,,.~ .,.v--..v .,•N,.>A.•-1,V1'N
                                                                                                                                                                                                                                        ....,.,...~,.                                                             ....,.,.,,
                                                                                                                                                                                                                                                                                                                         ,_...,.,.
                                                                                                                                                                                                                                                                                                                               !MY,..~
                                                                                                                                                                                                                                                                                                                                   ...
                                                                                                                                                                                                                                                                                                                                    .v,.,_w.,.,.,~,,,,-......-,.v ....

  j:••G·uarari
           t'e·ea
                ··p-e'floa
                        ··T·('.;
                             'u·a;:-~r;teea
                                       ·"~er10c1
                                              ..\··Guara·r
                                                      ffeEicf       ..T..G.uarantei·ea
                                                           'P:er'foi.l'         "~erioa
                                                                                      ···r·
                                                                                         ,Gua·r
                                                                                            :a·nteea
                                                                                                   ·..~erroa
                                                                                                          ··--
                                                                                                            1
  i Aoe
  .',NJl\ ~l•N-J/rJ.vl
                          l ONl'YYrs.         .20 Yrs. ~..,     i Age·
                                  l>H,..NMU ...v.-,1,-.t ,.......... . .,,,.
                                                                                 10 Yr5.
                                                                         ....w, _ MYll_,,,.,.,,.
                                                                                                                                       ZO Yrs·                 1 Ane                   10 ,;,-,y,,v,-,~
                                                                                                                               l\ .... .,.,,.,IMW;:.J.,,,Y>Yf~'"!l-,.,w,,,-.-.,,,v,.,.._
                                                                                                                                                                                           Yrs: .          20          -Yrs. 1 Aoe 10
                                                                                                                                                                                                           ....,......,\J,.....VJ.... JIH.,,•,,'W'>~NIN
                                                                                                                                                                                                                                                             Yrs.                20 Yrs. j· ".:~
                                                                                                                                                                                                                                                        N IJ,\ Wi','o'Ml, Yi." •'"•W" hl ~'l"'
                                                                                                                                                                                                                                                                                               Aoe          10 Yrs · .20· Yrs. •i
                                                                                                                                                                                                                                                                                                 •,.,w,,, •,••,1111\.~'l. vJw.,..,,,,..... .,. ,N,A......,,,,IN l ,W (
  !                                                                           'j                     .                                                         ;{                                                                ]                                                                         i                                                                        :
  ! 11                        $2.90   $2.89 j 26 $3,20 $3. 19                                                                                                 [  41                        $3.77 $3.71 1 56 .                                                64,92                    64.59                i 71                  $7.27                    $5 42 f
  l 12                         2.91    2.91 i 21   3.22 3.21                                                                                                  ;  42                         3:a2 3.76 J 57                                                    5.o~                     4.66              · : 72                   7.48                       5:45.                 l
  i 13                         2.93    2.92 1 28'  3.25 3.24                                                                                                  ;  43                         3,88 3.$1 ; 58 ·                                                  5.15                     4. 7j               : 7.3                  7 .68                      5.46 1
  1 14                          2.9 4 2,94 l 29    3.28 3.27                                                                                                  t  44                         3 .94 .3,8.6 { 59                                                   5.27                   4.80                 i 74                    7.88                     5.48 i
  i 15                          2.96 2 .96 130. · ·3:3 1 3.30                                                                                                  ! 45                         4.00 3.91 j 60                                                      5.40                   4.87                ·: 75                    8.08                     5.49 j
  It rn  17
                                2.9.8
                                3,00 .
                                                          2.87 J 31 ·
                                                         .2 .99 1.32
                                                                                                       3.34
                                                                                                       3,3E:3
                                                                                                                                        3.33
                                                                                                                                        3.36
                                                                                                                                                               j 46
                                                                                                                                                              :t 47
                                                                                                                                                                                            4.07
                                                                                                                                                                                            4 ..14
                                                                                                                                                                                                             ~.!F
                                                                                                                                                                                                             4,02
                                                                                                                                                                                                                                 rt .61
                                                                                                                                                                                                                                    '62
                                                                                                                                                                                                                                                                5.53
                                                                                                                                                                                                                                                                5.68
                                                                                                                                                                                                                                                                                        4.94    76
                                                                                                                                                                                                                                                                                        5.0d 1 77
                                                                                                                                                                                                                                                                                                           j                        8;27
                                                                                                                                                                                                                                                                                                                                    8 .46 . 5.50 ,
                                                                                                                                                                                                                                                                                                                                                            5.50                   l·
  1 18                           3.0.1                    3.01 .: 33                                   3.41                             3.3.9        4.21      t 48                                          4 ...0:8 ] 63                                      5,83.                   5,07 '! 78                                   8.63                   5.5T                   1
                                                                                                                                                               l 49
  l l9
  1 20
                                 3.03
                                .3.o5
                                                          3 ..0.3 : .3 4
                                                          3.-05 35             !                     · '3:45
                                                                                                        3.49
                                                                                                                                        3.43
                                                                                                                                        3.46 f 5-o
                                                                                                                                                   · 4.28
                                                                                                                                                     4.3s
                                                                                                                                                                                                             4 . 14 1 64
                                                                                                                                                                                                             4.20 165
                                                                                                                                                                                                                                                                5.98
                                                                                                                                                                                                                                                                s.,       1             5.13 1 79
                                                                                                                                                                                                                                                                                        5.18    so         f
                                                                                                                                                                                                                                                                                                                                     8.79
                                                                                                                                                                                                                                                                                                                                     s.s4
                                                                                                                                                                                                                                                                                                                                                            5.5 1
                                                                                                                                                                                                                                                                                                                                                            5.5 ij
                                                                                                                                                                                                                                                                                                                                                                                   !:·
                                                                                                                                                                                                                                                                                                                                                                                    :.




  li 2,22                       .3.oa
                                3.'10.
                                                         '3.07
                                                          3.09 i :37
                                                                               !as                         3.53
                                                                                                           3;57
                                                                                                                 51
                                                                                                                52
                                                                                                                                4.44    3.50
                                                                                                                               4.53 4 ..32 l 67
                                                                                                                                        3.54
                                                                                                                                                 4.26          lt ss             6.32 5.24
                                                                                                                                                                                 6.50 5.28 L82
                                                                                                                                                                                                                                  i          o7
                                                                                                                                                                                                                                        9: 18 5.6 1 1
                                                                                                                                                                                                                                                       5.51                                                ~ s,                     .s.                                            !
  123 ·3 .12 . ~.11 3s                                                        1
                                                                           3i6_2 :l58                           53             4.62              4.39 } 68      !                6..6~B 5·.33 s.3 s :20 5.51                                                                                               .i                                                                      1
   i 24          . 3, 14 3.14 t 39                                        3.67                3.62 f 54                         4. 71 4.46 1 69                                  6.8.8 5.-36 1 8.4                                       9.36 5.51 ,
  •1
   ....2
       .........   3. 17
          5 ..............                . 1..a.......1....4·
                                       3......
                         . ..............                      0 1,........3.72
                                                            ......                            3.97............r....
                                                                           ................ .......             55              4.81
                                                                                                                  ....,...........               4.52 ,1....
                                                                                                                                 ........,.......................
                                                                                                                                   ~                            ~
                                                                                                                                                                  10                .. .............5.40
                                                                                                                                                                                 7.07
                                                                                                                                                                   ..................                             1.....es
                                                                                                                                                                                                    .............-...                   9.42...........5.51
                                                                                                                                                                                                                         ....,...................      ....'..·····~--!                                                                                                            ~


. ·]...............
                .................
                              ........._.
                                       ...........
                                              ....·..........................
                                                                          ...............· ...........Female· ·Payee........... ...........
                                                                                                                                        ......................... .....................
                                                                                                                                                                                 .....................
                                                                                                                                                                                                 ....................      1
                                                                                                                                                                                                                  ....... ...
  } Gvaranteed ..'Periqd ; Guaranteed·..•Period. f Guaranteed Perrod .. f'·Guar~nt eed'··period ·..y Guaranteed Perlod...1
  i·                       ..Y.rs.... :t..Age... 1.0..Yrs..........20..Yr.s..... Age .. 1D.Y.rs..........20..Yr.s....,;.AHe.....
    Age.....10_Yrs.....•:2.D                                                                                                  10. -Y.rs                        f
                                                                                                                                     ;, .......zo..Yr~..-..j.Age ....., O. Y.rs.........20..Yrs......;

  \ 11                        s2.a3                       $:2:a3               126.                      s3.o8                          $3 .01 \ 41                                        $.3 ..54          $a52 '56 . s4.51     l                                                    ~4..35 l 11                                s6.73                     $5.36 :
  \ 12                         2.8 4                         2.84 l 27                                    3. 10                          3.10 ! 42                                          3.59              3.56 15 7   4~61                                                         . 4.42 i 72                                 6.94                      5.40 i
  113                          2.se                          2.80 t 2s                                    3. 12                          3.12 t 4 3                                         3..63             3.60 -;08   4.71                                                           4.50 J73                                  7.1 e                     5 ..43 ;
  I 14
  !· 15
                               2 .87
                               2.88
                                                             2.87 i 29
                                                             2.88 130
                                                                                                          3.15
                                                                                                          3·, 17
                                                                                                                                         3. 141 44
                                                                                                                                         3.17 1 45
                                                                                                                                                                                            3.68
                                                                                                                                                                                            3.73
                                                                                                                                                                                                              3.65 r 59 . 4.82
                                                                                                                                                                                                              3.69 60     4.94    l                                                      4.57 i 74
                                                                                                                                                                                                                                                                                         4.65 75           !                       7.38
                                                                                                                                                                                                                                                                                                                                   7,60
                                                                                                                                                                                                                                                                                                                                                             5.48 i
                                                                                                                                                                                                                                                                                                                                                             5.47                  l
   l     16                     2.90                         2.90 1 31                                     320                              3.19 [ 46                                       3.78                3.74 ! 61                                       5.06                       4.72 i 76                                 7.82                       5.48 f
  [ 17                          2.91                         2.91 j ~2                                     3:23                             3.22 47            f                            3.84                3.,79 .f 62                                     5.l9                       4.80 j 77                                 8.04                      5.49 j
   , 18                         2.93                        2.93 i 33                                      3.26                             3.25 ~. 48                                      3.90                3.85 J. 63                                      5.33                       4.88 l 78                                 8.25                      5.50 ,
  1 19                          2.95                        2 .94134                                     .329                               3.28                f 49                        3.96                3;90. [ 64                                      5.4 7                      4.95 i 79                                 8A5                       5.51 i
   ! 2:0                        2.96                        2.96 l 35                                      3.32                             3.31                r 50                        4.03                3.96. l 65                                      5.63                       5.02 ; 80                                 8.64                      5.51 !
  ] 21
  i 22
                                2.ss
                          2 ..s8 ] 36
                                3.bo
                          2.ss i 37
                                              3.35
                                              3.39
                                                          3 ..34 51
                                                          s.37 I 52
                                                                                   4. 1o
                                                                                   4. 17
                                                                                                 4 ..'02 6.6
                                                                                                  4.os i 67
                                                                                                                           5.79
                                                                                                                           5.9$
                                                                                                                                         5.os a 1
                                                                                                                                         5:15 ! s2
                                                                                                                                                               f    a.s2
                                                                                                                                                                    8.97
                                                                                                                                                                                        5.51 j
                                                                                                                                                                                        5.51 i
                                                                                                                                                                                                                                  !                                                                        l
  : 2s                          3.02
                        · 3.01 } 38           3.42        3.41 1,52                4,25           4. 14 1 68               6.14          5.21 1 83                  s.11                6 .51 I
  1 24                        ' 3 .04
                          3 .03 j 39          3.46        3.44 f 54                4.33         . 4.21 j 69                6.33          5,27 1 84                  9.23                5.51 !
  1 25, 3:06              3.05 t 40           3;·50       3.48 f 55                4.42           4.28 j 70                6.53          5.32 1 85                  9.32              · 5.51 f
  t AgeS..YOUnQilr..thanJ l .are .the. s~rn.e.~;; shown..for. al[e.' ,.,, ..and..a_ses_older . than.. 8~..~r·e·..-th,e ..sarne..as ..srrown...for..~$/e....85.........................................                                                                                                                                                                           i
         1- mos ·1l)G
                                                                                                             I                                                                                                                                                                                                                                   PAGE26




                                                                                                                                                                                                                                                                                                                                                             A· 032
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 35 of 106 Page ID
                                   #:1481
 Case 2:18-cv-05422-DMG-JC            Document 1-1 Filed 06/18/18                   Page 34 of 43    Page ID #:80

                                                   GUARANTEED
                                               POLICY SPLIT OPTION
                                                           RIDER


      Transamerica    Occiden _
                              tal   Life  lns.urance
      Company has issued thfs rider as p~rt of                     2. A       change to      federal  estate tax
      the policy to which it is attached : ("The                        provis Jons of the Internal Revenue Code
      Original Policy"J.   You do not pay any                           of 1986 ("IRC"} has occurred which
      separate pr.emium for this rider, .     ,                         results in either (a) or (b):
                                                                                       I


       Benefit       Subject to the conditions and                      {a)   IRC    Section   2056(a), or   Its
       restrictions   -of   this rider , this benefit                         successor, is amended so .as to
       provides you with an option ("the option"}                             eliminate :  orreduce the federal
       to apply for exchange of. the Original i Policy                        estate    ;tax unlimited marital
       for two indil/Jdual _policies, ·one on e~ch of                         deduction :
       the .Joint .lhsureds , upon the - occurrence of                  (b) · IRC     Section . 2001,     or    its
       e1ther of tt:ie con:tihgent events listed below .                      successor, is amended so . that the
       An individua'I policy issued in exchange for                           federal   ·estate ·. tax rates   are
       the Original Policy ls referred to in this                             reduced. : The reduction must be
       Rider ~s the ''New Policy" . A New : Policy                            such that the amount -of federal
       may not exceed 50% of the face amount                                  estate tax that would be due .at the ·
       shown on page 2: .of the d.ata page of the                             death of • the Survivor ls 50%. or
       Original :Policy,._                 · · :                              less of the tax- that wou ld have.
        If ' both of t he Joint Insureds receive a New                        been due: before the change to the
        Policy equal to 50% of .the face amount of .                          lRC,
       the Orig!miJ Policy , then the accumulation
        valu.e and any outstand ing policy iloans' under           The Company Will . not notify     you, the
       _the Or iginal Pt>licy will · be . divided and              owner(s), of any tax law changes which may
        allocate .d equally to each New Policy.                    affect the Original Policy.          ·

       Jf either   or both of the Joint Insureds                   A policy       split ·may have possible tax
       receives a New Policy that is less than 50%                 consequences.        , You should consult a
       of the face amount of the Original Policy;                  qL,1alifiedtax -aovlsor .
       then the      accumulation   value and any
                                                                                       '
       outstanding po licy roans • under the Ori,ginal             Effective   Date_ :   If we approve t he
       Pol icy win be div ided and allocated to each               exchange, · the •effec t ive date of  t he
       New     Policy · accord ing    to   the     .split          exchange will b$ t he. date the option is
       percentages of the face amounts of the                      exercised.
       New Policies ("the pro rata portion 11) . ·
      · If two New Policies are issued and the face                Application. To :apply for this option , the
        amount of at )east one of the New Policies                 owner(s) must · hotify    the Admin istrative
       .is Jess than 50% -of the fac.e .amount ,of the             Office of the Cdmpany in writing with in 6
        Original Policy; or jf a New Policy on the                 r:nonths of the date · that either of the
        life of only one of tl1e Joiht ln-sureds is                contingent events -occurs . In the -case of
        Issued, we will refund a pro rata portion of ·             events involving : changes. to the Internal ·
        the net cash value t o you. ·                              Revenue Code, : the 6 months will be
                                                                   counted from the date the change in the
       Contingent Events. You may apply for the                    law is affective ,
       option upon the occlirrence of either of
       the fol lowing contingemt events .                          We must also receive all of the following
                                                                   in order to process the exchange, .      ·
       t     A finat divorce decree        has been
              issued with respect to the marriage                  1 . The release of any. lien against or
              of the Joint : Insureds ,    The Joint                   assignment    of    the   Original Policy.
              Insur-eds must ' have been married to                    However, • you may instead submit
             .each. other  when   the Original Policy                  written approval by the. lienhoJders or
              was issued.                                              assignees of the exchange -6f policies
                                                                       in .a· form satisfactory to us with suc.h
                                                                       other documents _as we may requira      ·

                                                                   2.   The ()riginal :Policy.




       1·093 11'-196                                                                                       PAGE1




                                                                                                            A-033
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 36 of 106 Page ID
                                   #:1482
ease 2.18-cv-05422-DMG-JC               Document 1-1      Filed 06/18/18      Page 35 of 43      Page ID #:81 .


 3.   .A policy change application contafnin:g           2.   If one or both of the. Jolnt lnsureds
      the request tq exerc ise the. option $ ,a               receive a New Po lley for less than•
      request to surrender the Original Policy ,              50% of the face amount of the Or1gina\
      and written consent of the owner .(s} to                Policy and the Original Policy ls still in
      the e'xchan,ge.                                         t he surrender penalty period, we will
                                                              deduct .a pro rata surrender p.enalty
 4.   A copy of the final divorce       decree,   H           from the accumulation ·value Jess ~ny
      applicable.                                             loans net applied to the New P.9.lic:y.
                                                              We will also deduct the pr9 rata
 '5. Payment of · any amount due f o.r the                    port ion of the loan not applfed to thE!
     exchan,ge, if applicable.                                New Policy from       any cash value
                                                              refundeµ.
 The applicat ion for the Original Policy ~d
 the policy     change application will    be            3.   If both Joint Insureds receive a new
 conside red to be the applicat ion for ea.ch                 policy · for 50 % of the face . amount pf
 New Policy.                                                  the Original Policy; and the Original .
                                                              Policy is in the surrer-ider pemalty
 New Policy . The exchan_ge . must be to a                    per iod, we w ill waive the pro rata
 flex .ibis premium adjustab le life plan, on .a              surrender penalty applicable· to the
 form designated by .the Company for such                     Origlnal Policy .
 purp.os.e. The Company Will have at least
 ()he form available for exchanges.            Each.     4.   The surrender penalty perlod, if any, of
 New Policy issued will be based on the                       the new policy .will be considered to
 sex, age.,. class· .o_f: r isk and smoking st atus ..        have begun on ±he :issue date .of the
 of the applicable ,Joint Insured as ·of the                  Original Policy,
 dat e the original po.Iicy was issued. · The.
 prem ium.$ for each New Policy will b~                  6.   The minimum initial premium for each
 based ,on our- pubfished rate·s in effect 6h                 New Policy will. be equal to a on.e time
 the dat e of the r equ.e.st tq . split the Original          prem ium which is the cumulative total
 Polley.     Riders t hat for.m a part of the                 of    the  requit ,ed annual pnerniums
 Original · Policy,,, ar:id any . new        riders           applicable to . the New Poficy for the
 requested, will become a. part of each New                   number of years that the Original Policy
 Policy only if .tbe Company agrees to                        was     in   force,   less    the    total
 provide them o~ tt,e date of the exchange.                   accumulation value transferred into the
 Ee.ch New         Policy       will take    effect           New Policy:, less. any loans transferred
 immediately upon termination of the Original                 into the New Policy.
 Po.llcy, Under :no circumstances will we pay
 a ,death benefit. under both the Original                    This one :time premium will be applied
 Pol.icy and the New Policy on the same                       to the New Policy as . a gross premium ,
 insured.
· The pol icy date qf the New Policy wi ll be            Ownership. .      lf t he Joint Insureds are the
  the same date as the po.lipy date of the               owher$ of the Original Policy, each w ill be
  Original Policy.                                       the owner of th.e New Policy on his or her
                                                         own . life .    If the owner of the Original ·
 Loans and Assignment.        Any policy loan            Policy is someone other than the Joint
 wi ll be divided and t ransf erred on a pro             Insureds, the owner of the Original Policy
 rata basis to each New Po licy. If there i$             will. be the owner of each New Policy. lf
 an assignment on the Original Po'licy and               the requested owner .(s) of e.ither New Policy
 you want to carry over that assignment to.              is different than that in thei Origina1 Policy, .
 the New Policy, you w ill need to execute a             we will require a transfer of · ownership
 new assignment                                          form completed by ·the owner .(sY of the
                                                         Original     Policy, and, wrJ may require
 Exchange   Adjustments.  The followihg                  evidence of insurable interest in the life of ·
 adjustments may be made at the time of                  the insured under the New Policy.
 the exchange:
 1.     If one of the Joint Insureds. d.oes not
      · receive a New Policy and the Original
        Poli_cy is still in tl1e.. surrender perial~y
        period, a pro rata surrend~r penalty w,11
        be deducted from the portion of the
        accumulation value, Jess any pro rata
        Joans, attributabl .e to that Joint Insured.



 1-.osJ n- 1ss                                                                                  f AGE2




                                                                                                         A-034
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 37 of 106 Page ID
                                   #:1483
 Case 2:18-cv-05422-DMG-JC              Document 1-1 Filed 06/18/18              Page 36 of 43        Page ID #:82


      Suicide . and lnco.ntestability.        If we
      approve . the exchange; the period for which            3.        the date the Original Policy is changed
      the Joint Insureds were ,covered prior to                         to paid-.up insurance.
      the date of the exchange         wrnbe used to
      offset   the . time perlod for the suicide              4.        the   date   the   Original       Policy   is
      exclusio:n    and · ~ncontestabiJity provision                    surrendered or terminated.
      under the New :Policies; .
                                                              5.        the date the Original Policy lapses under
       lf the · Original Policy is· contested, subject                  the    Or.i;g1nal Policy's grace period
       to the incontestability       provision of the                   provisi ,on.                     ·
       Orig'inal Policy, we will cancel this rider. If
       the Original Po'.licy's prem :iums are refunded        Reinstatement of the Rider. If the Original
       under its Suicide exclusion, we . will cancel          Policy arid rider lapse, you may reinstate
       this. rider .                                          the rider at the same time the Original
                                                              Po.Iicy fa reinstated.  We Will, however,
       Grac.e Period. This rider ls, subject to the           require acceptable proof of insurability on
       Grace Period provision     of the Original             both Joint l:nsur.eds
                                                                                  .                   ·
       Policy.
                                                              Misstatement         of     Age.   We . will    follow
       B~neflciary;       Th1;3beneficiary of the · New       these rules:.
       Po.licies. will be the same as the Original
        Policy.. .. If., . however,      the . requested           1,    If a misstatement of either Joint
       beneficiary(ies) on either New Policy is                          lnsured's · age is found befc;>re this
      . different than in the Original Policy, we will                   option js us~d and the Original Policy's
        require a change of            beneficiary  form                 death benefit is reduced as a result,
        completed by the •owner(s) of the Original .                     we. will proportionately   reduce the
        Policy; and w~ m~y reql)ire evidence of                          face . amount of each New Policy.
        insurable 'interest in the life of the Insured
       .under :the New Policy.                                     2.     If a misstatement of either Joint
                                                                        · lnsured's age is found after this
       No . Cash   Vaiue or Dividends . This rider                        option is used, the death · benefit
       does not have cash value, and does not                             amount under the New Policy wiH be
       participate 1n Ol!r profits or surplus.                            subject to the Misstatement of Age
                                                                          provision of the New Po'licy.    ·
       Termination of Rider. This rfder terminates
       on the earliest ,of the following dates: ·                  Policy Changes. If the face amount of-
                                                                   the Original Policy is changed fo .r any
        1:      the date of the First Death:                       reason, we · will proportionately change the
                                                                   benefit amount of the optlon ..
       2.       the date you elect to exchange the
                Original Policy under this rider or the
                Option to Split the Policy provision of
            '   the Orig1nal Policy.


       Signed for the Company at Los Angeles, California      onthe        dat.e of issue of this polfcy .


                         ~ .·tt/Uw
                  Executive Vice President; General Counsel                             President and CEO
                   ·     ~·.Ancf Corporate Secretary   ·




        1-093 11-196                                                                                          PAGE3




                                                                                                               A-035
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 38 of 106 Page ID
                                   #:1484
Case 2:18-cv-05422-DMG-JC                   Document 1-1 Filed 06/18/18                Page 37 of 43      Page ID #:83




                                       AUTOMATIC PREMIUM LOAN ENDORSEMENT
                                   (for policies contairii'ng a J=tequiredAnnual . Premium)


      Transamerica     Occidental ' Life. Insurance                         (2)   rhe Automatic Premium Loan will
       Company has lssued this endorsement as a                                   also be subject to :all sections of
    . ·part of the polfcy to which it is c'lttached.                              th1s policy that pertain to policy
                                                                                  loans.    ·                         ·
     When .     the       Automatic        Premium      Loaf'),
     provJs.ion
             is made.effeptive              by the owner                    {3)    If the Automatic Premium Loan
     m the applic;;ition at the time of iss.ue,. any                              provision · is made· Ineffective by
     portion of · the required atinµal premium ·                                  the owner ih the application at
     whf~'1 remains unpaid at- the -end -of .a                                    the time of issue, this provrsion
     grace.. period wjll be paid by · automatic                                   may be requested by .the ovv.ner.
     p,rt;imitJrri lo 'an, These rules . will app.ly:                             The request must be in the. form
                                                                                   of a written notice filed at ,our
         ( 1l   We.     will process an automatic                                 .Home Office.    Thls prqvision may
                 ,pre,mium foar'l if ther.g is enough _                            also be .cancelled by written
                  net cash · Value to pay both the                                 notic.e. by_the q,wner filed in our
                  required annual premium due filld.                               Home Office ;
                'intera .st due on tl"Je automatic
                 premh:im l_   oan. . If there: i.s not                 The Automatic . Premium Loan Provision will
                  enough net ~ash value to pay                                                ,of
                                                                        terminate . at the ,.end the required aiin.ual
                .both the'. require.cl annual premium                   premium _period, .
                  dl,le .and the : interest    on the
                  automatic premium toan, we will
                  t10t mijke an automatic . premium
                · Ioan. . The poJi.cy will then lai:,se
                  subject.    to .. the . nonforfeiture
                  prov1sion .




     Signed for the Company at Los . Angeles , Cal.ifornia; on the date of issue of the policy ;




                                     . #. ,/Jk;
                                       .
                      .   l        .
              Execu t 1ve 1 ·p·resJ.•d ent,
                      . v·1pe                 G.snera 1
                                                      .· C. our'.fseI                 President and CEO
                          And )
                            • I
                                Corp .
                                     o rate Secretary
                                            •
                              I              .
                              1
                              I,
                              I
                              'I




                              !
     1-,,, ,,-1,,             I
                              I
                              I:
                                                                                                                 A-036
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 39 of 106 Page ID
                                   #:1485
  Case 2:18-cv-05422-DMG-JC            Document 1-1 Filed 06/18/18             Page 38 of 43       Page ID #:84



                                 TRANS AMERICA OC.C IDENTAL LIFE INSURANCE: COMPANY

                                    ENDORSE:MENT
                                               . TO MODIFY GRACE PERIOD


       Transamerica    Occ iden~I  Life     Insurance          (i)   there is no outstanding loan; and
       Company has issued this endorsement              as ·
       part of the policy to whlch it is attached              (ii) Net     Deposits      equal  or   exceed
                                                                     cumulative Select Monthly Prem iums due
       Whi Le this policy ls in force and subject to                 since the Policy Date; and
       the terms of this endorsement, <:ertain
       death be.nerit.s of this policY including .any          (iii) the Death Benefit Option   in effect   is
       )ayers~. Sl.lpplemental      Adjustable   life .              Opt ion 1 and has always been Opt ion 1.
       Insurance · Riders, Full Death Benef it Rider, ·
       and the. bene.fits of .any Waiver Provision             During the period of such continuat ion , the
       wm continue.                                            death benef it will consist of the death
                                                               benefits under the Base Policy, including any
                         DEFINITIONS                           layers,     Supplemental      Adj ustable      Life
                                                               Jnsurance Riders ahd Full Death Benefit
       :In th is end.orsemen t                                 Rider. · The benefits -0.f any Waiver Provision
                                                               will be continued 1,mtil the end of the Select
       Grace . Period is th~ \30-day period start!ng           Period subject to the same conditions . Any
       on a monthly policy date or policy                      riders other than those specified above will
       anni1/ersary, as described in the policy.               be terminated when the death benefit
                                                               continuati'on pedod begins. Any: conversion
       Net Dep.osits mean the total prem iums paid,            priv ileges contained within such .other riders
       less: .the sum of any pr!3mium .refunds,
                                                               must be exerc i.ssd at that time    -orforf sited .
       partlaT surrender .s, and surrender penalty
       free wi thdrawals: since the policy date. In            If any of the. three . condit .ions listed above
       calculating the Net Deposits, premium paid
                                                               are not met, the policy ·and all 1'.iders shall
                                                               enter the 60 - day Grace, Period as specified
       in a pol icy year .prior to the policy year in
       wh ich it i s •due will reflect a time value of         in the policy .ahd the policy may lapse·.
                                                               Puring the Select Period while the Base
       money at · 4 percent per annum,
                                                               Policy is in force, this endorsement can be.
                                                               placed back in force after it ter:minates, by
        Select Monthly Premium is the amount                   payment of prem iums to meet the Net
       payable each month during the Select                    Depo:sits .requirement in Oil. above, l)rovided
       Period to maintain this endorsement     This            that all other requirements . above are met
       amount is shown in the Policy, Data     This            as we ll.
       .amount may be paid cumulative y in advance.
                                                               We wlll continue to deduct the monthly
        Select · Period    is    the   period    this          deductions from the Accumulation Value as
        endorsement is 1n· effect.   This per iod is •         th$y come due; interest will accrue on the
        shown in the PolicY,Data:                              Accumulation Value while the policy remains
                                                               in   force . under  the    terms   of  this
        We    means Transamerica        Occicient al   Life    endorsement.
        lnsurance Compan y~
                                                                             WAIVER PROVIS ION
        You means · t he. Owner.
                                                               If the :poticy contains a Waiver Provision
                         HOWlJ WORK:$                          benefit and a disabj(jty claim i~ approved
                                                               while this endorsement is effective , the
        If the Accumula t ion Value is insufficient to         Select Monthly . Premium will be waived .
        allow the po licy to · rernaih in f or.ce, it will     The Se]ect Monthly Pr emium w.ill be waived
        not enter a grace ·period and certa1n death            for the same length of time · that the policy ·
        benefits will continue to be available during          is on waiver. The .Select Period will not be
        the S~lect Period provided that at an times            extended
        during the Select P·eriod :




        1-006 58- ,19~                                                                                     Page     1




                                                                                                           A-0 37
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 40 of 106 Page ID
                                   #:1486
Case 2:18-cv-05422-DMG-JC            Document 1-1 Filed .06/18/18         Page 39 of 43      Page ID #:85


                      POLICY CHANGES                                 AUTOMATICTERMINATION

      ,If   a requested ·increase or decrease in the         This endorsement will automatically term'inate
      face amount      of the policy is processed            upon the first of tJ:)efollowing to occur:
      dLiring th£;!Select Period, the Se.lect Monthly        1. the cumulative Net Deposits to date are
     Premium will be adjusted .from that po .int                 less than cumulative .Select Monthly
      forward.     The S:e'lect Period will not be               Premiums: due s'ince the Policy Date; or,
     ,:adjusted.              ·· ·       ··         ·        2. the Select Period has ended; or,
                                                             3. the Death Benefit Optlor1 on the policy
                                                                 has '.been changed from Option 1 to
                                                                 another option;· or,        .
                                                             4. the po.Hey terminates for any reason.



      Signed for Transamerica Occidental Ufa Insurance Company at L;os· Angeles, C~lifornia, and




                      r,t~ ·
      effective . on the date of issue· of the policy to which this endorsement i:Sattached.




               Exe.cutive Vice President, General Co.unsel                     .President and CEO
                 ·       And Corporate Secretary


                                                                          ll
                                                                          I
                                                                          I




      1-00$ ~8-19$.                                                                                 Page 2




                                                                                                    A-038
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 41 of 106 Page ID
                                   #:1487
 Case 2:18-cv-05422-DMG-JC              Document 1-1       Filed 06/18/18             Page 40 of 43              Page ID #:86

                             ACCELERATEDDEATHBENEFITOPTION ENOORSEMENT

      Transamer 1.ca Occidental Life. Insurance               T.erminal Illness is. .a medical condition ,
      Company has Issued this endorsement .as a               resulting from bodily injury    disease, or  ot
      part of policy nurnber 60060850 . f'fhe                 both ., and: ·                                     . .
      policy").      ·                                                 --    which · has been .diagno .sed by .a
                                                                             Physician· after the iss.ue date ·of t he
       NOTICE:        Benefits   advanced   under   this                     policy; and,
      pption may he ., taxable . As with all tax
      matters,  the Owner should consult a                            -:- for wh ich the diagnosis is supported
      personal tax ad11isor to assess the impact                          by .clinical, .radiological ,. laboratory or
      of this benefit on the Owner and the                                other     elildence     of     the    medical
      policy .                                                            conditio n which is satisfactor .v to us;
                                                                             ancl     .                     .
      While the policy is. in force, we will :pay an                 . --    which is nof curable by any means
       Accelerated Death Benefit to you, 'Upon                               available: to the medical profession;
       y9ur request, subject to all the provisions                           and,
       and limitations o-f this· endorsement
                                                                     . --     which      a       Physician     certifies   is
                          DEFINITIONS                                         .expected to       result in death within 12
                                                                            · months       of       dlagnos.is     and   the.
       In this endorsemen t                                                   certificat ion    is with in 30 days of the
                                                                              Accelerated       Death Benefit ·request.
       -Accel'erated Death Benefit      is the amount
        we pay under this optiqn .                ·           "You• and •vour•              mean the Owner

       Administrativ ,e Fee Is the S250.00 that will                                      LIMITATIONS .
       be charoed at the time each Accelerated                · 1.       The availability of this option is subject
       Death Benefft is paid                                             to all th.e terms . of the policy, including
                                                                       · contestabi!ity and suicide.
       Effective   Date is the date         weapprove
       your written req1,;1estto exercise this . option.       2.       No benefit will be. paid if Terminal
                                                                        Illness results from intentionally self-
       lmmedia.te Family Members . are _members                         ihflicted injury(ies) at any time.
       of either the lnsured's or Owner's family
       who may be described · as . follows: $P,01,.Jse        · 3.      At each request to exercise this option ,
       (includes common law spouseL . chi ldren,                        there    must be. at least 2 years
       sti3pchildren,     parents,      grandparents,                   remaining from the Effect fve Date to
       gr~ndchildren, brothers -and sisters and· their                  the expiry or maturity date of each
       sp.ouses (includes common · Jaw spouse).                         portion   of the Policy .Basic Death
                                                                        Benefit.
       Insured means only the Insured covered ·                4.       The Owner               may not         exercis .e   this
       under the poJicy and not any other                               option:
       individuals covered ·for .additional ri.ders o.r
       benef its .·                                                         a) . if required by law to use the
                                                                                 Accelerattid Death Benefit to meet
       Physicfan is an individual, other than the                                the claims of ,creditors, whether
       lnsurec:I,
                . the Owner, ·or Immediate Family.                              in bankrupt cy or otherwise, or
       M~mber , who is a .doct or .of medic ine or
       ost eopathyr licensed in the jurisdiction in                         b)   if requ ired by a      9overnment
       whi .ch the advice Is given or. diagnosis is                              agency to us ·e the. Acce Jerat ed ·
       rnade :and who ls . actfng within the scope of                            Death Benefit in order to apply
       that license.         ·                                                   for, obtain, or otherwise keep a
                                                                                 government benefit or entitlement,
       Poli~y B.asic Death Benefit means ·the                                    or
       death benefit prov ided by the policy, any
       E _olicy layer, a,:iy Supplemental Adjust~ble
         1fe. ln~urance Rider and any level term rider
                                                                            c) until there is only one survi\iing
                                                                               Joint 1nsured if the policy is a
       on the life of the .Insured. It does not                                Joint and. Last Survivor policy .
       include any death benefit provided by any
       other riders or benef its attached to the               ~-       This optfon is not available if the
       policy.                                                          max imum Accelerated Death Benefit has
                                                                        been paid.          ·
       .'PoUcy Charges           means  any    month ly        6.       The face amount .of the policy on
        deductions,      any surrender    charges   or                  which this option is exercised must be
         surr:enc:ler penalties; or any other charges.                  at least $50,000 at the · t1me of the
         specified in the, policy.                                      first writt _
                                                                                    en request
       1-005 84•195                                                                                                      'PAGE1




                                                                                                                         A-039
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 42 of 106 Page ID
                                   #:1488
Case 2:18-cv-05422-DMG-JC                   Document 1-1 Filed 06/18/18           Page-41 of 43       Page ID #:87


      AMOU NT ·OF T HE ACCELERATED;oEATH                          2.    The Policy Basic .Death Benefit, and, 1f
                                BENEFIT                                 applicable, the :policy's face amount,
                                                                       accumulation value, cash value, policy
     l,      The Owrier ,can request an Accelerated                     loan,, and re~~ired premium wHI be
            :Oeath .Benefit payment ,in any amount                     :adjusted. ,as ot the Effective Date . The
             subj ect to t he follow:ing minimum and                    adjustments to , the Policy .Baslc Death
             maximum. , The minimum Ac celerated                       Benefi t will be made, 1n the following
            Death Benefit allowed w ill be $ l0,000.                    or der ; (.1) level :term ridedsl on the
            The maximum Accelerated Death Benefit                       Insured, if ariy, beginning ·with the most
             allowed      for all pol icies   combined                 r ecent rider ; (21 policy layer{s), W any,
            ,cover ing the Insured issued by the .                     beginning w it h the most r ecent layer ;
             Company will        be   the   lesser    .of              and, l3) ,remaining portions of . the
             $250 ,000 or 76 % of t he combined ·                      Po .licy Saslc Death Benefit. New Policy
             Pol!cy Basic Death Bepefit            for
                                                   those               Charge .s and premiums will be based on
                                                                       tl')e: ra~es  in ef;fect for   the   policy 's
             po l1c1es as of the first Accelerated
             Deat h Benefit payment. . :If the first                   r esulting face amo1,Jnt
             Acce ler at ed Death. Benefit payment is
            ,less than. the max:imuni,, then no more              3.   We will provide new policy data pages
             than the . remaining balance of the                       showing the reduced coverage .amount
             maximum can · be i:,aid out later :as an                  resulting from the Accelera ted Death
             Accelerated Death Senefit.                                Benefit payment
     2.     If t here Is an outstanding loan on t he                         EXERCISING THE OPTION
            pol icy, t he Accele rated D$ath Bene fit
            payment may be reduced to , repay a                    We must receive a written request to
            prorata portion       of
                                 t he policy Joan.                 ex ercise this option .at the. Home Office or
                                                                  .our des ignated Administrative Office within
     3,     At   the . time we pay the Accelerated .               30 days · after the cert ifi cation of diagnosis
            Death Benefit,   Jf the policy ls i.n the              of the Terminal Illness, or as soon as
            .grace period , we will deduct ,any unpaid             reasonably poss ible,     T.he request should ·
            pr emium 1n:· accorciance with the grace               include . the name of the Insured, the· policy
            period pr ovision In the polic ,y,                    number and, must , be slgr,ied and d~ted J:iy
                                                                   the Owner . If the po licy has an irrevo .cable
     4.       The ~260.00 Adm11iistra tiva Fee will be            benef iciary, that perso .n(s) h1tJst also sign
            . deducted from each Acc::eler,ated Death              tha request. 1f the policy is assigned, We
              Benefit payment.                                     must receive . cl- comple t ecf and sig n\:;id•
                                PREMIUM
                                                                   release of assignment         Jf the policy · w as
                                                                   issued in a community property state,. we
     Pr etnium billihg .and premium      payment                   may require your spouse t o sigr1 the
     requi rements will continua, subject to the                   request.
     adjustments. described below.
                                                                         PROOF OF TERMINAL ILLNES.S
           EFFECT OF THE ACCELERATED DEATH
            BENEFIT PAYMENT ON THE POLICY                         We must rece.ive: wr itten proof of the
                                                                  Jnsured's Terminal ' Illness before we make
     After an Acce lerated Death Benefit Is paid,                 an Acpelerated Death Benefit payment This
     fne polic y and any r iders and benefits will                proof _ wi!J . consist      of   a · Physician's
     remain in force subje ct to the fo llowing                   certifica tion acceptable to us .     We may
     adjustments :                           ·                    reques t .additional medical information from
                                                                  t.he PhysJcian submitting the certificat ion or
      T.    The Polley Basic Death Benefit after                  any Physician we consider qualifiec;l.
            payment      of    .an Accelerated Death
            Benefit . w ill .equal the amount 0f the                         PHYSICAL;.EXAMINATION
            Polley Basic Deat h Benefit :before the
            payment      of the Accelerated    Death              While a claim is pending; we reserve the
            Benefit minus the result .of multiplying              right to obtain a second medical opinion
            (a) by (b), where:     _               ·              and to hav~ the Insured exa mined at our
                                                                  expense .
             (a) is the Accelerated Death Benefit; and
                                                                        TIME OF PAYMENT OF CLAIMS
            (bl is 1 (one) p lus an .interest rate t hat
            is the greater of,                         .          After we receive safisfactory written proof
                                                                  of Terminal Illness, .we will pay the
                 .(i)    the federal interest rate under          Accelerated Death Bene.fit due.
                         Internal Revenue Co.de {IRC)
                         section 846(c)(2), or
                 (ii).   the.    poli.cy    loan    effec t ive
                         int.erest rate ,
      ,,am
         , 84.- 195                                                                                          PAGE2




                                                                                                             A-040
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 43 of 106 Page ID
                                   #:1489
 Case 2:18-cv-05422-DMG-JC          Document 1-1        Filed 06/18/18     Page 42 of 43      Page ID #:88


                   PAYMENT OF CLAIMS
                                                                         LIVING BENEFIT RIDER
       ff. approve,d, ,ths .Accelerated Death Benefit
       will be paid ,n a lump sum to i:he Owner.             If the po·licy contains a Living Benef it Rider
       -If the Insured .dies before payment is made,         and there . i.s a ~lm1,1ltaneous requE;ist to
       we wiU pay the 'Elntire death benefit of the          ex.ercise    t.he Uvihg      Bene.fit and . the
       policy to the Beneficiary in accordance with          Accelerated De.ath ~enafit Option, the Living
       the policy provisions.                                Benefit request w'.illba · p~ocess~d first; tria
                                                             Accelerated Death . Benefit Optron ,reql)est
                       LEGAL ACTIONS                       - will be. processei:I' .second and will9e  based ·
                                                             on the adjusted policy values r-e.sulting .after
       No legal action may be brought to recover             payment of the Living Benefit              ·
       th~ . payment . requested J.Jl'19erthis option
       w1th1n 60 days after written proof of                             TAX QUALIFICATION
       Terminal Illness has been given · to us. No
       such action may be brought after 3 yea.rs            Any amount payable under thls opt]on is
       from · the time written      proof     of the        intended to qualify for federal 1m:ome tax
       lnsured's Terminal Illness has been given to         excluSion 1to the maximum extent possibl~l-
       us.                                                  To that end, the prov.lsions of               this
                                                            endo.rsement and the policy to which it is
                                                            attached .are to be interpreted .to ensure or
                                                            maintain        .such     tax      qualification ,
                                                            Jilotwithstanding any other provisions to the
                                                            contrary.     The Comi:,any reserves the rig~t
                                                            to . amend this endorsement and the policy
                                                            to which it is attached to reflect any
                                                            clarifications that may be needed . or are
                                                            appropriate to maintain such qualification,
                                                            or to conform this .endorsement and the
                                                            policy to Which it is attached to any
                                                            applicable changes in the tax qualification
                                                            requirements . You will be sent a: copy of
                                                            any such amendment


       Signed! f _or the..Company at Los Angeles, California , on the date of .issue of the policy unle~s a
       different date rs·shown here . .




              Executive Vice President, General Counsel                    President and CEO
                       And Corporate Se.cretary       ·




        1-005 84-195                                                                                 PAGE'3




                                                                                                        A-041
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 44 of 106 Page ID
                                   #:1490
Case 2:18-cv-05422-DMG-JC   Document 1-1 Filed 06/18/18          Page 43 of 43      Page ID #:89

                                  Transamerica Occidental              Policy !=ar m     TSSL--EA
                                  Life Insurance Company               .Individual Life Insurance
                                  1 150 South Olive Street
                                  Los Angeles, CA 90015




                               Joint and Last Survivor Life insuran .ce
                                     Minimum Premium Requir .ement
                                    for the First •Five Policy Years
                            Flexible Premiums Payable There~fter Dur::lng
                            Life of the Survivo .r of the Joint Insureds
                              · Subjec t to . the . Limitations Described
                                      · Jn the Premiums Provisio .n

                                 ~eath Benefi.t Payable at Death of
                                  Survivor Before Exact Age 115
                                 Net Cash Value,. if Any, Payable at
                                     Poli'cy Anniversary° Nearest
                                            Exact Age 115


                               Nonparticipating   - No Annual Dividends




      1-17-808196




                                                                                          A-042
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 45 of 106 Page ID
                                   #:1491




                    EXHIBIT 5
  CONDITIONALLY FILED UNDER SEAL
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 46 of 106 Page ID
                                   #:1492




                    EXHIBIT 6
  CONDITIONALLY FILED UNDER SEAL
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 47 of 106 Page ID
                                   #:1493




                   EXHIBIT 7
     Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 48 of 106 Page ID
                                        #:1494



 1                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 2
 3
       GAIL THOMPSON, HANS SUNDER in his
 4
       capacity as Trustee for the SUNDER
 5     IRREVOCABLE           TRUST,      BELINDA
       BUCCI, in her capacity as Trustee of the
 6
       NANCY AND CHARLES BARCELONA
 7     IRREVOCABLE TRUST, DEBRA LEWIS,
       DIANA LEWIS, MICHAEL H. STEPHENS,
 8
       SANDRA ROSNER in her capacity as                      Case No. 2:18-CV-05422
 9     Trustee    of     the     ROSNER         1998
       IRREVOCABLE TRUST DATED 5/19/98,                      Honorable Christina A. Snyder
10
       KATHLEEN M. SWIFT, and MARC
11     SOBLE, as Trustee for the MARILYN B.                  DECLARATION OF
       SOBLE IRREVOCABLE TRUST DATED                         DEBRA LEWIS IN
12
       11/19/1997, individually and on behalf of             SUPPORT       OF
13     themselves and all others similarly situated,         MOTION FOR CLASS
                                                             CERTIFICATION
14
                    Plaintiffs,
15                                                           CLASS ACTION
             vs.
16
17     TRANSAMERICA LIFE INSURANCE
       COMPANY,
18
19                  Defendant.
20
21                  I, Debra Lewis, hereby declare as follows:
22
             1.     I make this declaration in support of the Motion for Class Certification.
23
       I have personal knowledge of the facts stated herein, and if called upon as a witness,
24
25     I would and could testify competently to the matters set forth herein.
26
27     DECLARATION OF DEBRA LEWIS - 1
28
     Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 49 of 106 Page ID
                                        #:1495



 1            2.     I was the owner of a TransSurvivor 115 universal life insurance policy
 2
       (Policy No. 60027700) issued on or about June 3, 1998, with a face amount of
 3
       $375,000. The insured passed away on May 28, 2019, and my claim was made on
 4
 5     that policy on June 18, 2019.
 6
              3.     I am knowledgeable about the nature of this case and am ready and
 7
       able to serve as a class representative in this action. I am seeking to be a class
 8
 9     representative on behalf of others who were also subjected to Transamerica’s 2017
10
       Monthly Deduction Rate increase.
11
              4.     I have dedicated a significant amount of time to this matter, including
12
13     searching for and producing my documents relevant to this action. I have also kept
14
       myself reasonably informed as to the status of the case, and will work with my
15
       counsel to respond to discovery requests, and be prepared for my deposition.
16
17            5.     In addition to appearing for my deposition, I am willing to make
18
       myself available to testify at trial.
19
              6.     I understand that as a class representative, I will have the duty to
20
21     represent the interests of all unnamed class members. To my knowledge, I do not
22
       have any conflicts of interest with the absent class members or individual interests
23
       that could be deemed antagonistic to the interests of the class.
24
25            7.     I have never sought to be appointed as a class representative on behalf
26
       of a class in any other litigation.
27     DECLARATION OF DEBRA LEWIS - 2
28
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 50 of 106 Page ID
                                   #:1496




                                                          Scanned by CamScanner
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 51 of 106 Page ID
                                   #:1497




                   EXHIBIT 8
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 52 of 106 Page ID
                                   #:1498
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 53 of 106 Page ID
                                   #:1499
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 54 of 106 Page ID
                                   #:1500
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 55 of 106 Page ID
                                   #:1501




                   EXHIBIT 9
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 56 of 106 Page ID
                                   #:1502
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 57 of 106 Page ID
                                   #:1503
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 58 of 106 Page ID
                                   #:1504
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 59 of 106 Page ID
                                   #:1505




                   EXHIBIT 10
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 60 of 106 Page ID
                                   #:1506
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 61 of 106 Page ID
                                   #:1507
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 62 of 106 Page ID
                                   #:1508
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 63 of 106 Page ID
                                   #:1509




                   EXHIBIT 11
     Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 64 of 106 Page ID
                                        #:1510



 1                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 2
 3
       GAIL THOMPSON, HANS SUNDER in his
 4
       capacity as Trustee for the SUNDER
 5     IRREVOCABLE           TRUST,      BELINDA
       BUCCI, in her capacity as Trustee of the
 6
       NANCY AND CHARLES BARCELONA
 7     IRREVOCABLE TRUST, DEBRA LEWIS,
       DIANA LEWIS, MICHAEL H. STEPHENS,
 8
       SANDRA ROSNER in her capacity as                      Case No. 2:18-CV-05422
 9     Trustee    of     the     ROSNER         1998
       IRREVOCABLE TRUST DATED 5/19/98,                      Honorable Christina A. Snyder
10
       KATHLEEN M. SWIFT, and MARC
11     SOBLE, as Trustee for the MARILYN B.                  DECLARATION OF
       SOBLE IRREVOCABLE TRUST DATED                         MICHAEL H. STEPHENS
12
       11/19/1997, individually and on behalf of             IN SUPPORT OF
13     themselves and all others similarly situated,         MOTION FOR CLASS
                                                             CERTIFICATION
14
                    Plaintiffs,
15                                                           CLASS ACTION
             vs.
16
17     TRANSAMERICA LIFE INSURANCE
       COMPANY,
18
19                  Defendant.
20
21                  I, Michael H. Stephens, hereby declare as follows:
22
             1.     I make this declaration in support of the Motion for Class Certification.
23
       I have personal knowledge of the facts stated herein, and if called upon as a witness,
24
25     I would and could testify competently to the matters set forth herein.
26
27     DECLARATION OF MICHAEL H. STEPHENS - 1
28
     Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 65 of 106 Page ID
                                        #:1511



 1            2.     I am the owner of a TransUltra 115 universal life insurance policy
 2
       (Policy No. 60037601). The policy was issued on or about November 25, 1998,
 3
       with a face amount of $500,000.
 4
 5            3.     I am knowledgeable about the nature of this case and am ready and
 6
       able to serve as a class representative in this action. I am seeking to be a class
 7
       representative on behalf of others who were also subjected to Transamerica’s 2017
 8
 9     Monthly Deduction Rate increase.
10
              4.     I have dedicated a significant amount of time to this matter, including
11
       searching for and producing my documents relevant to this action. I have also kept
12
13     myself reasonably informed as to the status of the case, and will work with my
14
       counsel to respond to discovery requests, and be prepared for my deposition.
15
              5.     In addition to appearing for my deposition, I am willing to make
16
17     myself available to testify at trial.
18
              6.     I understand that as a class representative, I will have the duty to
19
       represent the interests of all unnamed class members. To my knowledge, I do not
20
21     have any conflicts of interest with the absent class members or individual interests
22
       that could be deemed antagonistic to the interests of the class.
23
              7.     I have never sought to be appointed as a class representative on behalf
24
25     of a class in any other litigation.
26
27     DECLARATION OF MICHAEL H. STEPHENS - 2
28
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 66 of 106 Page ID
                                   #:1512
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 67 of 106 Page ID
                                   #:1513




                   EXHIBIT 12
     Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 68 of 106 Page ID
                                        #:1514



 1                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 2
 3
       GAIL THOMPSON, HANS SUNDER in his
 4
       capacity as Trustee for the SUNDER
 5     IRREVOCABLE           TRUST,      BELINDA
       BUCCI, in her capacity as Trustee of the
 6
       NANCY AND CHARLES BARCELONA
 7     IRREVOCABLE TRUST, DEBRA LEWIS,
       DIANA LEWIS, MICHAEL H. STEPHENS,
 8
       SANDRA ROSNER in her capacity as                      Case No. 2:18-CV-05422
 9     Trustee    of     the     ROSNER         1998
       IRREVOCABLE TRUST DATED 5/19/98,                      Honorable Christina A. Snyder
10
       KATHLEEN M. SWIFT, and MARC
11     SOBLE, as Trustee for the MARILYN B.                  DECLARATION OF
       SOBLE IRREVOCABLE TRUST DATED                         HANS SUNDER IN
12
       11/19/1997, individually and on behalf of             SUPPORT OF
13     themselves and all others similarly situated,         MOTION FOR CLASS
                                                             CERTIFICATION
14
                    Plaintiffs,
15                                                           CLASS ACTION
             vs.
16
17     TRANSAMERICA LIFE INSURANCE
       COMPANY,
18
19                  Defendant.
20
21                  I, Hans Sunder, hereby declare as follows:
22
             1.     I make this declaration in support of the Motion for Class Certification.
23
       I have personal knowledge of the facts stated herein, and if called upon as a witness,
24
25     I would and could testify competently to the matters set forth herein.
26
27     DECLARATION OF HANS SUNDER - 1
28
     Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 69 of 106 Page ID
                                        #:1515



 1            2.     I am the Trustee of the Sunder Irrevocable Trust (the “Sunder Trust”).
 2
       The Sunder Trust TransSurvivor 115 universal life insurance policy (Policy No.
 3
       60063911) insuring the lives of Klaus J. Sunder and Monica V. Sunder issued on
 4
 5     or about October 1, 2000, with a face amount of $2,000,000.
 6
              3.     I am knowledgeable about the nature of this case and am ready and
 7
       able to serve as a class representative in this action. I am seeking to be a class
 8
 9     representative on behalf of others who were also subjected to Transamerica’s 2017
10
       Monthly Deduction Rate increase.
11
              4.     I have dedicated a significant amount of time to this matter, including
12
13     searching for and producing my documents relevant to this action. I have also kept
14
       myself reasonably informed as to the status of the case, and will work with my
15
       counsel to respond to discovery requests, and will be available and prepared for
16
17     my deposition.
18
              5.     In addition to appearing for my deposition, I am willing to make
19
       myself available to testify at trial.
20
21            6.     I understand that as a class representative, I will have the duty to
22
       represent the interests of all unnamed class members. To my knowledge, I do not
23
       have any conflicts of interest with the absent class members or individual interests
24
25     that could be deemed antagonistic to the interests of the class.
26
27     DECLARATION OF HANS SUNDER - 2
28
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 70 of 106 Page ID
                                   #:1516
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 71 of 106 Page ID
                                   #:1517




                   EXHIBIT 13
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 72 of 106 Page ID
                                   #:1518
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 73 of 106 Page ID
                                   #:1519
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 74 of 106 Page ID
                                   #:1520
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 75 of 106 Page ID
                                   #:1521




                   EXHIBIT 14
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 76 of 106 Page ID
                                   #:1522
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 77 of 106 Page ID
                                   #:1523
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 78 of 106 Page ID
                                   #:1524




DECLARATION OF GAIL THOMPSON - 3
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 79 of 106 Page ID
                                   #:1525




                   EXHIBIT 15
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 80 of 106 Page ID
                                   #:1526




                                      ABOUT THE FIRM

Bonnett, Fairbourn, Friedman & Balint, P.C. is an AV rated firm of 20 lawyers. Our clients include
many individuals and local businesses, as well as major national and international companies in a wide
range of civil litigation in both federal and state courts.

The firm has developed a recognized practice in the area of complex commercial litigation, including
major class actions and is widely regarded as the preeminent firm in Arizona representing plaintiffs in
class action proceedings. Over the last twenty years, the firm has successfully handled more than 100
class action lawsuits. We have represented consumers and victims in a wide range of class action
proceedings, including actions alleging antitrust claims, securities fraud, civil rights claims and
consumer fraud.

Our antitrust practice includes the prosecution of class claims on behalf of direct purchasers of
products as well as indirect purchaser claims. These antitrust cases include, among others, class
actions against Microsoft, MasterCard, Apple Computer and sellers of products such as polyester and
rubber chemicals, waste management services, financial products and other industries. In addition to
our class action practice, the firm also has represented plaintiffs in individual litigation asserting
antitrust claims, including Culligan International.

Bonnett, Fairbourn, Friedman & Balint has taken a leading role in numerous important actions on
behalf of consumers and investors, and we have been responsible for many outstanding results that
have yielded dozens of multi-million dollar recoveries for class members in Arizona and throughout
the United States.

                           Bonnett, Fairbourn, Friedman & Balint, P.C.
                              2325 E. Camelback Road, Suite 300
                                      Phoenix, Arizona 85016
                                       Phone: (602) 274-1100
                                Toll Free Number: (800) 847-9094
                                     Facsimile: (602) 274-1199
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 81 of 106 Page ID
                                   #:1527

                                       PRACTICE AREAS

CLASS ACTION

Bonnett, Fairbourn, Friedman & Balint represents consumers and investors in major class action cases
in federal and state courts throughout the United States. Under the direction of Andrew S. Friedman,
the firm's class action section represents plaintiff classes in the following areas:

           Securities Fraud: Protects institutional shareholders and individual investors from corporate
           fraud and mismanagement.

           Consumer Protection: Protects consumers from defective products and fraudulent
           marketing practices.

           Antitrust: Protects individuals and businesses from price fixing, unfair business practices
           and other anticompetitive conduct.

           Civil Rights and Employment: Protects employees and consumers against unfair practices
           and racial, age, gender, and other forms of discrimination.

           Insurance and Health Care: Represents victims of fraud and unfair sales practices by life
           insurance companies and HMOs.

           Tobacco: Seeks redress for fraudulent marketing of "Light" cigarettes as a less toxic version
           of "Full Flavor" varieties.

           False Claims and Whistleblowers: Provides for awards to individuals who uncover false
           claims for payment submitted to the federal government.

SECURITIES

Bonnett, Fairbourn, Friedman & Balint has extensive experience in plaintiffs' class action securities
cases in and out of the State of Arizona. Its attorneys have recovered substantial verdicts and
settlements in various high-profile cases representing bondholders who have suffered significant losses
due to the criminal activities of individuals in the securities and banking industries, including
victimized investors in the Lincoln Savings scandal.

APPELLATE LITIGATION

Bonnett, Fairbourn, Friedman & Balint has extensive appellate experience at all levels of the state and
federal court systems. Attorneys from the firm have appeared before the Arizona Court of Appeals, the
Arizona Supreme Court, and numerous U.S. Circuit Courts. Decisions to appeal a matter are not made
lightly by the firm; we carefully analyze the likelihood of a positive result for the client against the
potential cost of an unfavorable outcome. Although we draw on the clerking and practical experience
of many of our attorneys in making this analysis, a fully informed client is always an integral part of
this process.
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 82 of 106 Page ID
                                   #:1528

                        ANDREW S. FRIEDMAN heads the firm's class action, securities fraud, and
                        consumer fraud practice groups. Mr. Friedman is admitted to the State Bar of
                        Arizona and is admitted to practice before the U.S. District Court for the
                        District of Arizona, U.S. Court of Appeals for the Ninth Circuit and the U.S.
                        Supreme Court.

                        Mr. Friedman's practice is devoted primarily to litigation of major class action
                        cases in federal and state courts in Arizona and throughout the United States.
He has represented plaintiff classes in major consumer, securities fraud, antitrust, civil rights and
insurance sales practices cases and other complex commercial litigation.

Securities Fraud

Mr. Friedman and other members of the firm served as Arizona counsel for the plaintiff class of
investors in In re American Continental Corp./Lincoln Savings and Loan Sec. Litig., MDL 834 (D.
Ariz.). Mr. Friedman was one of the team of lawyers who represented the class of investors who
purchased debentures and/or stock in American Continental Corp., the parent company of the now-
infamous Lincoln Savings & Loan. The suit charged Charles Keating, Jr., other corporate insiders,
three major accounting firms, law firms and others with racketeering and violations of the securities
laws. Plaintiffs' counsel actively participated in bankruptcy proceedings, multi-district litigation and,
ultimately, a jury trial in Tucson, Arizona. Plaintiffs successfully recovered $240 million of the $288
million in losses sustained by the investors. After trial, the jury rendered verdicts exceeding $1 billion
against Keating and other defendants.

Mr. Friedman also served, along with other members of the firm, on the court-appointed Executive
Committee in the Prudential Limited Partnerships Multi-District Litigation, representing investors in
limited partnerships sponsored by Prudential Securities. This action, which alleged racketeering and
securities fraud claims on behalf of a nationwide class, resulted in a settlement providing more than
$125 million in benefits to defrauded investors.

Mr. Friedman has served as plaintiffs’ counsel in many other securities fraud class actions, including
the following major cases: Persky v. Pinnacle West Corp., et al. (securities fraud class action - $35
million settlement); Culligan International Company v. United Catalysts, Inc. (Antitrust Action);
Sitgraves, et al. v. Allied Signal, Inc.; Stein v. Residential Resources, et al. (Securities Fraud Class
Action); Gould v. Pinnacle West Corp., et al.; Shields v. Del Webb Corp., et al. (Securities Fraud Class
and Derivative Suit); Hoexter v. Valley National Bank, et al. (Securities Fraud Class Action);
Friedman, et al. v. Emerald Mortgage Investment Corporation, et al. (Securities Fraud Class Action);
Marks, et al. v. Circle K (Securities Fraud Class Action); Krause v. Sierra Tucson, et al. (Securities
Fraud Class Action); Braunstein, et al. v. Tucson Electric, et al. (Derivative Suit); Krause v. Sierra
Pacific, et al. (Securities Fraud Class Action); Blinn v. Bech, et al. (Securities Fraud Class Action);
Voss v. Cobra Industries, et al. (Securities Fraud Class Action); Hollywood Park Securities Litigation
(Securities Fraud Class Action); In re America West Sec. Fraud Litig. (Securities Fraud Class Action);
Orthologic Securities Fraud Litig. (Securities Fraud Litigation); and In re Vitamins Antitrust Litigation
(Antitrust Class Action).

Mr. Friedman also served as lead counsel in a number of class action cases seeking relief on behalf of
investors victimized by fraudulent investment schemes, brought against professional defendants who
allegedly substantially assisted in the fraud. Mr. Friedman served as co-lead counsel for investors in
Facciola, et al. v. Greenberg Traurig LLP, et al., a class action asserting claims against law firms and
an auditor for allegedly aiding and abetting a Ponzi scheme leading to the collapse of Mortgages, Ltd.
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 83 of 106 Page ID
                                   #:1529

After class certification was granted and at the conclusion of discovery, Plaintiffs secured settlements
with the defendants totaling $89 million. At the conclusion of the case, the Hon. Frederick J. Martone
observed:
       Class counsel were retained on a purely contingent basis in a complex case fraught with
       uncertainty. Counsel advanced litigation costs in excess of $1.5 million in order to
       prosecute this action, shouldering the risk of non-payment. Absent class counsels’
       willingness to advance these litigation costs, there likely would have been no common
       fund. Finally, counsel have demonstrated outstanding expertise, diligence, and
       professionalism at every stage of this litigation.
Mr. Friedman also served as lead counsel in Gordon Noble, et al. v. Greenberg Traurig LLP, et al., a
class action in the California Superior Court asserting claims on behalf of investors against law firms,
auditors and a lender for their involvement in an alleged Ponzi scheme orchestrated by a hard money
lender. After several years of hotly contested litigation, plaintiffs obtained settlements for the investor
class members totaling $83 million.

Mr. Friedman and other members of the firm served as class counsel in In re Apollo Group, Inc.
Securities Litig., an open market securities fraud case seeking redress for allegedly false statements
made by the Apollo Group, Inc. in publicly filed registration statements. After trial, the jury returned a
verdict of $275 million for the Apollo shareholders, one of the largest jury verdicts ever obtained in a
securities fraud case prosecuted through trial. At the conclusion of the trial, the presiding judge
commented:
       [trial counsel] brought to this courtroom just extraordinary talent and preparation … [F]or
       the professionalism and the civility that you – and the integrity that you have all
       demonstrated and exuded throughout the handling of this case, it has just, I think, been
       very, very refreshing and rewarding to see that…[W]hat I have seen has just been truly
       exemplary.
Deceptive Marketing of Insurance Products

Mr. Friedman served as co-lead counsel for the certified nationwide plaintiff classes in In re Conseco
Life Insurance Company Cost of Ins. Litig., MDL 1610 (C.D. Cal.). The suit charged that Conseco
breached the terms of life insurance policies owned by over 90,000 class members. After nearly two
years of litigation against an entrenched adversary, the class recovered over $400 million in damages.

Mr. Friedman and the firm were key members of a team of lawyers that brought landmark cases
against major life insurance companies challenging the deceptive manner in which life insurance
products were marketed to consumers during the 1980's. The first of these cases, against New York
Life Insurance Co., arose from events uncovered in Arizona and resulted in a ground-breaking
settlement providing benefits to class members exceeding $250 million. This settlement has been
praised by regulators and commentators as an innovative solution to sales practice abuses.
Subsequently, Mr. Friedman and co-counsel for plaintiffs prosecuted class actions and secured
settlements against a host of other major insurance companies, including settlements with Prudential
Life Insurance Company (exceeding $2 billion), Metropolitan Life Insurance Company (exceeding $1
billion), Manulife (exceeding $500 million) and more than 20 other companies. Mr. Friedman was
instrumental in the prosecution of these actions, was a member of the settlement negotiating team and
briefed and argued class certification issues at the trial level and in the appellate courts.

Mr. Friedman served as co-lead counsel in a series of class actions against insurance companies
challenging the sale of deferred annuities to senior citizens. These cases alleged RICO claims and
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 84 of 106 Page ID
                                   #:1530

other theories to obtain redress for allegedly false and misleading representations inducing elderly
purchasers to invest their life savings in illiquid and poorly performing annuity products. Mr.
Friedman and co-counsel for plaintiffs prosecuted class actions and secured settlements benefitting
thousands of elderly consumers, including settlements with Allianz Life Insurance Company of North
America ($251 million), American Equity Investment Life Insurance Company ($129 million), Midland
National Life Insurance Company ($80 million), as well as settlements with Fidelity and Guaranty
Life Insurance Company, National Western Life Insurance Company, Conseco Insurance Company;
Jackson National Life Insurance Company, and American International Group, Inc.

Universal Life Cost of Insurance Increases

Mr. Friedman served as co-lead counsel for the Plaintiff in Yue v. Conseco Life Ins. Co., CV08-1506
and Yue v. Conseco Life Ins. Co., CV11-9506, class actions challenging the legality of cost of
insurance (“COI”) increases imposed on universal life policies. These cases alleged that Conseco
Insurance Company unlawfully increased the COI charges in violation of the provisions of the
universal life policies allowing such increases based only on worsening mortality experience. The
actions alleged that mortality has improved, not worsened over the years (because people are living
longer). Conseco withdrew the COI increases during the pendency of the first case but then sought to
impose a new increase shortly thereafter. Accordingly, the Plaintiff initiated a new action against
Conseco challenging the new COI increase. The Court certified the proposed class of policyholders
and issued an injunction halting the challenged increase. Plaintiff thereafter moved for summary
judgment against Conseco. A settlement was ultimately reached which required Conseco to roll back
the challenged COI increases, thereby providing settlement benefits to class members with a total
projected value of $65 million.

Mr. Friedman served as co-lead counsel for the Plaintiffs in Feller, et al. v. Transamerica Life
Insurance Company, a class action challenging increases to the monthly deduction rates (“MDR”)
imposed by Transamerica on various universal life policies. Plaintiffs alleged that the MDR increases
implemented by Transamerica breached a uniform, express contractual term in the standardized
Policies prohibiting MDR increases that recoup past losses. The district court certified a nationwide
class of Policyholders and a California state law class of Policyholders. A settlement was ultimately
reached which included a monetary payment to class members and a five-year moratorium on any
future MDR increases. The monetary relief provided under the settlement totaled over $100 million.

Captive Reinsurance Transactions

Mr. Friedman represented plaintiffs in cases asserting that life insurance companies have offloaded
insurance liabilities to affiliated captive reinsurance companies to weaken policy reserves and falsely
inflate reported surplus. Plaintiffs alleged that the defendant insurance companies used these
fraudulent practices to misrepresent their true financial condition to induce consumers to purchase
annuities and other insurance products. These cases, which asserted claims under the federal anti-
racketeering statutes, included Ludwick v. Harbinger Group, et al. and Hudson v. Athene Annuity and
Life Company, et al.

Health Insurance

Mr. Friedman served as co-lead counsel representing health care providers in In re Managed Care
Litigation, an MDL proceeding against major managed care companies seeking recovery for allegedly
improper claims payment practices. Mr. Friedman represented the American Psychological
Association, the American Podiatric Medical Society, the Florida Chiropractic Association and
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 85 of 106 Page ID
                                   #:1531

numerous individual providers in cases against Humana, Inc., CIGNA, numerous Blue Cross and Blue
Shield companies and other managed care companies. Mr. Friedman and his co-counsel secured
settlements against CIGNA ($72 million) and Humana, Inc. ($20 million) in these MDL proceedings.

Mr. Friedman also is representing health care providers in proceedings against several major health
care companies arising from the use of the Ingenix database to improperly reduce payments to patients,
physicians and other providers. Defendants in these class action proceedings include Aetna, CIGNA
and WellPoint, Inc. Mr. Friedman represents the New Jersey Psychological Association, the American
Podiatric Medical Association, the California Chiropractic Association and the California
Psychological Association, among other plaintiffs, in these actions.

Mr. Friedman also represented plaintiffs in class action proceedings in California against Blue Shield
of California Life & Health Insurance Company for engaging in postclaims underwriting. Postclaims
underwriting is a practice by which insurance companies fail to conduct underwriting before accepting
insurance applications but seek to find grounds to rescind health insurance policies when a claim for
payment is submitted by the patient or doctor.

Mr. Friedman currently represents plaintiffs in a class action against Magellan and Blue Shield of
California for violation of ERISA arising out of defendants’ denial or reduction in hours of Applied
Behavior Analysis (“ABA”) for the treatment of Autistic Spectrum Disorder (“ASD”). Plaintiffs
allege that Defendants breached their fiduciary duties by adopting and utilizing medical necessity
criteria and claims determination guidelines that are far more restrictive than those that are generally
accepted medical practice for the treatment of ASD by the mental health community and the prevailing
well-documented scientific research.

Civil Rights

Mr. Friedman and the firm, along with several other law firms, have represented African-American
policy holders in class action proceedings against life insurance companies seeking relief under the
Federal Civil Rights Act for racial discrimination in the sale and administration of life insurance
policies. For many decades, life insurance companies routinely charged higher premiums to non-
Caucasians for inferior life insurance policies. The first such action, against American General Life &
Accident Company, resulted in a $250 million settlement providing benefits that included cash refunds,
increased death benefits and reduced future premiums. Mr. Friedman and the firm also represent
plaintiffs in similar race discrimination class actions against other life insurance companies, including
Metropolitan Life, Liberty National, American National, Monumental Life, Western & Southern Life
and Jefferson-Pilot Life Insurance Company.

Mr. Friedman served as lead or co-lead counsel in many other actions seeking to hold financial
institutions responsible for racial discrimination against minorities. He served as co-lead counsel on
behalf of proposed classes of African-American and Latino borrowers asserting claims against
mortgage lenders for racial discrimination in violation of the Equal Credit Opportunity Act and the
Fair Housing Act. The bank defendants in these actions, among others, include: Countrywide
Financial Corporation; Wells Fargo Bank, N.A.; GreenPoint Mortgage Funding, Inc.; GE Money
Bank; First Franklin Financial Corp.; JP Morgan Chase & Chase Bank, U.S.A., N.A.; H&R Block,
Inc.; IndyMac Bank, F.S.B.; HSBC Finance Co., and Option One Mortgage Co. Mr. Friedman also
has represented Plaintiffs in cases challenging the use of credit scoring by insurance companies and
lenders in a manner that adversely impacts minority consumers.
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 86 of 106 Page ID
                                   #:1532

Data Breach Litigation

Mr. Friedman and other lawyers of the firm have represented consumers and health care patients in
cases arising from cyber-attacks against companies resulting in the theft of personal information,
including credit card and personal health information.

Mr. Friedman represented the Chapter 7 trustee for CardSystems Solutions, Inc. in two separate
actions in the Pima County Superior Court. CardSystems was a major credit and debit card processor
that collapsed into bankruptcy in 2006. CardSystems failed to properly encrypt credit card data and
was the victim of a hacking intrusion resulting in the disclosure of confidential information and
identity theft. The CardSystems security breach, which was the largest reported breach of personal data
(exposing as many as 40 million credit cards), sparked a national scandal and hearings before the U.S.
Senate. After obtaining a judgment against former officers of CardSystems in the amount of $7.5
million, Mr. Friedman represented the bankruptcy trustee in an action against the insurance company
and ultimately secured a payment of $1.25 million.

Professional Associations

Mr. Friedman has lectured at numerous continuing legal education programs, including panel
discussions and presentations on the Private Securities Litigation Reform Act (1996 Federal Bar
Convention), prosecution of nationwide class actions in state courts (1996 ABA Annual Convention),
litigation of life insurance market conduct cases (1997, 1999 and 2000 PLI conferences), class action
best practices (2011 Arizona State Bar), consumer rights litigation (2008), the Arizona Securities Act
(2013 Arizona State Bar), mediation of complex cases (2016 American Bar Association) and other
litigation programs sponsored by the Practicing Law Institute, ALI-ABA, American Bar Association,
National Academy of Elder Law Attorneys .

Mr. Friedman testified before the U.S. Congress in connection with proposed legislation to limit the
rights of consumers in class action cases. He also has testified before the Arizona Legislature in
connection with legislation on the Arizona Anti-Racketeering Act, the Arizona Securities Fraud Act
and proposed legislation to limit the ability of consumers to obtain relief through class actions.

Mr. Friedman received his Bachelor of Arts Degree from the University of Rochester in 1975 (high
distinction) and his Law Degree from Duke University School of Law in 1978 (Order of the Coif, high
distinction). He serves as a Board member of Public Justice, a public interest organization and is also
a member of the American Association of Justice and Consumer Attorneys of California. Mr.
Friedman was a finalist for the Public Justice Trial Lawyer of the Year in 2008 and a finalist for the
CAOC Consumer Attorney of the Year in 2009.

Mr. Friedman served as a Board member of the Public Justice Foundation and currently serves as a
Board member of Public Citizen. Mr. Friedman has performed pro bono services on behalf of non-
profit organizations, including the Jewish Children and Family Services and private litigants.

Mr. Friedman is a founding member of Bonnett, Fairbourn, Friedman & Balint.
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 87 of 106 Page ID
                                   #:1533

                       FRANCIS J. BALINT, JR.’s practice focuses on consumer class action
                       litigation, qui tam actions under the federal False Claims Act, insurance
                       coverage and defense matters, and appellate work. He has represented clients
                       in class litigation involving federal and state securities laws, deceptive
                       insurance sales practices, and other consumer claims. In particular, Mr. Balint
                       served as counsel for the relator in Todarello v. Beverly Enterprises, (D. Ariz.
                       & N.D. Cal.) a qui tam action which led to a recovery by the United States
                       Government of $170 million. Successful appellate decisions include: Atchison,
                       Topeka and Santa Fe Ry. Co. v. Brown & Bryant, Inc., 159 F.3d 358 (9th Cir.
                       [Cal.] Oct. 14, 1998); Taylor AG Industries v. Pure-Gro, 54 F.3d 555 (9th Cir.
[Ariz.], Apr. 24, 1995); Ranch 57 v. City of Yuma, 152 Ariz. 218, 731 P.2d 113 (Ariz. App. Div. 1,
Sept. 2, 1986). Mr. Balint is a former President of the Arizona Association of Defense Counsel (1999-
2000), a former member of its board of directors and former chairman of its Amicus Committee.

Mr. Balint served as co-counsel for the Lead Plaintiffs and the investor class in the litigation arising
out of the collapse of the Baptist Foundation of Arizona, the largest charitable institution fraud case in
United States history. The recovery achieved for investors, after four years of highly adversarial
litigation, exceeded $250 million.

Mr. Balint also served as co-counsel for the Lead Plaintiff, the Policemen's Annuity and Benefit Fund
of Chicago, and a class of shareholders seeking relief under Section 10(b) of the Securities Exchange
Act of 1934 and Rule 10b-5. In re Apollo Group, Inc., CV-04-2147-PHX-JAT (D. Ariz.) was one of
only six such cases to have been taken to trial since the passage of the PSLRA. Lead Plaintiff
successfully obtained a verdict of approximately $275 million for Apollo shareholders.

Other class action cases which Mr. Balint has litigated include Cheatham v. ADT LLC (Consumer
Protection); Harshbarger v. The Penn Mutual Life Insurance Company (Policyholder Protection); The
Apple iPod iTunes Anti-Trust Litigation (Antitrust); Facciola v. Greenberg Traurig (Securities Fraud);
In Re: Prudential Insurance Company of America SGLI/VGLI Contract Litigation (Policyholder
Protection); Yue v. Conseco Life Insurance Company (Policyholder Protection); Orthologic Securities
Fraud Litigation. (Securities Fraud); In re Skymall (Securities Fraud); Rogers v. American Family
(Policyholder Protection).

Mr. Balint received his Bachelor of Arts Degree with high distinction from the University of Virginia
in 1979. He received his law degree in 1982 from the University of Virginia. Mr. Balint was admitted
to the Bar in the Commonwealth of Virginia in 1982, the District of Columbia in 1982, the State of
Arizona in 1983, and the Commonwealth of Massachusetts in 2010; he is admitted to practice before
the U.S. Supreme Court, the U.S. Court of Appeals for the Fourth, Fifth, Seventh, Ninth and Tenth
Circuits, and the U.S. District Court for the District of Arizona, the District of Colorado, the Eastern
District of Virginia, the Central District of Illinois and the District of Massachusetts.

Mr. Balint was a sole practitioner in Virginia for a short period of time before becoming associated
with Evans, Kitchel & Jenkes, P.C., a large Phoenix law firm. In 1984, Mr. Balint became a founding
member of Bonnett, Fairbourn, Friedman & Balint, P.C.
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 88 of 106 Page ID
                                   #:1534

                    BONNETT, FAIRBOURN, FRIEDMAN & BALINT, P.C.


                                           ATTORNEYS


WILLIAM G. FAIRBOURN, born Salt Lake City, Utah, April 21, 1947; admitted to bar, 1973,
Arizona; Arizona Supreme Court; U.S. District Court, District of Arizona; United States Court of
Appeals, Ninth Circuit. Education: University of Utah (B.S., 1970); Arizona State University (J.D.,
1973). Member: Maricopa County Bar Association (Member, Board of Directors, 1984-1986);
Arizona Association of Defense Counsel (Member, Board of Directors, 1981-1989; President, 1986);
American Board of Trial Advocates (President Phoenix Chapter, 1994); Fellow, American College of
Trial Lawyers.

ANDREW S. FRIEDMAN, born Plainfield, New Jersey, September 26, 1953; admitted to bar, 1978,
Arizona; U.S. Court of Appeals, Ninth Circuit; U.S. District Court, District of Arizona; U.S. Supreme
Court. Education: University of Rochester (B.A., with high distinction, 1975); Duke University (J.D.,
with high distinction, 1978). Order of the Coif. Member: State Bar Committee on Civil Practice and
Procedure (1980-1984); State Bar Committee on Bench-Bar Relations (1991); State Bar Bankruptcy
Section; National Association of Commercial Trial Attorneys (1991-present); American Bar
Association, Trial Practice Committee, Subcommittees and Class and Derivative Actions.

FRANCIS J. BALINT, JR., born Pittsburgh, Pennsylvania, January 9, 1957; admitted to bar, 1982,
Virginia and District of Columbia; 1983, Arizona; U.S. District Court, Districts of Arizona and
Virginia; U.S. Court of Appeals, Fourth and Ninth Circuits; U.S. Supreme Court. Education:
University of Virginia (B.A., with high distinction, 1979; J.D., 1982). Former President: Arizona
Association of Defense Counsel (Member, Board of Directors 1988 - 2001).

VAN BUNCH, born Chattanooga, Tennessee, April 28, 1957; admitted to bar, 1984, Arizona; 2007,
West Virginia; U.S. District Court, District of Arizona. Education: Vanderbilt University (B.A.,
1979); University of Tennessee at Knoxville (J.D., with high honors, 1984). Order of the Coif.

MICHAEL N. WIDENER, born Mt. Ranier, Maryland, June 10, 1950; admitted to bar, 1983,
Arizona and Tennessee; United States Supreme Court; U.S. Court of Appeals, Ninth Circuit; U.S.
District Court, District of Arizona. Education: University of Virginia (B.A., with distinction, 1972);
University of Illinois (M.S., 1974); University of Arizona (J.D., 1982). Articles Editor, Arizona Law
Review, 1980-1982. Law Clerk to Hon. James Duke Cameron, Supreme Court of Arizona, 1982-1983.
(Certified Specialist, Real Estate Law, Arizona Board of Legal Specialization). Adjunct Professor
(Land Use and Water Law), Arizona Summit Law School; Zoning Adjustment Hearing Officer, City of
Phoenix.

ROBERT J. SPURLOCK, born Janesville, Wisconsin, November 23, 1954; admitted to Arizona bar,
1984; U.S. District Court, District of Arizona. Education: University of Wisconsin-Madison (B.S.,
with honors, 1976), Arizona State University (J.D., 1984). Law Clerk to the Honorable D.L. Greer,
Arizona Court of Appeals, 1984-1985; Member: Phoenix Association of Defense Counsel; Defense
Research Institute; Arizona Association of Defense Counsel; American Bankruptcy Institute. Adjunct
Professor, Sandra Day O’Connor School of Law, Arizona State University.
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 89 of 106 Page ID
                                   #:1535

C. KEVIN DYKSTRA, born Phoenix, Arizona, March 30, 1964; admitted to Arizona bar, 1989; U.S.
Court of Appeals, Ninth Circuit; U.S. District Court, District of Arizona. Education: Northern Arizona
University (B.S., 1986); California Western School of Law (J.D., 1989). Director, Arizona
Association of Defense Counsel.

ELAINE A. RYAN, born Emmetsburg, Iowa, June 15, 1963; admitted to Arizona bar, 1989; Texas
bar, 2008; Kansas bar, 2010; Missouri bar, 2010; Washington bar, 2010; Colorado bar, 2011; Utah bar,
2011; Idaho bar, 2011; U.S. District Court, District of Arizona; U.S. District Court, District of Eastern
Michigan; U.S. District Court, District of Idaho; U.S. District Court, Western District of Wisconsin;
U.S. District Court, Northern District of Illinois. Education: University of Iowa (B.S., with distinction,
1986); Duke University (J.D., 1989).

ANDREW Q. EVERROAD, born Phoenix, Arizona, August 8, 1969; admitted to Arizona bar, 1995;
U.S. District Court, District of Arizona. Education: University of Arizona (B.A., 1992); University of
London – Bloomsburg, 1990; Arizona State University (J.D., 1995). Law Clerk to the Honorable
Thomas C. Kleinschmidt, Arizona Court of Appeals, 1995-1996.

PATRICIA N. SYVERSON, born San Diego, California, July 16, 1975; admitted to California bar,
1999; Arizona bar, 2000; U.S. District Court, Central and Southern Districts of California; U.S.
District Court, District of Arizona. Education: University of California at San Diego (B.A., 1996);
California Western School of Law (J.D., 1999).

KIMBERLY C. PAGE, born Washington, D.C., February 16, 1968; admitted to Georgia bar, 1993;
Alabama bar, 1993; Arizona bar, 2004; U.S. District Court, Northern, Middle and Southern Districts of
Alabama; U.S. Court of Appeals, Eleventh Circuit. Education: Miami University (B.A., 1990);
Cumberland School of Law of Samford University (J.D., magna cum laude, 1993).

CHRISTINA L. PUSATERI, born Ames, Iowa, September 16, 1968; admitted to Arizona bar, 1995;
U.S. Court of Appeals, Ninth Circuit, 1997; U.S. District Court, District of Arizona. Education:
Arizona State University (B.A., summa cum laude, 1989); Arizona State University College of Law
(J.D., cum laude, 1995). Associate Articles Editor, Arizona State University Law Journal, 1994-1995.
Law Clerk to Hon. E. G. Noyes, Jr., Arizona Court of Appeals, 1995-1996.

MANFRED P. MUECKE, born Inglewood, California, August 28, 1971; admitted to California bar,
2002; U.S. District Court, Southern District of California. Education: California State University
Northridge (B.A., 1996); University of San Diego (J.D., 2002); San Diego State University (M.B.A.,
2009).

WILLIAM F. KING, born Phoenix, Arizona, October 21, 1978; admitted to Arizona bar, 2005; U.S.
District Court, District of Arizona. Education: Rockhurst College (B.A., 2001); Creighton University
School of Law (J.D., cum laude, 2005). Lead Articles Editor, Creighton Law Review, 2004-05.

T. BRENT JORDAN, born Urbana, Illinois, November 21, 1967; admitted to Minnesota bar, 1993,
Pennsylvania bar, 2003; U.S. District Court, Eastern District of Pennsylvania. Education: University
of Illinois (B.A., B.S., magna cum laude, 1990); University of Minnesota Law School (J.D., cum
laude, 1993). Judicial Clerk, U.S. Magistrate Judge Raymond L. Erickson, U.S. District Court,
District of Minnesota, 1993-1995.
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 90 of 106 Page ID
                                   #:1536

TY D. FRANKEL, born Phoenix, Arizona, November 13, 1983; admitted to Arizona bar, 2009; U.S.
District Court, District of Arizona; U.S. Court of Appeals, Ninth Circuit. Education: Boston College
(B.A., Dean’s List, 2006); Boston College Law School (J.D., cum laude, 2009).

CARRIE A. LALIBERTE, born Juneau, Alaska, December 9, 1989; admitted to Arizona bar, 2015;
U.S. District Court, District of Arizona. Education: Washington State University (B.S., magna cum
laude, 2012); Arizona State University College of Law (J.D., cum laude, 2015).

LISA T. HAUSER, born Kansas City, Missouri, March 13, 1956; admitted to bar, 1981, Arizona;
Arizona Supreme Court; U.S. District Court, District of Arizona; United States Court of Appeals,
Ninth Circuit; U.S. Supreme Court. Education: University of Arizona (B.A., with high distinction,
1978); University of Arizona College of Law (J.D., 1981). Member: Arthritis Foundation of Arizona
Leadership Board 2014-2016; University of Arizona Phoenix Alumnae Board of Directors 2004-2006;
Foundation for Arizona’s Future 2001-2005; University of Arizona Alumni Association National
Board of Directors 1995-1998; State Bar of Arizona Appointments Committee 1991-1995. Coach,
Sandra Day O’Connor School of Law ABA National Appellate Advocacy Competition Team 2011.

NADA DJORDJEVIC, born Chicago, Illinois, June 25, 1970, admitted to Illinois bar, 2002; U.S.
District Court for the Northern District of Illinois, 2002, Trial Bar, 2012; U.S. District Court for the
Northern District of Indiana, 2004; United States Court of Federal Claims, 2004. Education: Grinnell
College (B.A., Sociology, 1996); University of Illinois College of Law (J.D., summa cum laude, 2002),
University of Illinois Law Review, Member 2000-2001, Symposium Editor, 2001-2002.

ANDREA M. WRIGHT, born Charlotte, North Carolina, February 5, 1990; admitted to Montana bar,
2016, Arizona bar, 2018; District Court, District of Arizona, 2018. Education: University of North
Carolina at Chapel Hill (B.A. in English Literature and B.A. in Romance Languages, 2008); University
of Virginia (J.D., 2016).
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 91 of 106 Page ID
                                   #:1537




                   EXHIBIT 16
  Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 92 of 106 Page ID
                                     #:1538




                                          Consumer Watchdog Legal Project

Consumer Watchdog is a non-profit, non-partisan, consumer research and advocacy organization founded in 1985 by
consumer attorney and advocate Harvey Rosenfield. Its mission is to provide an effective voice for taxpayers and
consumers in an era when special interests dominate public discourse, government, and politics. The organization
deploys public interest attorneys, policy experts, strategists, and grassroots activists to expose, confront, and change
unjust practices in the private and public sectors.

Consumer Watchdog's Legal Project attorneys advocate for consumers’ rights and hold corporations and government
officials accountable in federal and state courts and before regulatory agencies.

The Legal Project specializes in highly complex litigation, including class actions in federal and state courts, to address
abuses in the marketplace such as illegal overcharges, false advertising, and violation of consumer protection laws.
Some of our most notable accomplishments include:

       Settled a class action lawsuit against Anthem Blue Cross over the “narrow network” issue in which plaintiffs
        alleged Anthem Blue Cross misrepresented which doctors were participating in its EPO and PPO provider
        networks. Under the settlement, Anthem Blue Cross provided $15 million in direct payments, an uncapped
        claims process, and significant programmatic relief.

       Settled a class action lawsuit against Blue Shield over a similar “narrow network” issue in which plaintiffs
        alleged Blue Shield misrepresented that specific providers were “in network” under their ACA-compliant health
        service plans, and concealed and failed to disclose the differences between the provider networks available
        under new ACA-compliant health service plans the pre-ACA Blue Shield Provider network. The settlement
        provided more than $18 million in direct payments to consumers and a claims process with an uncapped fund.

       Settled six class action lawsuits against Anthem Blue Cross, United Healthcare, Cigna, Anthem, Inc., Coventry
        Health Care, Inc., and Aetna, Inc. for illegally requiring HIV/AIDS patients to purchase their medications from a
        mail-order pharmacy, threatening their health and privacy. As a result of the settlements, members prescribed
        HIV/AIDS medications may purchase their medications at any network pharmacy. Members were also allowed
        to seek reimbursement for out-of-pocket losses resulting from the mail order requirement.

       Settled a class action against Anthem Blue Cross for illegally making mid-year changes to annual deductibles,
        co-pays, and other out-of-pocket costs. As a result of the settlement, Anthem reimbursed consumers for out-of-
        pocket losses resulting from the mid-year changes totaling $8.5 million. The company also agreed not to make
        mid-year cost increases in the future.

       Settled a class action against Anthem Blue Cross for illegally closing insurance policies and using large rate
        hikes to force patients into lower-benefit and higher-deductible health coverage – a practice known as the
        “death spiral.” Relief obtained included a cap on future rate increases and the opportunity for plan members to
        switch coverage, without medical underwriting, to any open policy regulated by the California Department of
        Managed Health Care.
  Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 93 of 106 Page ID
                                     #:1539
       Settled a class action against the Auto Club requiring the insurer to pay $22.5 million in refunds to policyholders
        who were overcharged for not having prior insurance, a practice that is prohibited by insurance reform
        Proposition 103.

       Secured a consumer’s right to enforce the Insurance Code in court under the state’s Unfair Competition Law in
        a case against Mercury for illegally surcharging drivers without prior insurance.

       Secured a historic $27.5 million fine against Mercury Insurance Company in an administrative enforcement
        action for charging excessive and unfairly discriminatory rates by allowing its agents to charge illegal broker
        fees at the point of sale. (In the Matter of Mercury Ins. Co., et al. (Cal. Dept. Ins.), No. NC03027545.)

       Obtained an order from the Insurance Commissioner approving a settlement agreement requiring Farmers
        Insurance to refund $1.2 million in premium overcharges and pay a $2 million fine to the State of California for
        utilizing improper homeowners insurance underwriting practices.

       Successfully blocked insurance rate hike requests by dozens of insurance companies, saving Californians
        $227.4 million in 2017 and over $3 billion since 2003 on their auto, homeowners, earthquake, and medical
        malpractice insurance.

Consumer Watchdog’s attorneys have taken the lead role – authored comprehensive appellate briefs and participated
in oral argument – in numerous landmark cases resulting in published appellate and California Supreme Court opinions
upholding consumer protection statutes:

       Consumer Watchdog et al. v. Department of Managed Health Care et al. (2014) 225 Cal.App.4th 862 (counsel
        for petitioner Consumer Watchdog) – holding that the Department of Managed Health Care can no longer
        uphold a health plan’s denial of coverage for autism treatment provided or supervised by a nationally board-
        certified individual on the basis that the provider is not licensed.

       Association of California Insurance Companies v. Poizner (2009) 180 Cal.App.4th 1029 (counsel for intervenor
        Consumer Watchdog) – upholding Department of Insurance regulations consistent with the language and
        purpose of Proposition 103 to promote consumer participation in rate proceedings.

       In re Tobacco II (2009) 207 P.3d 20 (counsel for amicus curiae Consumer Watchdog) – holding that Prop 64
        standing requirements apply only to named plaintiffs and not unnamed putative class members.

       Karnan v. Safeco Ins. Co. of America (2009) 173 Cal.App.4th 814 (counsel for plaintiff) – allowing plaintiff in a
        UCL action to proceed with pre-certification discovery to locate class members.

       Fogel v. Farmers Group, Inc. (2008) 160 Cal.App.4th 1403 (counsel for amicus curiae Consumer Watchdog) –
        allowing a UCL action to proceed against an insurer challenging as excessive fees paid by policyholders to the
        insurer’s management company.

       Foundation for Taxpayer and Consumer Rights v. Garamendi (2005) 132 Cal.App.4th 1354 (counsel for
        plaintiff) – overturning an illegal legislative amendment to Proposition 103 that would have allowed illegal
        surcharges to drivers who lacked prior insurance coverage.

       State Farm Mutual Automobile Ins. Co. v. Garamendi (2004) 32 Cal.4th 1029 (counsel for amicus curiae FTCR)
        – upholding against industry challenge Department of Insurance regulations requiring the public disclosure of
        insurance redlining data submitted to the Insurance Commissioner as required by Proposition 103.

                                                                                                                         2
  Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 94 of 106 Page ID
                                     #:1540


       Donabedian v. Mercury Ins. Co. (2004) 116 Cal.App.4th 968 (counsel for amicus curiae Consumer Watchdog)
        – upholding consumers’ right to bring a UCL action to enforce Proposition 103.

       Proposition 103 Enforcement Project v. Quackenbush (1998) 64 Cal.App.4th 1473 (counsel for plaintiff) –
        invalidating an illegal legislative amendment to Proposition 103 that would have decreased the amount of
        refunds owed to policyholders under the initiative’s rate rollback provision.

       Amwest Surety Ins. Co. v. Wilson (1995) 11 Cal.4th 1243 (counsel for intervenor) – Cal. Supreme Court
        decision invalidating an illegal legislative amendment to Proposition 103 that would have exempted surety
        insurance from regulation.

       20th Century Ins. Co. v. Garamendi (1994) 8 Cal.4th 216 (counsel for intervenor) – Cal. Supreme Court
        decision upholding insurance rate regulations enforcing Proposition 103’s prohibition against excessive or
        inadequate rates.

       Calfarm Ins. Co. v. Deukmejian (1989) 48 Cal.3d 805 (counsel for intervenor) – Cal. Supreme Court decision
        upholding Proposition 103 against constitutional challenge by the insurance industry.

Consumer Watchdog’s Legal Project is currently litigating high impact consumer protection lawsuits and administrative
actions, including:

       A class action against Blue Shield for violating California law by routinely closing more desirable health plans to
        new customers and then forcing out existing policyholders by sharply increasing their premiums without offering
        them the option to switch to plans with comparable coverage. (Martin, et al. v. California Physicians’ Service,
        dba Blue Shield of California, et al. (S.F. Super. Ct.), No. CGC-12-521539.)

       A class action against Anthem Blue Cross for violating state and federal law by canceling consumers’ health
        insurance plans and automatically enrolling them in plans that eliminate coverage for out-of-network doctors
        without proper notice. (Simon, et al. v. Blue Cross of California, dba Anthem Blue Cross, et al. (L.A. County
        Super. Ct.), No. BC639205.)

Brief Biographies of Consumer Watchdog Attorneys

Harvey Rosenfield (Of Counsel) is one of the nation's foremost consumer lawyers and the founder of Consumer
Watchdog (1985). Rosenfield has organized and led countless consumer protection lawsuits and administrative
proceedings.

Rosenfield authored insurance reform Proposition 103 and organized the campaign that led to its passage by California
voters in 1988. He has also authored or co-authored legislative proposals on patient safety, insurance and utility rate
regulation. Rosenfield is the author of the book, Silent Violence, Silent Death: The Hidden Epidemic of Medical
Malpractice. (Essential Books, 1994).

Rosenfield has worked for the Federal Trade Commission, the U.S. Congress, as a staff attorney for Public Citizen
Congress Watch and as the Program Director for the California Public Interest Research Group (CALPIRG).

Rosenfield graduated magna cum laude from Amherst College (1974) and obtained a joint Law and Masters degree in
Foreign Service from Georgetown University (1979). He received an honorary doctorate from Amherst in 2010. He is
admitted to practice in D.C. (1979) and California (1986).

                                                                                                                         3
  Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 95 of 106 Page ID
                                     #:1541
Jerry Flanagan is Consumer Watchdog’s Litigation Director. Flanagan leads Consumer Watchdog’s litigation efforts in
the areas of health insurance coverage and access to treatments. He is one of the nation’s leading public interest health
law analysts and has over 20 years’ experience working in public interest and health care policy, legislation and
litigation. Flanagan was admitted to the California Bar in 2010.

Flanagan has spearheaded efforts to address discrimination against those with HIV and other serious illnesses in the
era of the Affordable Care Act (aka "Obamacare"). Flanagan leads Consumer Watchdog's efforts to ameliorate the
damaging effects of the "narrow" doctor network epidemic in four class action lawsuits against Blue Shield, Health Net,
Cigna, and Anthem Blue Cross.

Flanagan is an adjunct professor at Loyola Law School of Los Angeles and currently teaches the class "Health
Insurance Regulation: Law, Policy & Politics."

Flanagan exposed the illegal practice of health insurers retroactively canceling coverage and authored a law journal
article underscoring the need for reform in health insurance rescission law, Healthy State of Mind: The Role of Intent in
Health Plan Rescissions, 43 Loy. L.A. L. Rev. 291 (2009). An “intentional misrepresentation” standard for coverage
rescissions, advocated by the article, was adopted in the ACA.

Prior to joining Consumer Watchdog, Flanagan drafted and won passage of one of the nation’s strongest HMO
accountability measures, which was signed into law in New Jersey in 2001.

Flanagan received a B.A. in Social/Cultural Anthropology and Rhetoric from the University of California, Berkeley and
his law degree from Loyola Law School of Los Angeles. At Loyola, Flanagan was a Note and Comment Editor on the
Loyola Law Review. He graduated Magna Cum Laude and is a member of the Order of the Coif, Sayre Macneil
Scholars Program, St. Thomas More Law Honor Society, and Alpha Sigma Nu Honor Society.

Pamela Pressley is a senior staff attorney and has headed up Consumer Watchdog’s regulatory efforts since 1999.
Pressley has served as lead counsel in challenges to insurance industry rate hike proposals resulting in savings to
California policyholders of over $3 billion since 2003.

Additionally, Pressley has led Consumer Watchdog's efforts to enforce Proposition 103's mandates to protect California
insurance policyholders against discriminatory practices and premium overcharges, including through rulemaking
proceedings before the California Department of Insurance and court actions. Pressley has also authored numerous
appellate briefs and presented oral argument in cases seeking to enforce Proposition 103 and California’s consumer
protection laws.

Pressley received her B.A. in Sociology from UCLA and her J.D. from Pepperdine University School of Law. She was
admitted to the California Bar in 1995. Before joining Consumer Watchdog, Pressley worked for CALPIRG as its
Consumer Attorney and as a staff attorney for the Center for Law in the Public Interest, a non-profit, public interest law
firm specializing in consumer, environmental, and civil rights advocacy and litigation.

Jonathan Phenix was a staff attorney at Consumer Watchdog through May 2018. His practice focused on complex
insurance matters.

Prior to joining Consumer Watchdog, Phenix owned and operated a California-based brokerage firm. During the
financial crisis, he worked closely with small business owners to transfer trucks, tractors, and other heavy equipment
between business.

Phenix received his B.A. in Economics from UCLA and received his J.D. from UCLA School of Law with a Specialization
in Business Law and Policy. While at UCLA Law, he was a vice president of UCLA’s prestigious Moot Court Honors
                                                                                                                        4
  Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 96 of 106 Page ID
                                     #:1542
Program, a nationally recognized appellate advocacy program that sends teams to compete all across the county. He
was also a Managing Editor for the Journal of International Law and Foreign Affairs.

Benjamin Powell is a staff attorney on Consumer Watchdog’s Litigation Team. While his primary focus is in the area of
insurance litigation, he also provides litigation support in other areas.

Powell received a B.A. in Political Science from UCLA and a J.D. from Loyola Law School in Los Angeles. During law
school, Powell was a member of the Loyola of Los Angeles Law Review, writing articles for the journal’s specialized
“Developments in the Law” issue.

His scholarship included an analysis of the shifting employment status of California Uber drivers and a discussion of the
fate of class action waivers under California contract law. He also served as a Coordinator for Loyola’s Young Lawyers
Program, providing students from local high schools with mentorship as well as training for a mock trial experience in
front of actual Los Angeles Superior Court judges.

Mr. Powell was admitted to the California Bar in 2016.




                                                                                                                       5
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 97 of 106 Page ID
                                   #:1543




                   EXHIBIT 17
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 98 of 106 Page ID
                                   #:1544




         For more than 25 years, the lawyers at The Moskowitz Law Firm, PLLC (“The Moskowitz
  Law Firm”) have successfully litigated significant class action and complex commercial cases
  involving the rights of consumers, investors, and businesses. The Firm and its attorneys
  consistently rank among the most highly regarded litigation attorneys locally and on the national
  stage — according to clients, judges, opponents, and professional journals — for effectiveness in
  and out of the courtroom.

          Adam Moskowitz. Mr. Moskowitz is the Founder and Managing Partner of The Moskowitz
  Law Firm and is experienced in all forms of class action claims, including RICO. Mr. Moskowitz
  serves and has served as Lead Counsel in some of the largest class action cases in Florida and
  nationwide. Mr. Moskowitz has been an Adjunct Professor at the University of Miami School Of
  Law teaching Class Action Litigation for over 26 years. Adam has received numerous awards for
  his results including the “Most Effective Lawyer Award” for his work in litigating and resolving
  numerous nationwide force-placed insurance cases. Mr. Moskowitz filed one of the first class
  action lawsuits regarding these practices and has since spearheaded class action litigation in over
  32 nationwide class actions brought against the largest banks or mortgage servicers and the force-
  placed insurers across the country, reaching 28 settlements to date totaling over $4.2 billion dollars
  for the proposed nationwide classes of over 5.3 million homeowners.1

  1
   See for example Williams v. Wells Fargo Bank, N.A., No. 11-cv-21233 (S.D. Fla.)(final approval
  granted); Saccoccio v. JPMorgan Chase Bank N.A., No. 13-cv-21107 (S.D. Fla.) (final approval
  granted); Diaz v. HSBC Bank (USA), N.A., No. 13-cv-21104 (S.D. Fla.) (final approval granted);
  Fladell v. Wells Fargo Bank, N.A., No. 13-cv-60721 (S.D. Fla.) (final approval granted); Hamilton
  v. SunTrust Mortg., Inc., No. 13-cv-60749 (S.D. Fla.) (final approval granted); Hall v. Bank of
  Am., N.A., No. 12-cv-22700 (S.D. Fla.) (final approval granted); Lee v. Ocwen Loan Servicing,
  LLC, No. 14-cv-60649 (S.D. Fla.) (final approval granted); Braynen v. Nationstar Mortg., LLC,
  No. 14-cv-20726 (S.D. Fla.) (final approval granted); Wilson v. Everbank, N.A., No. 14-cv-22264
  (S.D. Fla.) (final approval granted); Montoya v. PNC Bank, N.A., No. 14-cv-20474 (S.D. Fla.)
  (final approval granted); Almanzar v. Select Portfolio Servicing, No. 14-cv-22586 (S.D. Fla.) (final
  approval granted); Jackson v. U.S. Bank, N.A., No. 14-cv-21252 (S.D. Fla.) (final approval
  granted); Circeo-Loudon v. Green Tree Servicing, LLC, No. 14-cv-21384 (S.D. Fla.); Beber v.
  Branch Banking & Trust Co., No. 15-cv-23294 (S.D. Fla.) (final approval granted); Ziwczyn v.
  Regions Bank, No. 15-cv-24558 (S.D. Fla.) (final approval granted); McNeil v. Selene Finance,
  LP, No. 16-cv-22930 (S.D. Fla.); McNeil v. Loancare, LLC, No. 16-cv-20830 (S.D. Fla.) (final
  approval granted) (final approval granted); Edwards v. Seterus, Inc., No. 15-cv-23107 (S.D. Fla.)
  (final approval granted); Cooper v. PennyMac Loan Servicing, LLC, No. 16-cv-20413 (S.D. Fla.)
  (final approval granted). Strickland, et al. v. Carrington Mortgage Services, LLC, et al., 16-cv-
  25237 (S.D. Fla.) (final approval granted for three separate settlements); Quarashi et al v. Caliber
  Home Loans Inc. et al.; 16-9245 (D.N.J.) (final approval granted).
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 99 of 106 Page ID
                                   #:1545




          Mr. Moskowitz has been appointed Lead and Co-Lead counsel in numerous other state and
  federal class actions, including resolving one of the nation’s largest consumer class actions,
  LiPuma vs. American Express, No. 04-cv-20314 (S.D. Fla.). In Pain Clinic et al. v. Allscripts
  Healthcare Solutions, Inc., 12-49371 (Fla 11th Cir. Ct. 2012), Mr. Moskowitz reached a
  nationwide settlement against Allscripts Healthcare Solution on behalf of thousands of small
  physician practices regarding the sale and marketing of defective electronic healthcare software.
  He has also served as Lead, Co-lead or as part of Plaintiffs’ counsel in various nationwide class
  actions including, In re Marine Hose Antitrust Litig., No. 08-md-1888 (S.D. Fla.); Miller v. Dyadic
  International, No. 07-cv-80948 (S.D. Fla.); In re: Mushroom Direct Purchase Antitrust Litig., 06-
  cv-00620l (E.D. Pa.); Louisiana Wholesale v. Becton Dickinson, et al., No. 05-cv-01602 (D.N.J.);
  Natchitoches Parrish Hospital v. Tyco (In re Sharps Containers), No. 05-cv-12024 (D. Mass.);
  and Bruhl v. Price Waterhouse Coopers, International, et al., No. 03-cv-23044 (S.D. Fla.).

          Currently, in In re Transamerica COI Litigation, Case No. 2:16-cv-01378-CAS-AJW
  (C.D. Cal.), Mr. Moskowitz has been appointed as Co-Lead counsel for a certified class of
  nationwide consumers that purchased life insurance policies from Transamerica Life Insurance
  Company--a subsidiary of Aegon--one of the world's largest providers of life insurance,
  pension solutions and asset management products. Further, in In re Fieldturf Multi District
  Litigation, Case No. 3:17-md-02779-MAS-TJB (D.N.J.), U.S. District Judge Michael A. Shipp
  recently appointed Mr. Moskowitz as Co-Lead counsel for all of the plaintiffs after numerous class
  actions brought against Fieldturf were consolidated in the District of New Jersey earlier last year.
  The claims were brought on behalf of municipalities related to the marketing and sale of allegedly
  defective artificial fields. Adam is currently lead and co-lead counsel in numerous other class
  actions currently pending in state and federal courts across the country.

          Mr. Moskowitz’s practice also encompasses various other complex commercial litigation
  Matters, arbitrations before FINRA and numerous jury trials. Adam obtained one of the largest
  jury verdicts in Miami-Dade County (over $100 million dollars) in a jury trial against a global
  agricultural company on behalf of growers from the United States and Costa Rica. Adam has also
  served as chairperson in numerous NASD securities arbitrations, and actively participates in local
  and national seminars and panels, lectures across the country regarding class action litigation, and
  has published numerous articles on class action practices and settlements.2 Mr. Moskowitz has
  actively served on numerous state and national class action organizations, including being
  appointed to the Duke Law Center for Judicial Studies Advisory Council and serves as the Topics
  Coordinator. The Council brings together all federal judges, experienced plaintiffs’ and defense
  attorneys, and academics to develop practical solutions to legal issues by way of rule changes, best
  practices, guidelines, and principles. Adam is married to his wife Jessica and has three children,
  Serafina, Michael and Samantha and is very active with his children’s school Temple Beth Am in
  Miami, Florida.


  2
    See, e.g., The Right Way to Calculate Attorneys’ Fees in Class Actions, December 4, 2015,
  available at http://www.law360.com/articles/733534/the-right-way-to-calculate-atty-fees-in-
  class-actions.
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 100 of 106 Page ID
                                    #:1546



          Howard Bushman. Howard Bushman is a Partner at The Moskowitz Law Firm and a
  seasoned litigator with over 17 years of experience prosecuting nationwide class actions and
  mass tort litigation. Mr. Bushman is a central figure in litigating the lender placed insurance
  class actions listed in Footnote 1. Further, Mr. Bushman has effectively litigated the
  following class actions: Kenneth F. Hackett & Associates, Inc. v. GE Capital Information
  Technology Solutions, Inc. et al., Case No.: 10-20715-CIV-ALTONAGA/BROWN (S.D. Fla.)
  (multi-million dollar settlement on behalf of a nationwide class of copier lessees whom were
  overcharged for their monthly payments); Aarons et al. v. BMW of North America, LLC, Case No.
  2:11-cv-07667-PSG (S.D.Cal.) (multi-million dollar settlement on behalf of a nationwide class of
  owners of defective Mini-Cooper vehicles); Lockwood et al. v. Certegy Check Services, Inc., Case
  No.: 8:07-CV-01657-SDM-MSS (M.D. Fla.) (nationwide data breach action resulting in a
  settlement valued at over $75 million dollars; Brenda Singer v. WWF Operating Company, Case
  No.: 13-CV-21232 (S.D. Fla. 2013) (nationwide litigation regarding alleged deceptive marketing
  of evaporated cane juice; successfully settled nationwide class action over deceptive labeling of
  evaporated cane juice); In Re: Countrywide Financial Corp. Customer Data Security Breach
  Litigation, Case No. 3:08-MD-01998-TBR (WDKY) (class action on behalf of over 17 million
  consumers, achieved a settlement valued at over $300 million dollars); Eugene Francis v. Serono
  Laboratories, Inc., et al. (“Serostim”), Case No. 06-10613 PBS (U.S. District Court of Mass.) ($24
  million cash settlement in a nationwide class action litigation against multiple entities regarding
  the deceptive and illegal marketing, sales and promotional activities for the AIDS wasting
  prescription drug Serostim); In Re: Guidant Corp. Implantable Defibrillators Products Liability
  Litigation, MDL No. 1708 (U.S. District of Minnesota) ($245 million dollar settlement for patients
  in this nationwide mass tort class action regarding the sale of defective cardiac defibrillators and
  pacemakers); In Re: Zicam Cold Remedy Marketing, Sales Practices and Products Liability
  Litigation, MDL No. 2096 (mass tort involving over $15 million settlement).

          As passionate for the law as he is for giving back to the local community, Howard
  recently received the Eleventh Judicial Circuit and Miami-Dade County Bar Associations'
  Put Something Back Pro Bono Service Award.

          Adam Schwartzbaum. Adam Schwartzbaum is a Senior Associate at The Moskowitz
  Law Firm, where he plays an important role in managing all aspects of the Firm’s class action
  litigation practice. Adam’s responsibilities include case analysis and development, trial court
  litigation, and appellate work.

          Prior to joining the Moskowitz Law Firm, Mr. Schwartzbaum was an associate at
  Weiss Serota Helfman Cole & Bierman, a large regional law firm well known for
  representing local governments. As an associate in the litigation department, Mr.
  Schwartzbaum represented an array of private and municipal clients, at the trial and appellate
  levels, in state and federal court. In several instances, Mr. Schwartzbaum won significant
  trial victories and then succeeded in upholding them on appeal. For example, in SDE Media,
  LLC v. City of Doral, Case No. 3D16-2008 (Fla. 11th Jud. Cir.), Mr. Schwartzbaum second-
  chaired a trial that resulted in the trial court issuing a nineteen-page order finding in the
  City’s favor. On appeal, Mr. Schwartzbaum authored the answer brief, and the Third District
  Court of Appeal issued a per curiam affirmance. SDE Media, LLC v. City of Doral, 228 So.
  3d 567 (Fla. 2017). Similarly, in Brock v. Ochs, Case No. 2D16-705 (Fla. 20th Jud. Cir.),
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 101 of 106 Page ID
                                    #:1547



  Mr. Schwartzbaum helped obtain summary judgment for the Collier County Manager in a
  major dispute with the County Clerk regarding the scope of the County Manager’s purchasing
  power under the Florida Constitution. On appeal, Mr. Schwartzbaum authored the answer
  brief, and the Second District Court of Appeal affirmed per curiam. Brock v. Ochs, 203 So.
  3d 164 (Fla. 2d DCA 2016). Mr. Schwartzbaum achieved similar success in federal court.
  For example, in Edwards CDS, LLC v. City of Delray Beach, No. 16-15693 (S.D. Fla.), Mr.
  Schwartzbaum authored a motion to dismiss that resulted in a an order dismissing $25 million
  in federal constitutional claims with prejudice. On appeal, Mr. Schwartzbaum authored the
  answer brief, and the Eleventh Circuit Court of Appeals issued a written opinion affirming
  the dismissal. Edwards CDS, LLC v. City of Delray Beach, 699 Fed. App’x 885 (11th Cir.
  2017). As a result, Mr. Schwartzbaum helped the City achieve a very favorable settlement.
  Other significant appellate victories include D’Agastino v. City of Miami, 220 So. 3d 410
  (Fla. 2017) (upholding constitutionality of City of Miami’s Civilian Investigative Panel);
  City of Homestead v. Foust, 2018 WL 575620 (Fla. 1st DCA 2018) (reversing order of Judge
  of Compensation Claims after determining, in issue of first impression, that JCC incorrectly
  interpreted a statute); City of Cooper City v. Joliff, 227 So. 3d 633 (Fla. 4th DCA 2017)
  (reversing a multi-million dollar summary judgment for plaintiffs in a class action alleging
  a special assessment was unconstitutional and instructing trial court to enter judgment for
  the City).

          Mr. Schwartzbaum’s career began in the litigation department of a large international
  law firm, White & Case, where he provided research and writing support on complex
  commercial disputes and in significant appellate matters in both state and federal court.
  Adam served on the trial team in Dacra Development v Corp. v. Colombo, Consolidated Case
  Nos. 11-17338 & 10-47846, successfully defending a prominent real estate developer from
  a multimillion dollar lawsuit and helping secure a $2 million verdict on the defendant’s
  counterclaim. Adam also represented the City of Dania Beach in a dispute over the expansion
  of the Fort Lauderdale-Hollywood International Airport, ultimately helping to secure a
  landmark settlement on behalf of over 850 homeowners impacted by the development. Adam
  also made vital contributions to several notable appellate victories, including North Carillon,
  LLC v. CRC 603, LLC, 135 So. 3d 274 (Fla. 2014) (obtaining a reversal of an opinion that
  incorrectly interpreted provision of Florida’s condominium law concerning statute governing
  placing of deposits into escrow), Sargeant v. Al-Saleh, 137 So. 3d 432 (Fla. 4th DCA 2014)
  (establishing new Florida law concerning trial court’s jurisdiction to compel turn over of
  foreign assets), and 200 Leslie Condominium Association, Inc. v. QBE Insurance Corp., 616
  Fed. App’x 936 (11th Cir. 2015) (affirming judgment in favor of insurer following a bench
  trial).

         Mr. Schwartzbaum is an active contributor to the South Florida community and a
  leader in several prominent organizations. He is a Member of the Board of Directors of Nu
  Deco Ensemble, Miami’s 21st Century genre-bending orchestra. Mr. Schwartzbaum is also a
  Member of the Democratic Executive Committee, the governing body of the Miami-Dade County
  Democratic Party. Mr. Schwartzbaum sits on the Board of Directors of Temple Menorah in
  Miami Beach, on the Board of the South Florida Israel Bonds Young Investor Society, and
  on the American Jewish Committee’s Global ACCESS Board. Mr. Schwartzbaum also serves
  as J-Street’s District Coordinator for Congresswoman Federica Wilson. In addition, Mr.
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 102 of 106 Page ID
                                    #:1548



  Schwartzbaum is the Founder and Team Captain for Jewish Community Service’s Miami
  Marathon and Half Marathon Team which raises funds for The Blue Card, an organization
  benefiting indigent Holocaust Survivors.

          Joseph Kaye. Joseph is an Associate Attorney at The Moskowitz Law Firm, whose
  practice focuses on multi-state consumer class action litigation and complex commercial litigation,
  involving a range of disputes including force-placed insurance class action litigation, health
  insurance, and products liability.

          Prior to joining The Moskowitz Law Firm, Joseph was an Associate Attorney at Stok Folk
  + Kon, where he represented businesses and individuals in a range of disputes involving breach of
  contract, commercial transactions, fraud, business torts, deceptive and unfair trade practices,
  intellectual property, probate, guardianship and trust litigation. A life-long Florida native, Joseph
  attained a Bachelor’s degree in Creative Writing from Florida State University (B.A., 2012) and a
  Juris Doctorate degree from the University of Miami School of Law (J.D., magna cum laude,
  2015). While at the University of Miami, Joseph was a member of the Race and Social Justice Law
  Review, served as Dean’s Fellow for the Contracts and Elements courses, earned the Dean’s
  Certificate of Achievement in Evidence and Elements courses, received honors in litigation skills,
  and was on the Dean’s List multiple times.

          Joseph also gained invaluable experience as a judicial intern for the Honorable Magistrate
  Judge Jonathan Goodman in the United States District Court for the Southern District of Florida,
  and as a certified legal intern for the Miami-Dade State Attorney's Office, Misdemeanor Domestic
  Violence Division.

         Curtis Osceola. Curtis is an Associate Attorney with the Moskowitz Law Firm and
  graduated from the University of Miami School of Law in May 2018. At Miami, Curtis was a
  member of the Charles C. Papy Moot Court Board and served on their Appeals Committee. Curtis
  was also a Litigation Skills Fellow where he worked alongside Miami's top litigators to develop
  students' trial advocacy skills. Addtionally, Curtis has previously worked as a Judicial Intern for
  the Honorable Victor J. Wolski at the United States Court of Federal Claims in Washington, D.C.

          Curtis was also a Research Assistant for Professor Sergio Campos at the University of
  Miami. His research was concentrated on mass tort litigation and discovery in toxic tort and
  securities litigation. Curtis is a member of the Miccosukee Tribe of Indians of Florida and is the
  first member of his tribe to attend law school. He attended the University of Miami (B.B.A., 2014)
  for his undergraduate education where he was a member of the School of Business' honor society,
  the Hyperion Council. After working for a year at his Tribe's gaming facility as a Business Analyst
  and Slot Director.

        Curtis has an interest in pro bono criminal defense. During his time at Miami, Curtis logged
  380 hours of pro bono work in the University of Miami's HOPE program and strives to continue
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 103 of 106 Page ID
                                    #:1549



  giving back to indigent and at-risk members of our community. Curtis is a member of the
  American Bar Association and the Dade County Bar Association.

                                  The Moskowitz Law Firm, PLLC

         The Moskowitz Law Firm focuses only on large-scale class actions and complex
  commercial litigation, typically against parties represented by larger, premier law firms. Its
  attorneys have played a leading role in significant class actions and complex litigation across the
  country that have made a real difference in the world and on behalf of consumers across the
  country. With deep roots in the local Miami community, the attorneys at the Moskowitz Law
  Firm have been avid supporters of several non-profit and education related organizations for
  over two decades, earning the good will of colleagues, clients and neighbors. After teaching
  Class Action Litigation at the University of Miami for over 26 years, in 2016, Adam
  Moskowitz, along with his other co-counsel in the force placed cases, organized the
  University of Miami Class Action Conference, and annual event which included Class Action
  Panels with various federal judges, state attorney generals and numerous plaintiff and
  defense counsel and awards scholarships to students interested in class action litigation.
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 104 of 106 Page ID
                                    #:1550




                    EXHIBIT 18
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 105 of 106 Page ID
                                    #:1551




      Case 1:19-cv-00045-LRR-KEM Document 30-1 Filed 07/29/19 Page 1 of 2
Case 2:18-cv-05422-CAS-GJS Document 108-4 Filed 09/24/19 Page 106 of 106 Page ID
                                    #:1552




      Case 1:19-cv-00045-LRR-KEM Document 30-1 Filed 07/29/19 Page 2 of 2
